Exhibit 10.20

 

PRODUCTION SHARING CONTRACT

 

For

 

PETROLEUM EXPLORATION, DEVELOPMENT AND

 

PRODUCTION

 

relating to

 

Block 42 OFFSHORE SURINAME

 

BETWEEN

 

STAATSOLIE MAATSCHAPPIJ SURINAME N.V.

 

and

 

KOSMOS ENERGY SURINAME

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

ARTICLE 1

DEFINITIONS

7

 

 

 

ARTICLE 2

SCOPE OF THE CONTRACT

17

 

 

 

ARTICLE 3

TERM OF THE CONTRACT

19

 

 

 

ARTICLE 4

LOCATION AND SIZE OF THE CONTRACT AREA

22

 

 

 

ARTICLE 5

MINIMUM EXPLORATION PROGRAM

23

 

 

 

ARTICLE 6

OPERATOR

27

 

 

 

ARTICLE 7

OPERATIONS COMMITTEE

29

 

 

 

ARTICLE 8

CONDUCT OF OPERATIONS, WORK PROGRAM AND BUDGET

34

 

 

 

ARTICLE 9

COMMERCIALITY

37

 

 

 

ARTICLE 10

PETROLEUM EXPENDITURES

42

 

 

 

ARTICLE 11

PARTICIPATION OF STAATSOLIE

43

 

 

 

ARTICLE 12

ROYALTY

45

 

 

 

ARTICLE 13

COST REIMBURSEMENT AND PAYMENT TO CONTRACTOR

46

 

 

 

ARTICLE 14

MEASUREMENT AND VALUATION OF PETROLEUM

50

 

 

 

ARTICLE 15

FOREIGN CURRENCY AND BANKING

53

 

 

 

ARTICLE 16.

PAYMENTS

55

 

 

 

ARTICLE 17.

IMPORTS

56

 

 

 

ARTICLE 18

TAXATION

57

 

 

 

ARTICLE 19

DOMESTIC SUPPLY REQUIREMENT

59

 

 

 

ARTICLE 21

INFORMATION

63

 

2

--------------------------------------------------------------------------------


 

ARTICLE 22

CONFIDENTIALITY

66

 

 

 

ARTICLE 23

INSPECTIONS

69

 

 

 

ARTICLE24

SAFETY AND ENVIRONMENTAL PROTECTION

70

 

 

 

ARTICLE 25

INSURANCE, LIABILITIES AND INDEMNITIES

73

 

 

 

ARTICLE 26

ACCOUNTING AND AUDITING

76

 

 

 

ARTICLE 27

OWNERSHIP TO AND CONTROL OF GOODS AND EQUIPMENT

79

 

 

 

ARTICLE 28

USE OF LAND AND SEA BEDS

81

 

 

 

ARTICLE 29

ABANDONMENT

82

 

 

 

ARTICLE 30

IMMIGRATION AND EXPATRIATE EMPLOYEES

86

 

 

 

ARTICLE 31

LOCAL CONTENT

87

 

 

 

ARTICLE 32

SOCIAL RESPONSIBILITY AND TRAINING

88

 

 

 

ARTICLE 33

FORCE MAJEURE

89

 

 

 

ARTICLE 34

LOCAL OFFICE AND PRESENCE

91

 

 

 

ARTICLE 35

NOTICES

92

 

 

 

ARTICLE 36

GOOD FAITH

94

 

 

 

ARTICLE 37

EFFECTIVE DATE

95

 

 

 

ARTICLE 38

REPRESENTATIONS, WARRANTIES, COVENANTS AND UNDERTAKINGS

96

 

 

 

ARTICLE 39

BREACH, TERMINATION, AND REMEDIES

99

 

 

 

ARTICLE 40

APPLICABLE LAW AND OFFICIAL LANGUAGE

102

 

 

 

ARTICLE 41

DISPUTE RESOLUTION

103

 

3

--------------------------------------------------------------------------------


 

ARTICLE 42

WAIVER OF IMMUNITY

108

 

 

 

ARTICLE 43

ASSIGNMENT

109

 

 

 

ANNEX 1

MAP OFFSHORE BLOCK 42

113

 

 

 

ANNEX 2

COORDINATES OFFSHORE BLOCK 42

114

 

 

 

ANNEX 3

ACCOUNTING PROCEDURE

115

 

 

 

ANNEX 4

CRUDE OIL AND NATURAL GAS MEASUREMENT PROCEDURE

133

 

 

 

ANNEX 5

ENVIRONMENTAL STANDARDS AND PRACTICES

135

 

 

 

ANNEX 5A

OUTLINE OF ENVIRONMENTAL BASELINE STUDY

138

 

 

 

ANNEX 5B

FORM OF ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

139

 

 

 

ANNEX 5C.

OUTLINE OF HEALTH AND SAFETY PLAN

140

 

 

 

ANNEX 5D.

OUTLINE OF CONTRACTOR HSE MANUAL

141

 

 

 

ANNEX 6.

DUTIABLE ITEMS

142

 

 

 

ANNEX 7.

FORM OF CONTRACTOR PARENT COMPANY PERFORMANCE GUARANTEE

143

 

 

 

ANNEX 8

EXAMPLE OF R-FACTOR CALCULATION

144

 

 

 

ANNEX 9

TAX RULINGS

145

 

4

--------------------------------------------------------------------------------


 

This Contract is entered into this 13 day of December 2011, by and between:

 

STAATSOLIE MAATSCHAPPIJ SURINAME N.V. (hereinafter referred to as “Staatsolie”)
a corporation organized and acting under the laws of the Republic of Suriname;

 

and

 

 Kosmos Energy Suriname (hereinafter referred to as “Kosmos”), a corporation
organized and acting under the laws of the Cayman Islands.

 

WITNESSETH:

 

WHEREAS, all Petroleum existing in the territory of the Republic of Suriname,
including Petroleum existing offshore, is the property of the Republic of
Suriname, and the Republic of Suriname holds exclusive sovereign rights with
regard to the exploration and exploitation for all Petroleum existing in this
area; and

 

WHEREAS, the Republic of Suriname wishes to ensure the sustainable exploitation
of these ‘non-renewable resources’ in a prudent and environmentally sound manner
in accordance with accepted international standards; and

 

WHEREAS, Staatsolie, in accordance with the Mining Decree, Official Gazette 1986
No. 28, has been granted mining rights including in Block 42 as described in
Annex 1 and Annex 2; and

 

WHEREAS, Staatsolie acts as agent of the Republic of Suriname with respect to
the petroleum industry; and

 

WHEREAS, in accordance with Decree No. E-8B, dated May 11, 1981, Official
Gazette 1981; No. 59, and Resolution No. 3051/93 of 11 July 1993, as extended by
Resolution No. 478/03 of 26 July 2003, Staatsolie has been granted the exclusive
rights to explore for, develop and produce Petroleum including in Block 42; and

 

5

--------------------------------------------------------------------------------


 

WHEREAS, Kosmos has demonstrated that it possesses the financial ability,
technical competence and professional skills necessary to perform operations for
the Exploration, Development, Production, transportation and marketing of
petroleum and is prepared to utilize such technical competence and financial
ability as is necessary to fulfill its obligations under this Contract; and

 

WHEREAS, the parties hereto have agreed that Kosmos shall have the exclusive
right to carry out all Petroleum Operations in Block 42 pursuant to the
provisions of this Contract; and

 

WHEREAS, Kosmos will not be required to develop or produce or continue to
produce any Petroleum hereunder which, in Kosmos’ opinion, based on a technical
and financial analysis, would not provide Kosmos with an acceptable rate of
return; and

 

WHEREAS, in accordance with the Petroleum Law of 1990, Official Gazette 1991,
No. 7, Staatsolie has the right, power and authority to enter into this
Contract; and

 

WHEREAS the Minister of Natural Resources after referral to and approval to do
so by the Cabinet of Ministers has given Staatsolie permission to sign this
Contract.

 

NOW, THEREFORE, and in consideration of the mutual covenants herein contained,
the Parties agree as follows:

 

6

--------------------------------------------------------------------------------


 

ARTICLE 1         DEFINITIONS

 

In this Contract the following terms shall have the following meanings:

 

1.01                        “Abandonment Fund” is an escrow account set up to
finance abandonment activities, in US Dollars at a bank of good international
repute to be agreed between Staatsolie and Contractor.

 

1.02                        “Accounting Procedure” means the procedures and
reporting requirements defined in Annex 3.

 

1.03                        “Addendum” shall have the meaning set forth in
Sub-article 20.4.

 

1.04                        “Affiliate” means any entity directly or indirectly
effectively controlling, or effectively controlled by, or under direct or
indirect effective common control with a Party. For the purposes of this
definition “control”, when used with respect to any specified entity, means the
power to direct, administer and dictate policies of such entity (it being
understood and agreed that it is not necessary to own directly or indirectly
fifty percent (50%) or more of such entity’s voting securities to have effective
control over such entity, but ownership, direct or indirect, of fifty percent
(50%) or more of such entity’s voting securities shall automatically indicate
effective control), and the terms “controlling” and “controlled” have meanings
corresponding with the foregoing.

 

1.05                        “Applicable Law” means the laws, decrees,
regulations and other legal provisions having the force of law in the Republic
of Suriname, as these may be amended from time to time.

 

1.06                        “Appraise” or “Appraisal” means work (being part of
Exploration) carried out following a Discovery for the purpose of delineating a
Petroleum Field and determining whether or not such Petroleum Field merits
Development.

 

1.07                        “Appraisal Well” means any well whose purpose at the
time of commencement of drilling such well is the determination of the extent,
volume or recoverability of a Discovery.

 

7

--------------------------------------------------------------------------------


 

1.08                        “Arm’s Length Transaction” means a “transaction
(purchase, sale, exchange or swap) in conformity with the market (or “determined
by market forces”), between a seller and a willing buyer not being Affiliates,
in the international market, valued in US Dollars.

 

1.09                        “Associated Gas” means Natural Gas produced from any
well in the Contract Area, the predominant production of which is Crude Oil and
which is separated from Crude Oil in accordance with normal oilfield practice
including Natural Gas produced from a free gas cap, but shall exclude any liquid
hydrocarbon extracted from such gas either by normal field separation,
dehydration or in a gas plant.

 

1.10                        “Authorized Representative” is the representative
authorized to cast a vote on behalf of Staatsolie or Contractor, as the case may
be, in the Operations Committee

 

1.11                        “Barrel” means a quantity or unit of Crude Oil equal
to forty-two (42) United States gallons at a temperature of sixty (60) degrees
Fahrenheit and at an atmospheric pressure of fourteen point seven (14.7) p.s.i.

 

1.12                        “Basket” is a collection of at least three (3) but
no more than four (4) representative crude oils, quoted for pricing purposes
that are comparable to the Crude Oil and that are freely traded in international
markets.

 

1.13                        “Budget” means the annual income and expenditure
plan for each Work Program or Calendar Year, prepared in a form acceptable to
the Operations Committee pursuant to Article 8.

 

1.14                        “Calendar Months” means a month of a Calendar Year.

 

1.15                        “Calendar Quarter” means a period of three (3)
consecutive Calendar Months commencing on the 1st of January, the 1st of April,
the 1st of July, or the 1st of October, respectively in a Calendar Year.

 

1.16                        “Calendar Year” means a period of twelve (12)
Calendar Months commencing on the 1st of January and ending on the following
December 31st according to the Gregorian calendar.

 

1.17                        “Commercial Field” means an area delineated on the
surface as described in

 

8

--------------------------------------------------------------------------------


 

the approved Development Plan for such Petroleum Field.

 

1.18                        “Contract” means this instrument and its annexes
attached.

 

1.19                        “Contract Area” means on the Effective Date, the
area described in Annexes 1 and 2 and, thereafter, the whole or any part of such
area in respect of which, at the relevant time, the Contractor continues to have
rights and obligations under this Contract.

 

1.20                        “Contract Year” means a period of twelve (12)
consecutive Calendar Months according to the Gregorian calendar, commencing on
the Effective Date or on each anniversary thereof.

 

1.21                        “Contractor” means Kosmos or, in the event of
assignment of Contractor participating interest or participation by Staatsolie
pursuant to Article 11, all Contractor Parties collectively at the time of
reference.

 

1.22                        “Contractor Party(ies)” means any party with a
participating interest in Contractor’s rights and obligations under this
Contract.

 

1.23                        “Cost Oil” means the amount of produced Crude Oil
allocated to Contractor for recovery of expenditures pursuant to Sub-articles
13.2, 13.3, 13.4 and 13.5.

 

1.24                        “Cost Recovery” means the process by which
Contractor is allocated produced Crude Oil for the recovery of its Petroleum
Expenditures pursuant to Article 13.

 

1.25                        “Crude Oil” means all hydrocarbons, which are solid
or liquid under normal atmospheric conditions of temperature and pressure, and
includes any liquid hydrocarbon extracted from Natural Gas either by normal
field separation, dehydration or in a gas plant.

 

1.26                        “Date of Declaration of a Commercial Field” means
the date on which Contractor has submitted to the Operations Committee the
declaration of a Commercial Field pursuant to Sub-Article 9.3.

 

1.27                        “Date of Establishment of a Commercial Field” means
the date on which Contractor has received written approval from the Operations
Committee for the Development Plan of a Commercial Field.

 

9

--------------------------------------------------------------------------------


 

1.28                        “Date of Initial Commercial Production” means the
date on which the regular production of Crude Oil, excluding production from the
testing of wells, starts from the first Commercial Field.

 

1.29                        “Day” means a period of one (1) twenty-four (24)
hour calendar day commencing at 00:00 hours.

 

1.30                        “Delivery Point” for Petroleum means the custody
transfer point where Petroleum is measured and delivered to Parties, and where
ownership and risk of loss of the Petroleum is transferred to the lifting Party,
the location of which is specified in the approved Development Plan.

 

1.31                        “Development and Production Area” means that part of
the Contract Area containing a Commercial Field, as defined in the Development
Plan pursuant to Sub-article 9.5.

 

1.32                        “Development and Production Period” in respect of
each Commercial Field, commences on the Date of Establishment of a Commercial
Field and shall terminate at the expiration of this Contract.

 

1.33                        “Development” or “Development Operations” means all
work, whether inside or outside Suriname, associated with:

 

·                  planning, procurement, design, and execution related to the
drilling and completion of Development Wells; and

 

·                  planning, design, construction, installation and
commissioning of facilities for the Production of Petroleum including purchase
or leasing of all materials and equipment,

 

which are required for Production, treatment, waste disposal, transport, storage
and lifting of Petroleum and for reservoir pressure maintenance, injection,
recycling and secondary and tertiary recovery projects for the execution of this
Contract.

 

1.34                        “Development Expenditures” means all capital costs
and expenses made for Development Operations during the Development and
Production Period excluding interest, as determined in accordance with the
Accounting Procedure.

 

10

--------------------------------------------------------------------------------


 

1.35                        “Development Plan” means the plan for Development of
a Commercial Field pursuant to Sub-article 9.5.

 

1.36                        “Development Well” means any Production, injection
or observation well drilled as part of the Development Plan or subsequent
expansion, infill drilling or enhanced recovery program in an existing
Commercial Field. This also includes reentering of suspended Exploration and/or
Appraisal Wells.

 

1.37                        “Discovery” means the penetration by a well of a
Petroleum Reservoir within the Contract Area which was previously unknown, and
which could indicate the existence of a Commercial Field.

 

1.38                        “Discovery Area” means, that portion of the Contract
Area, reasonably determined by Contractor and to be approved by Staatsolie, on
the basis of the available seismic and well data to cover the real extent of the
geological structure in which the Discovery is made. A Discovery Area may be
modified, subject to Staatsolie’s approval, at any time by Contractor, if
justified on the basis of new information, but may not be modified after the
date of completion of the Appraisal program. In the event Staatsolie disapproves
a Discovery Area, either Party has the right to refer the matter to an
independent expert in accordance with Sub-Article 41.5.

 

1.39                        “Dispute” means any dispute, controversy or claim
between the Parties arising out of, relating to or in connection with this
Contract or the scope, breach, termination or validity thereof.

 

1.40                        “Domestic Supply Requirement” means Crude Oil
consumed in Suriname and shall include only Crude Oil which is subsequently
refined into petroleum products, or burned for development of electricity,
within the national borders of Suriname.  For the avoidance of doubt Crude Oil
provided under this Contract to meet the Domestic Supply Requirement shall not
be exported and the calculation of the Domestic Supply Requirement shall not
include petroleum products.

 

1.41                        “Effective Date” means the date on which this
Contract comes into force

 

11

--------------------------------------------------------------------------------


 

pursuant to Sub-article 37.2.

 

1.42                        “Environmental Damage” means any damage, disturbance
or hindrance of the environment such as significant soil erosion, removal of
vegetation, destruction of wildlife, marine organisms, pollution of groundwater,
pollution of surface water, land or sea contamination, air pollution, noise
pollution, bush fire, disruption of water supplies, disruption of natural
drainage, damage to archaeological, paleontological and cultural sites.

 

1.43                        “Expatriate Employee” means a person, who at the
start of his/her employment contract did not reside in the Republic of Suriname
and who is employed by Contractor or a Sub-Contractor for purposes of this
Contract.

 

1.44                        “Exploration Expenditures” means all costs and
expenses paid for Exploration Operations during the Exploration Period or
afterward pursuant to Sub-article 3.5 as determined in accordance with the
Accounting Procedure.

 

1.45                        “Exploration” or “Exploration Operations” means all
activities carried out in the search for Petroleum, Appraisal of Discoveries and
subsequent activities leading to the decision of whether or not to submit a
Development Plan and any subsequent preparation of a Development Plan. This
includes planning, preparation and conduct of geological and geophysical
studies, drilling and well testing activities and technical and economic
evaluations. Exploration Operations shall include all plugging, abandonment, and
rehabilitation activities associated with Exploration Wells.

 

1.46                        “Exploration Period” means the period specified in
Sub-article 3.2 hereof including any extension of such period in accordance with
Sub-article 3.3, during which Contractor is to carry out Exploration Operations.

 

1.47                        “Exploration Well” means any well, which upon
commencement is intended to explore for any accumulation of Petroleum previously
unconfirmed.

 

1.48                        “Force Majeure” means an event, other than the
obligation to pay money (unless payment is prohibited by government instruction
or order as noted below), which could not reasonably be expected to have been
prevented or controlled and is beyond the ability of the affected Party to
control using reasonable efforts, including but not limited to:

 

12

--------------------------------------------------------------------------------


 

earthquake, storm, flood, lightning, or other adverse weather conditions, war or
other military activity, fire, embargo, blockade, riot, civil disorder, labor
disputes, strikes and other labor stoppages.  “Force Majeure” also encompasses
orders given by a government having jurisdiction over a Party, or laws and other
regulations enacted by such government or inaction by such government to perform
those acts that can reasonably be expected to be performed.

 

1.49                        “Government” means the government of the Republic of
Suriname.

 

1.50                        “Government Authority” means the Government and any
subdivision thereof, including any local government or other representative
authority or agency, which has the authority to govern, legislate, regulate and
collect taxes or duties, grant licenses and permits, approve or otherwise impact
(whether financially or otherwise) directly or indirectly, any of Staatsolie’s
rights and or Contractor’s rights, obligations or activities under this
Contract.

 

1.51                        “Gross Negligence or Willful Misconduct” means an
intentional and conscious or reckless disregard of a duty regarding good and
prudent international oil industry practices, but shall not include (i) any act
or inaction required, in the opinion of the Party acting or failing to act based
upon the circumstances known to such Party at the time, to meet emergency
conditions including, but not limited to, the safeguarding of life, property and
Petroleum Operations, or (ii) any error of judgment or mistake made in the
exercise of good faith of any function, authority, or discretion conferred upon
the Party.

 

1.52                        “Gross Production” means all Crude Oil produced and
saved from the Contract Area during the Development and Production Period of
each Commercial Field, and delivered to the Delivery Point, excluding water,
sediments and any Petroleum used in Petroleum Operations.

 

1.53                        “LIBOR” means interest at the rate per annum equal
to the one (1) month term, London Interbank Offered Rate (LIBOR rate) for US
Dollar deposits, as published in London by the Financial Times or if not
published, then by the Wall Street Journal, applicable on the first business day
of the month in which such interest commences to accrue and thereafter on the
first Business Day of each succeeding Calendar month. For the purpose of this
definition “Business day” means a day on which the Financial Times or the Wall
Street Journal (as the case may be) published the LIBOR rate for US Dollar
deposits.

 

13

--------------------------------------------------------------------------------


 

1.54                        “Minimum Work Obligations” means those work
obligations set forth in Sub-articles 5.2.1, 5.2.2 and 5.2.3 for each respective
phase of the Exploration Period.

 

1.55                        “Mining Decree” means Decree E-58 of May 8, 1986,
Official Gazette 1986 No. 28 of the Republic of Suriname.

 

1.56                        “Natural Gas” means all hydrocarbons produced from
the Contract Area, which at a temperature of sixty (60) degrees Fahrenheit and
pressure of fourteen point seven (14.7) p.s.i., are in a gaseous phase,
including wet mineral gas, dry mineral gas, wet gas and residue gas remaining
after the extraction, processing or separation of both liquid hydrocarbons and
non-hydrocarbon gas or gasses produced in association with liquid or gaseous
Petroleum.

 

1.57                        “Operating Expenditures” means all costs and
expenses, excluding interest expenditures incurred for Production Operations, as
determined in accordance with the Accounting Procedure.

 

1.58                        “Operations Committee” means the committee
established pursuant to Sub-article 7.1.

 

1.59                        “Operator” means the Contractor Party responsible
for the conduct of Petroleum Operations as determined in Article 6.

 

1.60                        “Parent Company Performance Guarantee” means a
written assurance by a parent company of Contractor, or in the case of multiple
Contractor Parties, a parent company of each Contractor Party, for the
satisfactory performance and discharge of Contractor’s obligations during the
term of this Contract and, in the event of withdrawal by Contractor, to make
payment as specified in Sub-article 5.8.

 

1.61                        “Party” or “Parties” means Staatsolie and/or
Contractor, as the case may be.

 

1.62                        “Petroleum” means as the context requires, Crude Oil
and/or Natural Gas.

 

1.63                        “Petroleum Expenditures” means Exploration
Expenditures, Operating Expenditures and Development Expenditures.

 

14

--------------------------------------------------------------------------------


 

1.64                        “Petroleum Expenditures Account” shall mean the
account showing the charges and credits accrued as Petroleum Expenditures.

 

1.65                        “Petroleum Field” means one (1) or more Petroleum
Reservoirs, which have been identified by one (1) or more Exploration Wells or
Appraisal Wells.

 

1.66                        “Petroleum Law of 1990” means the law of March 6,
1991, Official Gazette 1991 No. 7 of the Republic of Suriname as amended in
2001.

 

1.67                        “Petroleum Operations” means all activities (both in
and outside the Republic of Suriname), relating to Exploration, Development and
Production.

 

1.68                        “Petroleum Reservoir” means a single continuous
deposit of Petroleum in the pores of a formation, which has a single pressure
system and does not communicate with other zones.

 

1.69                        “Production” or “Production Operations” means all
activities, up to the Delivery Point, other than Development Operations,
performed in or outside Suriname during the Development and Production Period
for the ongoing and continuous production, treatment, gathering, transport,
storage and lifting of Petroleum and includes all works and activities connected
therewith, including enhanced recovery operations such as recycling,
recompression, pressure maintenance, treatment of discharged water, water
flooding and abandonment.

 

1.70                        “Profit Oil” means the Crude Oil remaining after
deduction of Royalty and Cost Oil from Crude Oil produced and saved from the
Contract Area and delivered to the Delivery Point, calculated in accordance with
the provisions of Sub-article 13.7.

 

1.71                        “Proven Reserves” are those quantities of Crude Oil
which, by analysis of geological and engineering data, can be estimated with
reasonable certainty to be commercially recoverable, from a given date forward,
from known Petroleum Reservoirs and under current economic conditions, operating
methods, and government regulations, as described in the “2007 Petroleum
Resources Management System” adopted by the Society of Petroleum Engineers and
the World Petroleum Congress, or as updated from time to time, and mutually
agreed upon between Parties.

 

15

--------------------------------------------------------------------------------


 

1.72                        “Realized Price” shall mean the price of Crude Oil
FOB, actually realized in freely convertible currency, at the Delivery Point.

 

1.73                        “Royalty” means the fee or delivery in kind to the
Republic of Suriname as described in Article 12.

 

1.74                        “Signing Date” means the date on which the Parties
sign this Contract.

 

1.75                        “Site Restoration” means all activities required to
return a site to its natural state or to render a site compatible with its
intended future use by the Republic of Suriname, after cessation of and in
relation to Petroleum Operations, and to repair any Environmental Damage to the
extent reasonably feasible.  These activities shall include, where appropriate,
removal of equipment, structures and debris, pipelines, establishment of
compatible contours and drainage, replacement of top soil, re-vegetation, slope
stabilization, filling of excavations, or any other appropriate actions,
consistent with good international petroleum industry practices.

 

1.76                        “Sub-Contractor” means a natural person or legal
entity, providing services to Contractor directly connected with and typically
related to Petroleum Operations.

 

1.77                        “Tax” or “Taxes” means all existing or future
levies, duties, payments, fees, taxes or contributions payable to or imposed by
any Government Authority.

 

1.78                        “Work Program” means the annual plan for the conduct
of Petroleum Operations, prepared in accordance with Article 8.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 2         SCOPE OF THE CONTRACT

 

2.1                          Scope

 

This Contract is a production-sharing contract in accordance with the provisions
contained herein.  Its objective is the Exploration, Development and Production
of Petroleum in the Contract Area by Contractor, carried out in consultation
with and under supervision of the Operations Committee for the mutual benefit
and profit of the Parties.

 

2.2                          Grant of Exclusive Right

 

Staatsolie grants to Contractor the sole and exclusive right to conduct
Petroleum Operations within the Contract Area.  Except for the rights expressly
provided for herein, this Contract shall not include rights for any activity
other than Petroleum Operations.

 

Notwithstanding the above, upon thirty (30) Days prior notice to Contractor,
Staatsolie shall have the right to obtain regional gravity, magnetic, geological
and 2D seismic data for its own purpose during the term of the Contract,
ensuring that this will not unduly interfere or unreasonably interrupt
Contractors operations.

 

2.3                          Petroleum Operations and Expenditures

 

Contractor is hereby exclusively designated to carry out Petroleum Operations in
the Contract Area and shall be responsible for rendering the technical and
operational services required for the management and performance of Petroleum
Operations. In particular, but not by way of limitation, Contractor shall:

 

2.3.1                       carry out all Exploration, Development, Production
and Abandonment in the Contract Area;

 

2.3.2                       bear all costs necessary for Exploration Operations;

 

2.3.3                       if one or more Commercial Fields are established in
the Contract Area, bear all costs for the Development and Production of such
Commercial Fields, except if Staatsolie, at its sole option, decides to
participate in such Development and Production pursuant to Article 11

 

2.3.4                       be entitled to recover its Petroleum Expenditures
from its share of any Petroleum produced from the Contract Area in accordance
with Article 13; and

 

2.3.5                       be entitled to Profit Oil from any Petroleum
produced from the Contract Area in accordance with Article 13.

 

17

--------------------------------------------------------------------------------


 

2.4                          Sole risk

 

2.4.1                       Exploration, Development and Production shall be
carried out at the sole cost and risk of Contractor.

 

2.4.2                       If no Commercial Field is established in the
Contract Area, or if the Cost Oil is insufficient to fully reimburse Contractor
in accordance with the terms of this Contract, Contractor shall bear its own
loss and Staatsolie shall have no obligation to reimburse Contractor for such
loss.

 

2.4.3                       Notwithstanding anything to the contrary contained
herein, and subject to the provisions of Article 39, nothing contained in this
Contract shall be construed or interpreted to require Contractor to develop or
produce or continue to produce Petroleum from a Commercial Field, which, in
Contractor’s opinion, does not provide it with an acceptable rate of return.

 

2.5                          Approval for Cost Recovery

 

Staatsolie shall approve Petroleum Expenditures for Cost Recovery in accordance
with the Accounting Procedure.

 

2.6                          Other Rights

 

This Contract does not, and is not to be construed by either Party to create a
partnership, joint venture or any other legal entity or structure between the
Parties.  Each Party shall be solely responsible for its own acts and omissions
(and the acts and omissions of its employees, consultants, and agents).  Neither
Party shall have any authority to act for the other Party and no act of one
Party shall bind the other Party to any third party.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 3         TERM OF THE CONTRACT

 

3.1                          Term

 

This Contract shall remain in force for a term of thirty (30) Contract Years
from the Effective Date or twenty five (25) years starting from the date on
which the Operator has received written approval of the Development Plan of the
first Commercial Field, whichever is the greater. The Contract may be extended
upon mutual agreement of the Parties.

 

The term of this Contract shall be divided in one (1) Exploration Period and one
(1) or more Development and Production Period(s), which shall not exceed the
term of this Contract as set out in this Article.

 

3.2                          Exploration Period

 

3.2.1                       The Exploration Period shall be nine (9) years
divided into three (3) phases as follows:

 

(i)                            Phase 1 of the Exploration Period shall have a
duration of four (4) years commencing on the Effective Date of this Contract

 

(ii)                           Phase 2 of the Exploration Period shall have a
duration of three (3) years immediately following phase 1.

 

(iii)                          Phase 3 of the Exploration Period shall have a
duration of two (2) years immediately following phase 2.

 

3.2.2                       Contractor shall have the right to withdraw from
this Contract at the end of each phase of the Exploration Period, provided that,
subject to Sub-article 5.6, the Minimum Work Obligations for such phase have
been fulfilled, by notifying Staatsolie of its election, given pursuant to
Sub-articles 5.2.1, 5.2.2 or 5.2.3, as applicable.

 

For the avoidance of doubt, there will be no mandatory relinquishment during the
Exploration Period, provided however during any extension of the Exploration
Period, relinquishments will be required in accordance with Article 9.

 

19

--------------------------------------------------------------------------------


 

3.3                          Extension of Exploration Period

 

In case of unforeseen delays which are not an event of Force Majeure, Contractor
may, at least sixty (60) Days prior to the expiration of any phase of the
Exploration Period, request Staatsolie to extend the duration of such phase for
a maximum of one (1) Calendar Year in order to complete ongoing drilling
operations, including logging and drill stem testing of wells. Approval of any
such application shall not be unreasonably withheld or delayed. Notwithstanding
the foregoing, in the case of delays associated with drilling operations which
are not part of the Minimum Work Obligations such application shall be granted.

 

For any Discovery made at any point during the Exploration Period, Contractor
shall have the right to retain such Discovery and its resulting Discovery Area
in order to Appraise and submit a Development Plan, all in accordance with
Article 9. The Exploration Period of the resulting Discovery Area will be
extended in order to complete such work.

 

3.4                          Commercial Field during Exploration Period

 

If during the Exploration Period a Commercial Field has been determined pursuant
to Article 9, the Exploration Period for that Commercial Field shall be
terminated. Exploration Operations shall continue in the remaining portion of
the Contract Area until the end of the Exploration Period, subject to ring
fencing per Commercial Field.

 

3.5                          Exploration in Development and Production Areas

 

During the entire term of this Contract, Contractor may conduct exploratory
activities in all Development and Production Areas, at all depths and strata,
until Contractor relinquishes these areas or this Contract is terminated. These
exploration expenditures, which are the result of the above mentioned
exploration activities, after expiration of the Exploration Period, shall not be
cost recovered through existing Commercial Fields, but shall only be recoverable
from production from the newly discovered reservoirs established as the result
of such exploratory activities.

 

3.6                          Development and Production Period

 

3.6.1                       The Development and Production Period of a
Commercial Field shall commence on the Date of Establishment of a Commercial
Field and shall terminate at the expiration of this Contract.

 

20

--------------------------------------------------------------------------------


 

3.6.2                       If Production Operations in a Commercial Field are
stopped during the Exploration Period, the Commercial Field shall continue to be
part of the Contract Area to the end of the Exploration Period.

 

3.6.3                       Contractor may, upon at least three hundred and
sixty-five (365) Days prior notice to Staatsolie, elect to abandon a Commercial
Field.  Within one hundred eighty (180) Days of receipt of Contractor’s notice,
Staatsolie may, upon notice to Contractor, elect to assume responsibility for
such field. In such case, Contractor shall, acting as a prudent Operator,
transfer and deliver the Commercial Field and all associated facilities to
Staatsolie in working order and as a going concern (“as is, where is”) whereupon
Contractor shall be released from all liability and responsibility accruing
after such assignment.

 

3.6.4                       When such transfer and delivery of a Commercial
Field has taken place, a) the custody of the Abandonment Fund allocated to such
Commercial Field and facilities in accordance with Article 29 shall transferred
to Staatsolie and b) unrecovered costs associated with such field at the moment
of transfer, will no longer be recoverable.

 

3.6.5                       If Staatsolie fails to make an election within the
one hundred and eighty (180) Day period or provides notice to Contractor that it
does not wish to assume responsibility for the Commercial Field, Contractor may
abandon the Commercial Field. In this case the Development and Production Area
belonging to such Commercial Field will be relinquished, and abandoned in
accordance with Article 29.

 

3.7                          Further Agreement

 

On expiration of this Contract, the Parties shall negotiate the terms and
conditions of a revised agreement with respect to the Contract Area or part of
it, if they wish to continue Petroleum Operations.  Failure to reach an
agreement shall not give rise to a dispute and shall not be subjected to
arbitration in accordance with Article 41 and marks the end of the Contract.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 4         LOCATION AND SIZE OF THE CONTRACT AREA

 

4.1                          Location and Size

 

The Contract Area comprises 6176 square kilometers, as delineated in Annex 1 and
by the coordinates set out in Annex 2.

 

4.2                          Rights Granted

 

The Contract Area has been delimited for the purpose of determining the surface
area for the conduct of Petroleum Operations; no rights to the soil or sub-soil
or to any natural resources existing therein are granted to Contractor, except
the rights expressly granted by this Contract and Applicable Law.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 5         MINIMUM EXPLORATION PROGRAM

 

5.1                          Exploration Operations

 

Contractor shall commence Exploration Operations within ninety (90) Days of the
Effective Date.

 

5.2                          Work Obligations during the Exploration Period.

 

The Minimum Work Obligations of Contractor shall be as follows:

 

5.2.1                       Exploration Period - Phase 1

 

The Minimum Work Obligations for phase 1 of the Exploration Period shall be as
follows:

 

(i)                            reprocess all available 2D seismic data across
Block 42;

 

(ii)                           Acquire, process and interpret at least one
thousand and four hundred (1400) kilometer of 2D seismic data.

 

(iii)                          Acquire, process and interpret at least five
hundred (500) square kilometer of 3D seismic data.

 

(iv)                          Conduct geological analysis and evaluation of the
data in the Contract Area supplied to the Contractor pursuant to Sub-article
21.2.

 

At the end of phase 1 Contractor will have the option to enter into phase 2 or
withdraw from the Contract and relinquish the Contract Area with no further
obligations for either Party and will, at least sixty (60) Days prior to the end
of phase 1, report its election to Staatsolie in writing.

 

5.2.2                       Exploration Period - Phase 2

 

The Minimum Work Obligations for phase 2 of the Exploration Period shall be as
follows:

 

(i)                            Drill at least one (1) Exploration Well in the
Contract Area

 

(ii)                           Conduct geological analysis and evaluation of the
data acquired by the Contractor in the Contract Area.

 

At the end of phase 2 Contractor will have the option to enter into phase 3 or
withdraw from the Contract and relinquish the Contract Area with no further
obligations for either Party and the Contractor shall, at least sixty (60) Days
prior to the end of phase 2, report its election to Staatsolie in writing.

 

23

--------------------------------------------------------------------------------


 

5.2.3                       Exploration Period - Phase 3

 

The Minimum Work Obligations for phase 3 of the Exploration Period shall be as
follows:

 

(i)                            Drill at least one (1) Exploration Well in the
Contract Area

 

(ii)                           Conduct geological analysis and evaluation of the
data acquired by the Contractor in the Contract Area.

 

Subject to Section 3.3, at the end of phase 3 Contractor shall either relinquish
all of the Contract Area except Development and Production Areas and areas for
which a declaration of a Commercial Field is pending before the Operations
Committee or withdraw from the Contract and relinquish all of the Contract Area
with no further obligations for either Party.

 

5.3                          Minimum Work Obligation - Deemed Fulfilled

 

If Contractor has fulfilled the Minimum Work Obligations during a phase of the
Exploration Period, the commitments for such phase of the Exploration Period
shall be deemed completely fulfilled.

 

5.4                          Minimum Work Obligations - Carried Forward

 

Work performed in excess of the Minimum Work Obligations during any phase of the
Exploration Period shall be carried forward into subsequent phases of the
Exploration Period.  This work shall be credited against the Minimum Work
Obligations of subsequent phases.

 

5.5                          Exploration Operations

 

Staatsolie and Contractor agree that the Exploration Operations shall be
determined by Contractor, at its sole discretion. Contractor shall inform
Staatsolie in advance of its Exploration drilling schedule or program, or of any
modifications thereof.

 

5.6                          Drilling Problems - Well Obligation Deemed
Fulfilled

 

If, during drilling of an Exploration Well and prior to reaching the targeted
depth, drilling problems are encountered which, after all reasonable efforts (in
accordance with good practices generally observed in the international petroleum
industry) have been made to drill deeper, render further drilling of the said
Exploration Well impossible, impractical or unsafe, Contractor may plug and
abandon or complete the well and the work obligation for such well shall be
deemed fulfilled.

 

24

--------------------------------------------------------------------------------


 

5.7                          Parent Company Performance Guarantee

 

On or before entering into any phase of the Exploration Period, Contractor shall
provide Staatsolie with a Parent Company Performance Guarantee guaranteeing the
execution of the Minimum Work Obligation, for the relevant phase as described in
Annex 7.

 

5.8                          Contractor’s Obligation to Make Payment

 

5.8.1                       Subject to Sub-article 3.3, if at the end of the
relevant Exploration phase the Minimum Work Obligations for such phase of the
Exploration Period have not been fulfilled, as set out in Article 5.2,
Contractor or the Company that issued the Parent Company Performance Guarantee
shall pay Staatsolie the difference between (i) and (ii) below:

 

(i)                            The estimated cost of the Minimum Work Obligation
for each Exploration phase, are as follows:

 

For phase 1, US$ five (5) million;

 

for phase 2, US$ eight-five (85) million; and

 

for phase 3 US$ one hundred (100) million;

 

and

 

(ii)                           the Exploration Expenditures attributable to such
phase of the Exploration Period, incurred by Contractor up to the date of the
decision to withdraw was received by Staatsolie.

 

5.8.2                       Subject to Sub-article 3.3, if the Minimum Work
Obligations of any phase of the Exploration Period has not been fulfilled prior
to the end of such phase, as determined in accordance with Article 5, Contractor
shall be deemed to have withdrawn from the Contract at the end of such phase,
and shall pay Staatsolie the amount calculated based on Sub-article 5.8.1

 

5.9                          Withdrawal during Exploration Period

 

If Contractor elects to withdraw and has made the payment required by
Sub-article 5.8, all its obligations under this Contract shall end and be deemed
completely fulfilled, except for Site Restoration obligations of Contractor.

 

25

--------------------------------------------------------------------------------


 

5.10                        Completion of Minimum Work Obligations — Contractor
Notice

 

5.10.1                     Within sixty (60) Days following completion of the
Minimum Work Obligations for each phase of the Exploration Period, Contractor
shall notify Staatsolie that it has fulfilled the Minimum Work Obligations under
Sub-article 5.2 regarding the respective phase of the Exploration Period.

 

5.10.2                     Staatsolie will within thirty (30) Days of receiving
such notice, confirm in writing that Contractor has fulfilled such Minimum Work
Obligations of the relevant phase of the Exploration Period.

 

5.11                        Completion of Minimum Work Obligations - Staatsolie
Verification

 

5.11.1                     If Staatsolie does not dispute in writing, within
thirty (30) Days of Contractor’s notice pursuant to Sub-article 5.10, that
Contractor has fulfilled its Minimum Work Obligations with respect to such
phase, Contractor shall be deemed to have completed its Minimum Work Obligations
with respect to the relevant phase.

 

5.11.2                     If Staatsolie does dispute in writing that Contractor
has fulfilled its Minimum Work Obligations, such objections shall set forth the
full details of Staatsolie’s objections.  Parties shall discuss disputes, which
may arise as to whether or not the Minimum Work Obligations have been satisfied,
in an effort to reach an amicable solution.  Either of the Parties may refer the
matter to dispute resolution, pursuant to Article 41, should they remain unable
to agree.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 6         OPERATOR

 

6.1                          General Standards of Conduct

 

6.1.1                       The Operator shall carry out the Petroleum
Operations diligently and in accordance with good international petroleum
industry practice.

 

6.1.2                       In particular, the Operator shall, in accordance
with good international petroleum industry practice:

 

(i)                            ensure that all machinery, plants, equipment and
installations used by the Contractor in connection with the Petroleum Operations
are of proper and accepted construction and are well maintained;

 

(ii)                           use the resources of the Contract Area as
productively as possible and prevent spills of Petroleum, mud or any other
substances;

 

(iii)                          prevent damage to all (including adjacent) strata
which bear petroleum or water;

 

(iv)                          adhere to all HSE practices as described in this
Contract.

 

6.2                          Operator

 

6.2.1                       Kosmos is hereby designated to be the Operator and
is responsible for the management, coordination, implementation and conduct of
the day-to-day Petroleum Operations on behalf of the Parties under this
Contract. There shall only be one (1) Operator at any given time. Only
Contractor or one of the Contractor Parties shall be Operator. Staatsolie must
consent to any changes in Operator, and such consent shall not be unreasonably
withheld in the event of a competent replacement.

 

6.2.2                       If Operator resigns or the Contractor Parties agree
upon a replacement for Operator, it shall continue to serve as Operator in a
temporary capacity until another Operator, agreed upon by the Contractor
Parties, assumes its responsibilities. Parties agree to deal in good faith with
one another in selecting a replacement Operator. In no event shall Operator be
required to serve in a temporary capacity for more than twelve (12) consecutive
months.

 

27

--------------------------------------------------------------------------------


 

6.3                          Responsibilities and Authority of Operator

 

The responsibilities of Operator shall be the management, and conduct of the
day-to-day Petroleum Operations on behalf of Contractor Parties pursuant to
Article 6, and all other functions as may be delegated to Operator by Contractor
Parties. Operator may sub-contract specialist work as necessary for the conduct
of Petroleum Operations.

 

6.4                          Procedures

 

Operator shall adopt and implement all policies, procedures and operational
practices required by Applicable Law and according to good international
petroleum industry practices and which the Parties otherwise deem necessary for
the conduct of Petroleum Operations in accordance with this Contract.

 

6.5                          Status of Operator

 

Operator shall not receive any payments acting as Operator according to this
Contract, except as otherwise provided in the Accounting procedure and any joint
operating agreement which may be executed by Contractor Parties.

 

6.6                          Operator

 

The books and accounts of Operator will record all financial flows or other
transactions passing through Operator to the Contractor Parties in accordance
with this Contract as though Operator did not exist as a commercial entity
separately from its status as Contractor (or as a Contractor Party).

 

28

--------------------------------------------------------------------------------


 

ARTICLE 7         OPERATIONS COMMITTEE

 

7.1                          Operations Committee

 

7.1.1                       In order to enable Staatsolie and Contractor to
carry out Petroleum Operations in mutual cooperation at all times, Parties
shall, within sixty (60) Days after the Effective Date, form an Operations
Committee, consisting of three (3) representatives from each of Staatsolie and
Contractor. Parties shall notify each other of the names of its representatives
and alternates within the time prescribed above. The senior representative of
Staatsolie shall be the chairperson of the Operations Committee. The duties of
the chairperson shall include, without limitation, drafting of the agenda,
presiding at meetings of the Operations Committee, establishment and maintenance
of the minute books and coordinating communications between the Parties.

 

7.1.2                       The size of the Operations Committee may be changed
by mutual consent but shall not exceed a total membership of six (6). The
Parties may replace their representatives or alternates. The names of the
replaced representatives and alternates shall be communicated to the other Party
at least three (3) days prior to a meeting of the Operations Committee.
Consultants and/or advisors may accompany the representatives to the meetings of
the Operations Committee. Such representatives, consultants and advisors shall
have no voting rights and shall be subject to the confidentiality restrictions
of Article 22.

 

7.1.3                       Reasonable and documented, direct costs associated
with the Operations Committee meetings shall be borne by the Contractor and
eligible for Cost Recovery.  The chairperson of the Operations Committee may, on
behalf of Staatsolie, submit to Operator documented invoices for such direct
costs and Operator shall make appropriate payment within 30 days.

 

7.2                          Voting

 

7.2.1                       Staatsolie and Contractor shall each have one (1)
undivided vote to cast on any matter submitted to the Operations Committee for
approval.  For this purpose, both Staatsolie and Contractor shall give notice to
each other, specifying the identity of the Authorized Representative, which may
be changed by written notice to the other Party.

 

7.2.2                       Subject to Sub-article 7.8, all decisions required
by this Contract to be made by the Operations Committee shall require the
unanimous vote of both Staatsolie and

 

29

--------------------------------------------------------------------------------


 

Contractor. Any approval by the Operations Committee shall be deemed to be an
approval by Staatsolie to the extent such approval is required by this Contract
or Applicable Law.

 

7.2.3                       Regarding matters on which agreement cannot be
reached, on the basis of sound and reasonable arguments brought by each Party,
the Operations Committee shall attempt to resolve the matter in good faith.
However, if the Operations Committee fails to reach a decision on disputed
matters, then either Party may agree to refer such matter to determination by
independent experts, according to Sub-Article 41.5 or may refer such matter to
arbitration according to Sub-Articles 41.1 and 41.2.

 

7.2.4                       A quorum of the Operations Committee shall, for
regular meetings, consist of at least two (2) representatives from each of
Staatsolie and Contractor, including the respective Authorized Representatives.

 

7.2.5                       Proposal(s) other than those of Work Program(s) and
Budget(s) shall be considered rejected if no action is taken by the Operations
Committee within thirty (30) Days of receipt of Contractor’s proposal(s).  To
the degree possible, and if acceptable to the Parties, all undisputed portions
of the proposal shall be approved and promptly take effect.

 

7.3                          Meetings

 

7.3.1                       Unless otherwise agreed by the Parties, the
Operations Committee shall meet two (2) times per Calendar Year beginning in
2012 in Paramaribo, Suriname or another mutually accepted venue.

 

7.3.2                       Additional meetings of the Operations Committee may
be called by either Party as deemed necessary, with at least twenty (20) Days
prior notice to the other Party, which period may be waived by mutual agreement
of the Parties, specifying the proposed agenda, time and venue of the meeting.

 

7.3.3                       If urgent action is required, additional meetings
shall be convened whenever necessary and on such notice as deemed reasonable
under the circumstances.  If time is of the essence, a matter may be decided by
the Operations Committee through a telecommunication meeting confirmed by
facsimile, or emailed PDF.

 

7.4                          Attendance at Meetings

 

All regular meetings shall be attended in person by at least two
(2) representatives from each Party. Additional meetings shall be attended by at
least one (1) representative from each Party. A maximum of one
(1) representative of a Party unable to attend a regular meeting and any
representative of a Party unable to attend an additional meeting in person, may
attend by

 

30

--------------------------------------------------------------------------------


 

teleconference or phone, so long as he or she can be heard by all attendees and
can hear all discussion during the meeting. If the Authorized Representative
attends a meeting by teleconference or phone, his or her voice vote shall be
confirmed in writing, and immediately sent to the chairperson either by courier,
emailed PDF or by facsimile.

 

7.5                          Written Response in Lieu of Meeting

 

Subject to a Party’s right to call an additional meeting, when one Party is of
the opinion that an action of the Operations Committee can be taken without
holding a meeting, the Authorized Representative of that Party shall give
written notice to that of the other Party providing sufficient information to
permit the other Party to determine whether to agree to such action.  All such
notices shall clearly state the proposed action and contain a place for the
Authorized Representative of each Party to sign the notice approving the action.
Failure of the other Party to respond in writing within twenty (20) Days of
receiving such notice shall be deemed a rejection of the proposed action by the
receiving Party. The signed original(s) of all such notices approved by the
Parties under this Sub-article shall be placed in the minute books of the
Operations Committee.

 

7.6                          Agenda and Minutes

 

Operator and Staatsolie, through the chairperson, shall be responsible for
preparation of the draft agenda and supporting documents for each meeting of the
Operations Committee. Responsibility for taking and distribution of minutes will
be assigned by the chairperson at the start of the meeting. A copy of all
minutes shall be distributed to each representative within ten (10) Days
following the meeting.  Within thirty (30) days of receipt, all minutes shall be
reviewed and either initially approved or corrected and the chairperson advised
thereof. The minutes shall then be considered for formal approval at the next
Operations Committee meeting after their distribution.

 

7.7                          Responsibilities during entire Contract Period

 

Subject to Sub-articles 7.8 and 7.9, the Operations Committee shall provide
policy and general guidance regarding operations under the Contract.  Such
policy and guidance shall include:

 

7.7.1                       supervision of Petroleum Operations carried out by
Contractor in accordance with the Work Programs and Budgets;

 

31

--------------------------------------------------------------------------------


 

7.7.2                       Approve if Petroleum Operations are adequately
insured at a reputable international insurance company and in case of world-wide
insurance to approve the premium if is pro rata shared;

 

7.7.3                       approval for disposal of Material and Equipment from
Contractor as described in the Accounting Procedure;

 

7.7.4                       review of audited accounts of Petroleum Operations;

 

7.7.5                       approval of training programs and projects aimed at
the community at large in accordance with Article 32 and amounts budgeted for
such programs;

 

7.7.6                       establishing subcommittees for matters within the
jurisdiction of the Operations Committee;

 

7.7.7                       approval of the boundaries of each Development and
Production Area;

 

7.7.8                       approval of Development Plans;

 

7.7.9                       approval of plans and budgets for operations
relating to secondary recovery and the enhancement of Production;

 

7.7.10                     approval of expenditures in excess of the amount
provided in the Budget, concerning Development Operations and Production
Operations, subject to the provisions of Article 8;

 

7.7.11                     all other functions which may be expressly delegated
to the Operations Committee by agreement of the Parties.

 

7.8                          Responsibilities during Exploration Period

 

Except where it is specifically stated that Staatsolie shall approve a proposal,
the function and responsibility of the Operations Committee during the
Exploration Period shall be to review and advise on the Exploration Operations
of Contractor.  Such review and advice shall include:

 

7.8.1                       review and advice on Contractors budget and work
program and operations

 

7.8.2                       review of Contractor’s Appraisal report on the
commerciality of a Petroleum Field.

 

7.9                          Responsibilities during Development and Production
Period

 

During the Development and Production Period(s), the function and responsibility
of the Operations Committee shall be to review, comment on and approve,
Petroleum Operations of

 

32

--------------------------------------------------------------------------------


 

Contractor. Such review, advice and approval shall not be will be unreasonably
withheld shall include:

 

7.9.1                       approval of work programs and budgets in accordance
with Article 8.4;

 

7.9.2                       approval of the adjustment and modifications of
approved Development Plans;

 

7.9.3                       review of operational activities.

 

7.10                        Communication to Operations Committee

 

All documents and communication intended for the Operations Committee should be
addressed to the chairperson of this committee.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 8         CONDUCT OF OPERATIONS, WORK PROGRAM AND BUDGET

 

8.1                          General Obligations Contractor

 

Contractor shall be responsible for the conduct of the Petroleum Operations. 
Contractor shall carry out the Petroleum Operations in the Contract Area
diligently, expeditiously, efficiently, and with the objective to economically
maximize the ultimate recovery of Crude Oil and Natural Gas from the Commercial
Field(s) in accordance with good international petroleum industry practice, and
in consultation with or after approval of, as applicable, the Operations
Committee, pursuant to Sub-articles 7.7, 7.8 and 7.9.

 

8.2                          Initial Work Program and Budget

 

Contractor shall, within ninety (90) Days after the Effective Date, submit to
the Operations Committee for its review and comment, in accordance with
Sub-articles 7.7 and 7.8, a Work Program and Budget for the Exploration
Operations for the remainder of the first Calendar Year of the Exploration
Period. If the Effective Date is less than one hundred thirty-five (135) Days
before the end of the first Calendar Year, Contractor shall submit a Work
Program and Budget for the Exploration Operations for the remainder of the first
Calendar Year and the subsequent Calendar Year of the Exploration Period.

 

8.3                          Annual Work Program and Budget

 

8.3.1                       Exploration

 

Contractor shall submit to the Operations Committee for its review and
advisement in accordance with Sub-articles 7.7 and 7.8, a Work Program and a
Budget for the subsequent Calendar Year at least ninety (90) Days before the
commencement of each Calendar Year.  Submission of the Work Program(s) and
Budget(s) shall not be considered a decision by Contractor to enter the
subsequent phases of the Exploration Period in accordance with Sub-article 5.2.

 

During the Exploration Period, the Work Program(s) submitted by Contractor for
each Calendar Year shall be accompanied by an indicative schedule for operations
for the remainder of the then current phase of the Minimum Work Obligations
accordance with Article 5.

 

34

--------------------------------------------------------------------------------


 

8.3.2                       Development and Production

 

Contractor shall submit for review and approval a Work Program and Budget for
each Commercial Field for each Calendar Year to the Operations Committee at
least ninety (90) Days prior to the commencement of such Calendar Year. 
Notwithstanding the foregoing, for activities related to Exploration Operations
conducted during a Development and Production Period shall be submitted in
accordance with Sub-article 8.3.1.

 

8.4                          Review and Approval of Work Program and Budget

 

8.4.1                       After the submission of each Work Program and Budget
in accordance with Sub-article 8.3, the Operations Committee will meet within
thirty (30) Days and Operator will explain the proposed Work Program and Budget.
The Parties shall review and either i) advise (for Exploration Operations) or
ii) approve, propose modifications to, or reject the proposed Work Program and
Budget (for Development Operations or Production Operations) in accordance with
Sub-article 7.8 and 7.9 as appropriate.

 

8.4.2                       Following review and consideration of any
modifications of the Work Program and Budget proposed by Staatsolie, the
Contractor shall, within fifteen (15) Days of the proposed changes, re-submit
the final Work Program and Budget for the subject Calendar Year.

 

8.4.3                       For Work Programs and Budgets related to Exploration
Operations, the Work Program and Budget re-submitted as described in Sub-article
8.4.2 shall be deemed final.

 

8.4.4                       For Work Programs and Budgets related to Development
Operations or Production Operations, within fifteen (15) Days following the
receipt of the re-submitted Work Program and Budget as described in Sub-article
8.4.2, Staatsolie shall notify the Contractor of its Operations Committee vote
of approval or rejection of the re-submitted Work Program and Budget and, if a
vote of rejection, propose modifications with detailed reasons for such
modifications.  In the case that Staatsolie fails to respond to the re-submitted
Work Program and Budget within fifteen (15) Days from its receipt thereof, the
resubmitted Work Program and Budget shall be deemed approved by the Operations
Committee.

 

8.4.5                       In the event that Staatsolie rejects such
re-submitted Work Program and Budget as described in Sub-article 8.4.2, the
Contractor may either accept the modifications to the Work Program and Budget
proposed by Staatsolie or refer its re-submitted Work Program and Budget to
Expert Determination in accordance with Sub-article 41.5. The decision of the
expert shall be limited to approval or rejection of the Work Program and Budget
submitted by the Contractor.  Pending receipt of the final decision of the
independent expert, the

 

35

--------------------------------------------------------------------------------


 

Contractor shall have the right (but not an obligation) to continue operations
in any manner that is not inconsistent with Staatsolie’s proposed modifications
to the Work Program and Budget.

 

8.5                          Modifications to Work Program and Budget

 

8.5.1                      During the Exploration Period and for any subsequent
Exploration, Contractor shall implement the Work Program and Budget that was
reviewed by the Operations Committee. Modification to or revision of the details
of such a Work Program and Budget may be conducted at the discretion of
Contractor. Contractor shall inform the Operations Committee in advance of these
modifications or revisions.

 

8.5.2                       For Development Operations and Production,
Contractor shall implement the Work Program and Budget approved by the
Operations Committee.  Modification or revision of the details of the Work
Program or Budget is permitted subject to the following:

 

8.5.2.1                    For approved Development Operations and Production
Operations, Operator may incur expenditures in excess of those in the Budget,
but not exceeding the greater of ten percent (10%) of the total expenditure
approved for a line item under an applicable annual Budget or five million US
Dollars (US$5,000,000) in a total annual Budget. In such cases, Operator shall
report in writing any such overexpenditure to the Operations Committee within
fourteen (14) Days after the overexpenditures are known to Operator.

 

8.5.2.2                    In case of emergency, Operator may incur expenditures
necessary for prudent Operations. Operator shall report such expenditures to the
Operations Committee in accordance with Sub-Article 8.5.2.1.  Unless such
emergency is due to Gross Negligence or Willful Misconduct on the part of
Operator, such expenditures shall be approved by the Operations Committee, and
shall automatically be included in the approved Budget.

 

8.5.3                       The aggregate of excess expenditures made under
Sub-articles 8.5.2 shall not exceed ten percentages (10%) of the expenditures
authorized in the approved Budget.  If Operator is of the opinion that a
necessary expenditure would result in exceeding the limits set forth above,
Operator shall justify this expenditure to the Operations Committee and shall
obtain its approval therefore. The provisions of Sub-article 8.4.2 shall apply
mutatis mutandis. In case of operational imperatives requiring such approval in
a shorter timeframe, Parties shall endeavor to complete the approval process
within such shorter time frame. Excess expenditures shall become part of the
approved Budget after approval by the Operations Committee.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 9         COMMERCIALITY

 

9.1                          Discovery and Appraisal Notifications

 

9.1.1                       If Petroleum Operations carried out by Contractor
result in a Discovery, Contractor shall inform Staatsolie within twenty four
(24) hours of such Discovery, followed by a notification within thirty (30) Days
of the Discovery (the “Discovery Notice”), including all technical information
data and interpretations available and the delineation of the Discovery Area.

 

9.1.2                       As soon as possible after the analysis of the data
and information from such Discovery but no later than one hundred (100) Days
from the date of the Discovery Notice, Contractor shall by further notice inform
Staatsolie whether or not in the opinion of Contractor the Discovery merits
appraisal and if Contractor indicates that the Discovery does merit Appraisal
shall simultaneously submit its Appraisal program.

 

9.1.3                       Where Contractor indicates, within one hundred (100)
Days from the Date of the Discovery Notice, that the Discovery does not merit
Appraisal, Contractor shall, unless otherwise agreed between Contractor and
Staatsolie and subject to Sub-Article 3.2, surrender the Discovery Area
corresponding to such Discovery, and forfeit any rights relating to Development
and Production there from.

 

9.1.4                       The Operations Committee shall review and provide
advice on the Appraisal work program to be carried out by Contractor in respect
of such Discovery.  The Operations Committee shall provide any proposed
modifications within thirty (30) Days of receipt of Contractor’s proposal. 
Contractor will consider such modifications and re-submit the final Appraisal
work program within thirty (30) Days of receipt such proposed modifications.

 

9.2                          Assessment of Commerciality

 

9.2.1                       Contractor shall commence the Appraisal work
program, which may include conducting studies, within thirty (30) Days from the
date of its final submission to the Operations Committee or otherwise the
Discovery Area shall be relinquished, except as set out in Sub-Article 3.2.

 

37

--------------------------------------------------------------------------------


 

9.2.2                       Contractor shall assess the commerciality based on
the production rates designed to maximize the ultimate recovery of Crude Oil
(maximum efficient rate) from the Commercial Field in accordance with good and
prudent petroleum industry practices and field conservation principles, and in
accordance with the Appraisal work program which may be submitted to the
Operations Committee for modification, from time to time in accordance with Sub
Article 9.1.4 to incorporate new information, interpretations, data and
technology.

 

9.2.3                       Contractor shall have a period of two (2) years from
the date of final submission of the Appraisal work program to complete the
Appraisal work program.  If all agreed Appraisal activities under the Appraisal
work program have been completed within this time and the results of those
activities indicate that further Appraisal is necessary to optimize Development,
then Contractor may request that Staatsolie approve a six (6) month extension on
the basis of an agreed work program.  Approval of such request shall not be
unreasonably withheld.

 

9.3                          Date of Declaration of a Commercial Field

 

Within ninety (90) Days upon completion of the Appraisal work program Contractor
shall submit to the Operations Committee a declaration of a Commercial Field.
Failure to submit said declaration and subject to Sub-Article 3.2, results in
surrender of the Discovery Area. The date on which Contractor has submitted to
the Operations Committee the declaration of a Commercial Field shall be “Date of
Declaration of a Commercial Field”.

 

9.4                        Appraisal Report

 

9.4.1                       Contractor shall submit to the Operations Committee
a detailed Appraisal report for such the Discovery Area, no later than ninety
(90) Days following the completion of the Appraisal work program. Such report
shall include all available technical and economic data relevant to a
determination of potential commerciality. To the extent such data is available,
this report shall include, but not be limited to:

 

a.              geological and geophysical conditions;

 

b.              areal extent, thickness and depth of pay zones; pressure, volume
and temperature of the reservoir fluid;

 

c.               Crude Oil and Natural Gas reserve estimates;

 

38

--------------------------------------------------------------------------------


 

d.              fluid characteristics, including, gravity, sulfur percentage,
sediment and water percentage of the fluid;

 

e.               anticipated production performance

 

f.                an assessment of the commerciality of the field

 

9.5                          Development Plan

 

9.5.1                       No later than two hundred and ten (210) Days after
the Date of Declaration of a Commercial Field, Contractor shall, with respect to
each Commercial Field, submit a Development Plan to the Operations Committee for
approval.  The Development Plan shall include, but not be limited to:

 

a.              all relevant maps;

 

b.              a general description of the techniques and equipment for
development;

 

c.               a description of proposed cooperation with Staatsolie;

 

d.              a description of the goods, labor and services to be acquired
from the Republic of Suriname in compliance with Article 32;

 

e.               an Environmental Impact Assessment, conform Annex 5B,
describing the possible environmental effects of the Petroleum Operations of the
Development Plan;

 

f.                a description of the technical and economic feasibility of
optional methods of Development, including the impact of EOR techniques;

 

g.               where any Petroleum Field(s) extend beyond the Contract Area, a
suggested unitization or joint development plan;

 

h.              a project work program and project budget including an estimate
of the abandonment costs.;

 

i.                  an outline of financing the Development of the Commercial
Field;

 

j.                 a calculation of proven, probable and possible Petroleum
reserves;

 

k.              a time line for Development Work leading to production and

 

l.                  a production profile for the Commercial Field, based upon
production rates that ensures optimal ultimate recovery in accordance with best
petroleum industry practice;

 

m.          the Delivery Point

 

n.              the Work Program and Budget for the first year of Development
Operations and Production Operations.

 

o.              the surface outline of the area in which Development Operations
and Production Operations will be conducted (“Development and Production Area”)

 

39

--------------------------------------------------------------------------------


 

9.5.2                       Copies of all studies regarding the proposed
Development Plan shall be submitted both in paper and in digital format to the
Operations Committee.

 

9.6                          Rejection of Development Plan

 

The Operations Committee has one hundred (100) Days of its receipt decide
whether it approve or reject the Development Plan.  . In the event that the
Operations Committee fails to approve the proposed Development Plan, the
objecting Party shall provide arguments for its rejection. Contractor may submit
a revised Development Plan for the same Commercial Field no later than sixty
(60) Days after the date of notice of such rejection of the previously proposed
Development Plan. If Contractor does not submit the revised Development Plan
within sixty (60) Days of receipt of such notice, it will lose all rights
related to that Commercial Field and shall relinquish that part of the Contract
Area containing such Commercial Field, except as provided in Sub-Article 3.2.

 

9.7                          Failure of Approval of Development Plan

 

9.7.1                       In the event the Operations Committee fails to
approve the re-submitted Development Plan within thirty (30) Days of its
receipt, Parties will meet within the following thirty (30) Days to seek a
mutually acceptable solution, which may include amendments to the Development
Plan.

 

9.7.2                       If Parties have not reached a mutually acceptable
solution within such thirty (30) Days, Contractor may withdraw the Development
Plan.  If not withdrawn, either Party shall have the right to refer such
proposed Development Plan to an independent expert in accordance with
Sub-article 41.8. The period pending resolution by the independent experts shall
be considered Force Majeure, pursuant to Article 33.

 

9.8                          Petroleum Discovered after Declaration of a
Commercial Field

 

The discovery of Petroleum after the Date of Declaration of a Commercial Field,
outside but nearby the delineated area of such Commercial Field and not included
in a submitted Development Plan, shall either be considered an expansion of an
existing Petroleum Field or a new Petroleum Field, to be decided with regard to
each Commercial Field by Contractor using good international petroleum industry
standards. Any dispute between the Parties

 

40

--------------------------------------------------------------------------------


 

regarding the above may be submitted by either Party for resolution by expert
determination in accordance with Sub-Article 41.7.

 

9.9                          Unitization

 

9.9.1                       If the recoverable reserves of a Commercial Field
extend into adjacent Contract Area(s), Staatsolie may require the respective
contractors to co-operate in producing Petroleum from such Commercial Field.

 

9.9.2                       If Staatsolie so requires, the Contractor shall, in
co-operation with the contractor of the adjacent area, submit within six
(6) months of receiving Staatsolie’s request, unless otherwise agreed, a
proposal for the joint exploitation of the deposits, for the approval of
Staatsolie, such approval not to be unreasonably withheld.

 

9.9.3                       If the proposal is not submitted or approved,
Staatsolie may prepare its own proposal, in accordance with good international
petroleum industry practice, for the joint exploitation of the recoverable
reserves. Staatsolie’s proposal, unless another proposal is mutually agreed,
shall be adopted by the Contractor, subject to Sub-Article 9.9.4, and subject to
the adjacent contractor’s acceptance of the same proposal. The reasonable costs
of preparing the proposal shall be divided between the Contractor and the
adjacent contractor proportional to their respective reserves in such Commercial
Field.

 

9.10                        Joint Operations

 

Where otherwise non-commercial volumes of Petroleum in the Contract Area would,
if exploited together with deposits in an area adjacent to the Contract Area, be
commercial, Staatsolie may require Contractor and the contractor of that
adjacent area to share facilities.

 

9.11                        Sole risk operations by Staatsolie

 

Where the Contractor does not consider that a Petroleum Field warrants
declaration of a Commercial Field in accordance with Sub-Article 9.4, Staatsolie
may, subject to Sub-Article 9.5, at its sole risk, cost and expense, develop the
Discovery. Once the area is relinquished by Contractor, Staatsolie may then
establish a Development and Production Area and perform its own Petroleum
Operations at its sole risk.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 10       PETROLEUM EXPENDITURES

 

Petroleum Expenditures shall be paid in accordance with Work Program(s),
Budget(s) and the provisions of the Accounting Procedure, as follows:

 

10.1                        Exploration Expenditures

 

All Exploration Expenditures shall be paid by Contractor.

 

10.2                        Development Expenditures

 

All Development Expenditures with respect to each individual Commercial Field
shall be paid by Contractor.

 

10.3                        Operating Expenditures

 

All Operating Expenditures with respect to each individual Commercial Field
shall be paid by Contractor.

 

10.4                        Cost Recovery

 

Development Expenditures, Operating Expenditures and Exploration Expenditures
shall be cost recoverable pursuant to Article 13, subject to Sub-article 3.5.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 11       PARTICIPATION OF STAATSOLIE

 

11.1                        Right of Participation

 

Staatsolie has the right to participate in the Development Operations and
Production Operations of each Commercial Field on a Commercial Field by
Commercial Field basis, such right to be exercised by notice to Contractor no
later than three hundred and sixty (360) Days after the Date of Establishment of
such Commercial Field and failure to exercise such right shall be deemed an
election not to participate in the Development Operations and Production
Operations.

 

11.2                        Percentage of Participation

 

11.2.1                     Staatsolie’s participation may be in any percentage
it wishes, but not more than ten percent (10%);

 

11.2.2                     Staatsolie shall, automatically upon its election to
participate in accordance with Sub-article 11.1, become a Contractor Party. 
Staatsolie, as a Contractor Party, shall bear its share of all Operating
Expenditures and Development Expenditures related to the Commercial Field in
which it elects to participate as from the Date of Establishment of such
Commercial Field. Within ninety (90) Days of its election date, Staatsolie shall
pay to Operator its share of all Operating and Development Expenditures incurred
by Contractor since the Date of Establishment of a Commercial Field. If
Staatsolie is in default of the above payment obligation the provisions in
11.2.3 will apply.

 

11.2.3                     If Staatsolie elects to participate, Staatsolie and
Contractor shall promptly attempt to conclude a mutually acceptable joint
operating agreement based on the then current AIPN model form, or, in case of an
existing joint operating agreement among the Contractor Parties, will promptly
attempt to conclude a mutually acceptable amendment, whereby Staatsolie would
become a party to such agreement.  Included in the joint operating agreement
will be terms which allow Contractor to take and sell up to one hundred percent
(100%) of Staatsolie’s Cost Oil and seventy-five percent (75%) of Staatsolie’s
participating interest share of Profit Oil, in order to pay the amount then due
from Staatsolie in the event that Staatsolie does not pay its participating
interest share of costs within thirty (30) days of the date of receipt of any
joint billing statement.  Any excess funds received by Contractor for
Staatsolie’s entitlement in excess of the amounts due from Staatsolie will be
refunded to Staatsolie within 30 days of receipt of such funds by Contractor.

 

43

--------------------------------------------------------------------------------


 

11.3                        Assistance in Obtaining Financing

 

Contractor shall provide reasonable assistance in the form of introductions and
the like, as may be requested in writing by Staatsolie, to Staatsolie’s efforts
to procure financing for its participation, provided that Contractor shall not
be required to contribute financially to or be responsible for Staatsolie
obtaining such financing.

 

44

--------------------------------------------------------------------------------


 

ARTICLE 12       ROYALTY

 

12.1                        Pursuant to the lifting procedure of Sub-article
13.9, Contractor shall, on Staatsolie’s instructions, deliver to Staatsolie at
the Delivery Point six and one quarter percent (6.25%) of the Gross Production
as Royalty.

 

12.2                        If taken in cash, the amount of the Royalty payment
obligation shall be based upon the Market Price calculated in accordance with
Article 14 and be paid per Calendar Month.

 

12.3                        Contractor shall be released from and indemnified by
Staatsolie for any obligation for payment to any Government Authority of any
Royalty referenced in Article 65 of the Mining Decree or in any other law,
decree, regulation or order in existence as of the Effective Date or any time
thereafter during the term of this Contract.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 13       COST REIMBURSEMENT AND PAYMENT TO CONTRACTOR

 

Reporting on costs, revenues and production shall be on a monthly basis.
Settlement of obligations of Contractor and Staatsolie under this Article will
be on a quarterly basis.

 

13.1                        Ownership of Petroleum

 

13.1.1                     In accordance with the Mining Decree, the Petroleum
Law of 1990 and Article 5 of Decree E-8B, Petroleum produced and saved and not
used in Petroleum Operations or re-injected shall belong to Staatsolie.

 

13.1.2                     Crude Oil shall be distributed from the Contract Area
in the sequence and quantities determined in this Article. Contractor Parties
and Staatsolie each have the right and obligation to separately take, dispose
of, market and freely sell their share of Crude Oil according to this
Article 13.

 

13.2                        Operating Expenditures

 

After delivery of Royalty in accordance with Article 12,  Contractor will be
entitled to an amount of Crude Oil from the Commercial Field which, when valued
at the Market Price, equals the Operating Expenditures of such field in such
Calendar Quarter and carried forward pursuant to Sub-article 13.6.

 

13.3                        Development Expenditures

 

After delivery of Royalty in accordance with Article 12 and reimbursement of
Operating Expenditures in accordance with Sub-article 13.2, Contractor shall be
entitled to an amount of Crude Oil from the Commercial Field which, when valued
at the Market Price, equals the Development Expenditures for such field carried
forward pursuant to Sub-articles 13.5 and 13.6.

 

13.4                        Exploration Expenditures

 

After delivery of the Royalty in accordance with Article 12, and reimbursement
of Operating Expenditures in accordance with Sub-article 13.2 and Development
Expenditures in accordance with Sub-article 13.3, Contractor (excluding
Staatsolie) shall be entitled to an amount of Crude Oil from the Contract Area,
which, when valued at the Market Price, equals the Exploration Expenditures and
those carried forward pursuant to Sub-articles 13.5 and

 

46

--------------------------------------------------------------------------------


 

13.6.                       Exploration Expenditures which are attributable to a
Commercial Field shall be reimbursed by that Commercial Field.

 

13.5                        Cost Recovery Oil - Percentage of Production

 

In any Calendar Quarter the amount of Crude Oil distributed in accordance with
Sub-articles 13.2, 13.3 and 13.4 shall not exceed eighty percent (80%) of Gross
Production after all Royalties have been paid, denoted as the Cost Oil ceiling.

 

13.6                        Carry Forward

 

The amounts of unrecovered Operating Expenditures, Development Expenditures and
Exploration Expenditures that cannot be reimbursed from Cost Oil pursuant to
Sub-article 13.5, shall be carried forward for recovery in the succeeding
Calendar Quarter(s) until fully recovered or this Contract terminates.

 

13.7                        Profit Oil

 

After distribution of the amounts of Crude Oil as required pursuant to
Article 12 and Sub-articles 13.2, 13.3 and 13.4, any remaining Crude Oil (i.e.
Profit Oil) produced from the Commercial Field shall be distributed between
Contractor and Staatsolie as a function of the value of the “R” factor defined
herein.  The R-factor shall be calculated for each Commercial Field on a
Calendar Quarterly basis.  Because the precise value for the R-Factor for a
Calendar Quarter cannot be determined with certainty until after the end of that
Calendar Quarter, allocation of Profit Oil with respect to such Calendar Quarter
shall be made on a prospective basis during such Calendar Quarter based upon the
Contractor’s good faith estimates of the information required in the calculation
of the R-Factor pursuant hereto.  Any adjustments to such provisional R-Factor
following the end of such Calendar Quarter shall be settled pursuant to the
procedures agreed by the Parties in the Lifting Procedures, and such final
R-Factor will be applied retrospectively to the Profit Oil allocations of the
Parties.  The R-Factor shall be equal to the cumulative gross revenue minus the
cumulative Royalty minus cumulative income tax, divided by cumulative Petroleum
Expenditures on a Commercial Field basis. Subject to the above, the R-factor
shall be applied to Profit Oil produced during the relevant Calendar Quarter in
calculating the Crude Oil to which each Party is entitled.

 

R =

(cumulative gross revenue – cumulative royalty-cumulative income tax)

 

 

(cumulative petroleum expenditures)

 

 

47

--------------------------------------------------------------------------------


 

For purposes of this calculation:

 

“cumulative gross revenue” means the total value of all Gross Production from
the Effective Date to end of the respective Calendar Quarter, with Gross
Production being valued at the Market Price.

 

“cumulative royalty” means 6.25% of the cumulative gross revenue;

 

“cumulative income tax” means the total of all income taxes calculated as the
tax rate multiplied by total Profit Oil from both Contractor and Staatsolie’s
share related to this Commercial Field, from the Effective Date to the end of
the respective Calendar Quarter; and

 

“cumulative petroleum expenditures” means the sum of all recoverable Petroleum
Expenditures related to the Commercial Field from the Effective Date to the end
of the respective Calendar Quarter.

 

R-Factor slice

Staatsolie Share

Contractor Share

 

 

 

0-1.00

15%

85%

 

 

 

>1.00-1.25

20%

80%

 

 

 

>1.25-1.50

25%

75%

 

 

 

>1.50-1.75

30%

70%

 

 

 

>1.75-2.00

45%

55%

 

 

 

>2.00-3.00

60%

40%

 

 

 

>3

75%

25%

 

 

 

 

13.8                        Transfer of Title

 

Title to the Crude Oil and Natural Gas, which Contractor is entitled to in
accordance with this Contract, shall be transferred to Contractor at the
Delivery Point.

 

13.9                        Lifting Procedures

 

Not later than one-hundred and twenty (120) Days prior to the anticipated Date
of Initial Commercial Production, the Parties shall enter into supplementary
contracts concerning Crude Oil transfer of title, lifting procedures and
delivery, lifting and tanker schedules, loading conditions, Crude Oil metering,
statistics and classification of the lifting responsibility.  If such contracts
are not agreed by all within the time period specified, the

 

48

--------------------------------------------------------------------------------


 

Parties agree to use the AIPN Model Crude Oil Lifting Agreement to govern such
activities until such a time as an alternative lifting agreement may be agreed

 

49

--------------------------------------------------------------------------------


 

ARTICLE 14       MEASUREMENT AND VALUATION OF PETROLEUM

 

14.1                        Measurement

 

14.1.1                     The Contractor shall recommend sampling, measuring
and testing equipment, and procedures for controlling measurement of Crude Oil
produced to the Operations Committee for approval. Such recommendations shall
include Measurement Procedures and an appropriate cycle of testing and
calibration of equipment.

 

14.1.2                     Operator shall give written notice to Staatsolie
fourteen (14) Days prior to any testing and calibration by Operator of the
appliances used in the measurement and determination of the quality and quantity
of Petroleum.  Staatsolie, at its cost and risk, shall be entitled to have
witnesses present at such testing and calibration.

 

14.1.3                     Where the appliances used in connection with
Petroleum measurement have caused an overstatement or understatement of
production, the error shall be presumed to have existed since the date of the
last calibration of such appliance, unless proven otherwise. Operator shall
appropriately correct the error by:

 

a)                            amending the volume of the Petroleum delivered in
the relevant period; and

 

b)                            adjusting the entitlements of each Party to take
into account the correction.

 

14.1.4                     Petroleum produced from each Commercial Field shall
be measured at the Delivery Point.

 

14.2                        Production Forecast

 

No later than sixty (60) Days prior to the Date of Initial Commercial Production
and thereafter before the beginning of each Calendar Quarter, Contractor shall
present a production forecast to Staatsolie. The forecast will estimate Gross
Production for the next four (4) Calendar Quarters on a Commercial Field by
Commercial Field basis, based on the production rates designed to maximize the
ultimate recovery of Crude Oil (maximum efficient rate) from the Commercial
Field in accordance with good and prudent petroleum industry practices and field
conservation principles. Contractor shall give due consideration to any comments
or recommendations made by Staatsolie in respect of such forecast. Contractor
shall use reasonable efforts to produce the forecasted quantity each Calendar
Quarter.

 

50

--------------------------------------------------------------------------------


 

14.3                        Market price

 

The Market Price of Crude Oil shall be equal to the Realized Price or the Crude
Oil Basket Price as determined in accordance with Sub-article 14.4 at the time
of sale, whichever is highest.  If the Crude Oil Basket price is higher than the
Realized Price and the difference is equal to or greater than US$ fifty-cents
(US$ 0.50), then the Market Price shall be determined by the Operations
Committee.  In the event the Operations Committee cannot resolve the issue
within seven (7) Days, the Market Price to be used pending final resolution of
the issue shall be the Realized Price plus US$ fifty-cents (US$ 0.50). 
Additionally, any adjustment made pursuant to this Sub-Article 14.3 shall not be
counted as an adjustment under Sub-Article 14.4.4.

 

14.4                        Crude Oil Basket

 

14.4.1                     Staatsolie and Contractor shall, at least six months
before the projected start-up date of a Commercial Field, agree upon the Basket.
In the event Staatsolie and Contractor have been unable to determine the Basket
within such period, the Basket will be determined through expert opinion in
accordance with Sub-Article 41.5, at least two months prior to the projected
startup date of such Commercial Field.  The Crude Oil Basket price shall be the
average price of the Basket as determined from the prices of the representative
crude oils in the Basket as published by a mutually acceptable independent oil
publication. If said publication or any adequate succeeding publication ceases
to be published, Staatsolie and Contractor must agree in writing on a substitute
publication. It is understood that the following principles shall apply with
respect to calculation of the value of the Basket:

 

(a)                           The representative crude oils to be included in
the Basket shall differ less than four (4) degrees API and the sulfur content
thereof shall be less than one percent (1%) different to that of the Crude Oil
of the relevant Commercial Field

 

(b)                           The price of each representative crude oil in the
Basket shall be adjusted for difference in API gravity, sulfur content and other
pertinent characteristics.

 

14.4.2                     If Staatsolie and Contractor cannot agree to the
above corrections, as set out in Sub-Article 14.4.1(b), six (6) Months before
the projected start-up date of a Commercial Field, Staatsolie and Contractor
shall revert to expert determination in accordance with Sub-article 41.5 for
determination of the corrections. Such determination will be reached at least
two (2) Months prior to the projected start-up date of a Commercial Field.

 

51

--------------------------------------------------------------------------------


 

14.4.3                     In the absence of a quotation of one (1) or more of
the agreed representative crude oils in the Basket, or to reflect changes in the
Crude Oil produced, Staatsolie and Contractor shall meet to agree on a
replacement representative crude oil for the Basket.

 

14.4.4                     The Basket may be revised periodically but no more
than once each Calendar Quarter within the three (3) years following the
start-up date of a Commercial Field and no more than once during a Calendar Year
thereafter, if required, by written agreement between Staatsolie and Contractor
to reflect any change in the quality of the Crude Oil produced from the Contract
Area or if one of the oils in the Basket is no longer representative in
accordance with Sub-article 1.12.

 

14.4.5                     Each Party shall notify the Operator of the volumes,
prices, sales dates, points of sale for all its transactions, whether Arm’s
Length Transactions or transactions not in conformity with the market (or “not
determined by market forces”), as well as the Market Price of Crude Oil (as
specified in Sub-article 14.3), within fifteen (15) Days before the end of such
Calendar Month.  Operator shall promptly give Staatsolie and any other
Contractor Parties notice of the volumes and Market Price for each transaction. 
If any Party objects to Market Price of such transaction, within thirty (30)
Days of such notice to Staatsolie, such Market Price shall be determined by
expert determination in accordance with Sub-Article 41.5.

 

14.5                        Notwithstanding the foregoing, the Parties may, if
mutually agreed in writing, review and, if necessary, adjust or renegotiate this
Article 14, one (1) Calendar Year after the commencement of Production
Operations, provided however, that this Article 14 shall remain in full force
and effect until otherwise agreed in writing.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 15       FOREIGN CURRENCY AND BANKING

 

15.1                        Bank Accounts in Suriname

 

Contractor shall be authorized to open and hold bank accounts in Suriname
denominated in foreign currencies for the conduct of Petroleum Operations

 

15.2                        Bank Accounts General

 

Contractor shall be responsible for reporting any deposits and withdrawals in
respect of the foreign currency accounts to the Central Bank of Suriname in
accordance with the Law of Suriname.

 

15.3                        Foreign Currencies

 

No restriction will be imposed on importation by the Contractor of the funds
intended for the performance of the Petroleum Operations.  The flow of incoming
and outgoing funds (investment and dividends) shall comply with the laws of
Suriname, including with the country’s monetary authorities.

 

15.4                        Purchase or Exchange of Suriname Dollars

 

Suriname Dollars shall be purchased by Contractor from The Central Bank of
Suriname or a local commercial bank. The applicable conversion rate for these
transactions shall be the rate published by the Central Bank of Suriname for
conversion of the US Dollar into Suriname Dollars at the time of purchase.

 

15.5                        Export Profit Oil and Cost Oil

 

In accordance with the Petroleum Law of 1990, and subject to the provisions of
Article 19, Contractor shall be entitled to freely export all of its share of
Cost Oil and Profit Oil from Suriname and sell, assign or otherwise transfer
such Crude Oil in or outside Suriname, and record and retain in Foreign Currency
Accounts, all sales proceeds as income without restriction.  With the exception
of the statistics and consent duties, no further export duty, stamp duty, or
other provision fee or tax will be levied against Contractor or due in
connection with the export of Crude Oil.

 

53

--------------------------------------------------------------------------------


 

15.6                        Information for Foreign Exchange Commission

 

Contractor shall be subject to the Foreign Exchange Act of 1947 as amended from
time to time and, in accordance with the provisions thereof, shall submit to the
Foreign Exchange Commission at the commission’s request, all information the
commission deems necessary.  Notwithstanding the foregoing, in case of any
conflict between the provisions of the Petroleum Law of 1990 and the provisions
of the Foreign Exchange Act of 1947, the provisions of the Petroleum Law of 1990
shall prevail.

 

54

--------------------------------------------------------------------------------


 

ARTICLE 16. PAYMENTS

 

16.1                        Currency of Payments to Staatsolie and the Republic
of Suriname

 

All cash payments of Contractor to Staatsolie or the Republic of Suriname shall
be in US Dollars or, if agreed by the Parties, any other currency, all in
accordance with Article 2.3, to a bank account to be designated in writing by
Staatsolie or the Republic of Suriname, as appropriate.

 

16.2                        Currency of Payments to Contractor

 

All cash payments of Staatsolie to Contractor shall be made in US Dollars or, if
agreed by the Parties, any other currency, all in accordance with Article 2.3,
to a bank account to be designated in writing by Contractor.

 

16.3                        Due Date of Invoices

 

Unless otherwise provided elsewhere in this Contract or in the Accounting
Procedure, all payments shall be made within thirty (30) Days after receipt of
the invoice for such payments.

 

16.4                        Interest on Overdue Payments

 

Any overdue payment shall bear an interest equal to LIBOR, plus five percentage
points (5%), per annum.

 

16.5                        Payment of Disputed Payment Obligations

 

If the Owing Party disputes an amount due, including payments in kind, under an
invoice or other documented obligation to pay under this Contract, it shall,
within the payment period of the invoice or other documented obligation to pay,
inform the Invoicing Party in writing of its objection, setting forth with
specificity the amount disputed and the reasons therefore. If Parties fail to
amicably resolve the dispute, either Party may seek arbitration in accordance
with Sub-Article 41.2. Notwithstanding the above, in the event the Parties
execute a joint operating agreement (“JOA”) in accordance with
Sub-Article 11.2.3, the payment terms agreed under the JOA will govern payments
of cash calls and joint interest billings issued by Operator to the Parties.”

 

55

--------------------------------------------------------------------------------


 

ARTICLE 17.      IMPORTS

 

17.1                        Import and Export Duties

 

Contractor, and its Sub-Contractors, shall be exempted from import and export
duties in accordance with the Petroleum Law of 1990. The waiver described herein
shall not apply to items listed in Annex 6.

 

17.2                        List of Sub-Contractor(s)

 

Contractor shall, twice every Calendar Year, submit to Staatsolie a list of
Sub-Contractors who are engaged in its Petroleum Operations.

 

17.3                        Withdrawal of Import and Export Duties Exemption

 

If Contractor or its Sub-Contractors sell or transfer ownership of imported
goods to a party other than the Government, Staatsolie or another exempt third
party, then Contractor or its Sub-Contractors shall be liable to pay all duties,
taxes and levies on such goods imported under the exemption provided by this
Contract.  The duties, taxes and levies payable shall be calculated on the CIF
value of the goods at the day of import, as determined by the Surinamese customs
authority.

 

17.4                        Re-Export of Imported Goods

 

Industrial means, materials, goods and equipment imported by Contractor or its
Sub-Contractors pursuant to this Article may be re-exported by Contractor or its
Sub-Contractors, provided that the terms and conditions of this Article have
been complied with.

 

17.5                        Household Objects for Expatriate Employees

 

Household objects for personnel and domestic use imported by the Contractor’s,
Operator’s and their Sub-Contractors’ Expatriate Employees relevant to
activities concerning Petroleum Operations on the occasion of their change of
residence will be admitted duty-free, provided however that such property is
imported for the sole use of the Expatriate Employee and his family and have
been imported within six (6) months after the arrival of the Expatriate
Employee. Items imported under this Article and exempt from custom duties may be
exported without the payment of custom duties.

 

56

--------------------------------------------------------------------------------


 

ARTICLE 18       TAXATION

 

18.1                        General

 

Each Contractor Party shall pay its own income tax in accordance with
Sub-article 18.2.  In addition, except as otherwise provided for in the
Petroleum Law of 1990 and the Mining Decree, each Contractor Party shall be
subject to all fees, imposts, charges or Taxes imposed by a Government Authority
to the extent they are generally applicable in Suriname and not discriminatory
to Contractor. For the purposes of this Article 18, “generally applicable” shall
mean of general application to the citizenry or business community of Suriname
as a whole and shall not include Taxes which are focused on Petroleum Operations
and not generally applicable in this industry.

 

18.2                        Income Tax

 

Each Contractor Party will be subject to the Income Tax Act of 1922 (Government
Bulletin of 1921 no. 112, as last amended by State Decree of 1995 no. 52) and
the Petroleum Law of 1990.   Subject to the preceding, the income tax
calculation will take into account the follow revenues and expenses:

 

Revenues:

 

(a)                the value of each Contractor Party’s share of Cost Oil and
Profit Oil according to Article 13; and

 

(b)                all other income of Contractor Party derived from Petroleum
Operations properly included in gross income under Applicable Law, related to or
as a consequence of this Contract and referenced in the applicable rulings
issued by the Tax authorities, drafts of which are attached as Annex 9.

 

Expenses:

 

(a)                each Contractor Party’s share of Cost Oil, and

 

(b)                expenditures, related to or as a consequence of this
Contract, by Contractor which are not subject to Cost Recovery. These will be
treated in accordance with the Income Tax Act of 1922 and as referenced in the
applicable rulings issued by the Tax authorities, drafts of which are attached
as Annex 9.

 

57

--------------------------------------------------------------------------------


 

18.3                        Payment

 

All Taxes payable by Contractor or a Contractor Party shall be paid and all Tax
returns shall be calculated and filed in US Dollars or currency as agreed in
Article 2.3. Losses or credits for income tax purposes may be carried forward in
accordance with Applicable Law.

 

18.4                        Stabilization

 

18.4.1                     A Contractor, pursuant to the Income Tax Law of 1922
(Government Gazette 1921 no. 112, as lastly amended by Official Gazette 2000 no.
123), shall be subject to Income Tax pursuant to the rates applicable on the
date that the petroleum agreement enters into force. In case the tax rates are
adjusted, such adjustment shall not be applicable to the Contractor and shall
have no influence on his liability to pay taxes pursuant to the Income Tax Law
of 1922.

 

18.4.2                     If any additional impositions of, or changes in the
existing Tax, Royalty, Applicable Law, or any other legislation, policies,
rules or regulations in Suriname, from and after the Signing Date, which are not
of a general nature and not applicable to the general public, have the effect of
adversely impacting the rights and exemptions of Contractor or adversely
impacting Contractor’s economic benefit in the Contract, the economic terms of
the Contract shall be modified in order to maintain the economic equilibrium of
this Contract so that Contractor shall receive the same economic benefit as
before such imposition or change.

 

58

--------------------------------------------------------------------------------


 

ARTICLE 19       DOMESTIC SUPPLY REQUIREMENT

 

19.1                        Supply by Government and Staatsolie

 

Domestic Supply Requirement shall, to the extent possible, be supplied from the
entitlements of the Government and Staatsolie under this Contract, and from
other entitlements of the Government and any entity owned or controlled by the
Government.

 

19.2                        Supply by Contractor

 

If Crude Oil available to the Government and Staatsolie pursuant to Sub-article
19.1 is insufficient for fulfilling the Domestic Supply Requirement, at any
time, at least twelve (12) Calendar Months after the Date of Initial Commercial
Production, Staatsolie may request in writing that Contractor make available a
quantity of Crude Oil to which Contractor is entitled hereunder. Beginning with
its first such request, and every thirty (30) Calendar Days thereafter,
Staatsolie shall include data indicating the total production from each contract
area then producing within Suriname.  In response to such request, Contractor
shall supply at the Delivery Point from the Contractor’s entitlement, that
portion of the Domestic Supply Requirement, in excess of the entitlements of the
Government and Staatsolie described in Article 19.1, on a pro rata basis with
other crude oil producers except Staatsolie, in Suriname, but not exceeding
twenty-five percent (25%) of Contractor’s entitlement, which portion shall be
offered for sale at the Market Price. Contractor’s obligations to fulfill this
obligation shall take effect ninety (90) Days from the date of the request from
Staatsolie. If the request from Staatsolie is the result of Force Majeure
conditions, which do not permit Staatsolie to wait until such quantities become
available following expiry of Contractor’s long-term commitments, Staatsolie
shall reimburse Contractor its actual costs incurred in covering such
commitments.

 

19.3                        Payment for Purchased Crude Oil

 

If the request for deliveries from Contractor is the result of a Force Majeure
event under Sub-article 19.2, Staatsolie shall settle the payment in cash within
sixty (60) Days from the date of delivery, otherwise payment to Contractor shall
be made in accordance with Article 16. In all events that Staatsolie fails to
pay any amount owed to Contractor for received Crude Oil when due, Contractor
shall have the right to take and sell such quantity of Staatsolie’s Profit Oil
in satisfaction of any unpaid balance.

 

59

--------------------------------------------------------------------------------


 

ARTICLE 20       NATURAL GAS

 

20.1                        Use of Associated Gas

 

Associated Gas produced in the Contract Area shall in first instance be utilized
for conducting Petroleum Operations, including but not limited to secondary
recovery operations, re-pressuring and recycling, and power generation.

 

20.2                        Excess Associated Gas

 

20.2.1                     Associated Gas in excess of amounts used pursuant to
Sub-article 20.1 shall be designated as excess Associated Gas. If Contractor
considers the excess Associated Gas not to be economic, Staatsolie shall have
the right to collect, transport and utilize this excess Associated Gas at its
sole cost and risk.  In that case, the Parties shall mutually agree on the
operational aspects of Staatsolie’s utilization of such Gas. Production of such
excess Associated Gas shall not hinder Contractor’s operations in any way.

 

20.2.2                     Contractor is not allowed to flare excess Associated
Gas, except in the event it cannot be sold or re-injected in accordance with
Sub-articles 20.2.3 or 20.2.4.

 

20.2.3                     If Contractor considers the Development of excess
Associated Gas to be economic, then Contractor shall include the Development of
such excess Associated Gas in the Development Plan submitted for the Development
of Crude Oil.

 

20.2.4                     Contractor shall re-inject into the subsurface any
excess Associated Gas, which is not developed under this Sub-article 20.2,
subject to international petroleum standards and Staatsolie’s explicit
permission; provided that Contractor is not required to re-inject any excess
Associated Gas if such re-injection would, in Contractor’s opinion, cause damage
to the reservoir or negatively effect the efficiency of production of Crude Oil
or the ultimate recovery of Crude Oil.

 

20.3                        Discovery of Significant Non-Associated Gas

 

20.3.1                     In the event of the Discovery of significant amounts
of non-Associated Gas Staatsolie and Contractor shall meet as soon as
practicable to consider how such Discovery may be appraised, developed and
produced.  They shall consider whether a market exists for the non-Associated
Gas and how such market may be supplied.

 

20.3.2                     If no market exists at the time of Discovery of
non-Associated Gas, the Parties shall consider how a market may best be created
and the Contractor shall have the right to

 

60

--------------------------------------------------------------------------------


 

retain the Discovery Area for a period not exceeding five (5) Calendar Years
beyond the expiry of the Exploration Period while a market is being created.

 

20.4                        Non-Associated Gas Addendum

 

Within ninety (90) Days of the Discovery of a significant amount of
non-Associated Gas, which in the written opinion of Contractor may be
commercial, the Parties shall initiate negotiations for an addendum to this
Contract for non-Associated Gas (“Addendum”), which shall establish the
procedures and conditions by which Contractor may Appraise, develop and produce
such Discovery.  The principles for the Addendum shall be the same as those for
Crude Oil, but the terms may be negotiated in order to make such Discovery not
less profitable to Parties than would be realized in a Discovery of Crude Oil of
a similar magnitude. The Addendum shall include, among others, provisions to:

 

a)                            govern the orderly Appraisal, Development and
Production of such Discovery;

 

b)                            determine the expected market price for natural
gas in relation to its location, volume and potential customers;

 

c)                             address Staatsolie’s direct participation; and

 

d)                            address cost reimbursement and payment to
Contractor

 

The provisions of the Addendum shall result in a similar profit split to that
for Crude Oil under this Contract.

 

20.5                        Disagreement on Non-Associated Gas

 

If, following the process set out in this Article 20, Contractor does not agree
that the resulting terms of the Addendum support the commercialization of the
Discovery, then subject to Sub-Article 3.2, Staatsolie shall have the right to
develop and produce the non-Associated Gas. In such event, Contractor shall
relinquish its rights to that part of the Contract Area that contains the
non-Associated Gas Discovery, and such relinquishment shall be limited both
geographically and stratigraphically in order for Contractor to explore either
deeper or shallower zones. Contractor shall in this event be reimbursed for all
expenditures connected with the Discovery of the non-Associated Gas, in
accordance with Article 13, as if such costs were Exploration Expenditures
described in Sub-Article 13.4.

 

20.6                        Failure to agree on the terms of Addendum

 

If the terms of the Addendum have not been agreed to within one (1) Calendar
Year from the start of negotiation referenced in Sub-article 20.4, the Parties
shall refer the matter to a

 

61

--------------------------------------------------------------------------------


 

mediator. The mediator shall be a person with an internationally recognized
reputation as mediator and have knowledge of the international petroleum
industry. If the Parties fail to appoint the mediator within thirty (30) Days
after the expiry of such period, either Party may have such mediator appointed
by the Secretary General of the Permanent Court of Arbitration at The Hague. The
Parties shall use their best endeavors to reach an amicable solution with
respect to the negotiation of the Addendum through mediation.

 

20.7                        Extension of the Term of the Exploration Period
during Addendum Negotiation

 

In the event of a non-Associated Gas Discovery, the Exploration Period for the
Discovery Area shall automatically be extended, at the end of the Exploration
Period, by such period of time as it may take for the Parties to mutually agree
to the Addendum and for Contractor to Appraise the Discovery, and for the
Government to provide its final approval for such addendum.  During any such
extension, Exploration Operations shall be limited to such area delineated by
the Discovery of non-Associated Gas. The remaining Contract Area shall be
relinquished as required by this Contract.

 

20.8                        Crude Oil Priority

 

Notwithstanding the foregoing provisions of this Article 20, the Production of
Crude Oil shall not be unduly delayed or hindered by any evaluation or
indecision with regard to the possible Development of a Discovery of Associated
Gas or Non-associated Gas.

 

62

--------------------------------------------------------------------------------


 

ARTICLE 21       INFORMATION

 

21.1                        Reports, Data and Information from Contractor

 

In accordance with good international petroleum industry practice, Contractor
shall keep Staatsolie promptly and fully informed of Petroleum Operations being
carried out by it and it’s sub-contractors and shall promptly, and if feasible
in real time, provide Staatsolie with all data, samples, information,
interpretations and reports, including progress and completion reports, which
are related to this Contract, and which shall include, but not be limited to:

 

21.1.1                     raw and processed seismic data and interpretations
thereof including digital horizon files, velocity models used for depth
conversion in formats specified by Staatsolie;

 

21.1.2                     well data, including, but not limited to, daily
drilling reports, electric logs and other wire line surveys, mud logging reports
and logs, samples of cuttings and cores and analyses made thereof;

 

21.1.3                     all reports prepared from drilling data, geological
or geophysical data, including all maps or illustrations derived there from in
formats specified by Staatsolie;

 

21.1.4                     all original well completion and well testing
reports;

 

21.1.5                     reports dealing with location surveys and all other
reports regarding wells, treating plants or pipeline locations;

 

21.1.6                     reports dealing with reservoir investigations and
reserve estimates s, field outlines and economic evaluations relating to current
and future Petroleum Operations;

 

21.1.7                     quarterly reports on Petroleum Operations as
determined by the Operations Committee or requested by the Government;

 

21.1.8                     final reports upon completion of each specific
project or operation; contingency programs and reports dealing with health,
safety, and the environment

 

21.1.9                     design drawings, criteria,  specifications and
construction records;

 

21.1.10                  reports of technical audits and studies relating to
Petroleum Operations;

 

21.1.11                  reports of all other technical data relevant to the
performance of Petroleum Operations in the Contract Area; and

 

21.1.12                  all reports which may be required by the Accounting
Procedure or which may be requested by Staatsolie and are otherwise required by
the terms of this Contract.

 

21.1.13                  All audit reports issued in accordance with the
Accounting Procedure regarding the Petroleum Operations and its accounting.

 

Upon approval by Staatsolie, Contractor may cease submitting any or all of the
above items and maintain them for the review by Staatsolie in its files in
Paramaribo, Suriname.

 

63

--------------------------------------------------------------------------------


 

Files may be maintained in electronic form, provided that the files can timely
be printed, and originals of scanned documents can be presented,  upon request
of Staatsolie.

 

21.2                        Reports, Data and Information from Staatsolie

 

Staatsolie shall make available to Contractor all technical data and information
in its possession or under its control, relating to the Contract Area and
relevant to the performance of Petroleum Operations by Contractor.  This
information shall include but not be limited to, seismic data and all logs and
records of wells, well cuttings, samples, cores, sidewall cores, and oil samples
regarding the Contract Area.  However, Staatsolie shall not be obliged to
disclose data and information which it is unable to release due to
confidentiality restrictions in force and in effect at the time of Contractor’s
request for this technical data and information.

 

21.3                        Ownership of Data

 

21.3.1                     All original and copied data and samples collected by
Contractor during Petroleum Operations shall be the property of Staatsolie.
Contractor may export, use and retain the collected data and the samples outside
Suriname and shall, on behalf of Staatsolie and in furtherance of Petroleum
Operations, manage the use of such data, subject to the provisions of this
Article.  Contractor shall initially be responsible to store all samples and
data and shall inform Staatsolie of their location.  Notwithstanding the
foregoing, Staatsolie shall have the option to relocate and store a copy of all
data and, if practicable, part of the samples at its own cost.

 

21.3.2                   Prior to the destruction of any data or samples,
Contractor shall notify Staatsolie and Staatsolie may elect to further store or
relocate the data and samples, at its cost.  During the Term of this Contract,
Parties shall have access to all data and samples.

 

21.3.3                     On termination of this Contract, Contractor shall
turn over all original and copied data, samples and information obtained during
or in relation to its Petroleum Operations in Suriname still in its possession
to Staatsolie, provided that Contractor may retain its evaluation materials
which shall remain the property of Contractor.

 

21.3.4                     Contractor shall maintain accounting records,
returns, books and accounts as required under the Accounting Procedure and shall
be entitled to retain and use at least one (1) copy of all data for any purpose
during the term of this Contract and after this Contract’s termination, so long
as Contractor complies with its confidentiality obligations set forth in
Article 22.

 

64

--------------------------------------------------------------------------------


 

21.4                        Annual Reports

 

No later than ninety (90) Days following the end of each Calendar Year,
Contractor shall submit to Staatsolie a report covering Petroleum Operations
performed in the Contract Area during such Calendar Year.  Such report shall
include but not be limited to:

 

21.4.1                     a statement of all wells drilled, the summary of each
such well, and a map on which drilling locations are indicated;

 

21.4.2                     a statement on any Petroleum encountered during
Petroleum Operations, as well as a statement of any fresh water layers
encountered;

 

21.4.3                     a statement of quantities of Petroleum, water and any
significant quantities of other minerals produced therewith from the same
reservoir or deposit;

 

21.4.4                     a summary of the nature and extent of all Exploration
Operations in the Contract Area;

 

21.4.5                     a general summary of all Petroleum Operations in the
Contract Area;

 

21.4.6                     a statement of the number of employees engaged in
Petroleum Operations in Suriname, identified by nationality to the extent
providing such information does not cause Contractor to violate any laws to
which it is subject;

 

21.4.7                     a statement on the estimated Petroleum reserves
remaining to be recovered and the underlying analysis related to this statement;
and

 

21.4.8                     a summary of the disposals or sales pursuant to
Sub-article 27.5.

 

65

--------------------------------------------------------------------------------


 

ARTICLE 22       CONFIDENTIALITY

 

22.1                        Confidentiality of Information and Data

 

22 .1.1                    Each Party agrees that all information and data of a
technical, geological or commercial nature, acquired or obtained from and/or
related to Petroleum Operations on or after the Effective Date and not (i) in
the public domain; (ii) already known to each Party or its respective Affiliates
as of the Effective Date; (iii) acquired independently from a third party who
has the right to disseminate such information at the time it is acquired by
either Party or an Affiliate of such Party; (iv) developed by a Party or is
respective Affiliates wholly independently of the information and data received
from a disclosing party; or (v) otherwise legally in the possession of such
Party without restriction on disclosure, shall be considered and kept
confidential (subject to Contractor’s right to use and to trade such data and
information in accordance with this Article 22), and shall not be disclosed,
sold, offered to any third party or published, except:

 

(a)                           to employees, officers and directors of each
Party, and to an Affiliate of each Party and its respective employees, officers
and directors, provided such Affiliate maintains confidentiality as provided in
this Contract;

 

(b)                           to any Government Authority when required by this
Contract;

 

(c)                           to the extent such data and information are
required to be furnished in compliance with Applicable Laws, or pursuant to any
legal proceedings or because of any order of any court binding upon a Party or
its Affiliates;

 

(d)                           subject to Sub-article 22.1.3, to potential
Sub-Contractors, consultants and attorneys contracted by any Party where
disclosure of such data or information is essential to such Sub-Contractor’s,
consultant’s or attorney’s work;

 

(e)                           subject to Sub-article 23.1.3, to a bona fide
prospective transferee of all or a portion of a Party’s participating interest
(including an entity with whom a Party is conducting bona fide negotiations
directed toward a merger, consolidation or the sale of a majority of its or an
Affiliate’s shares);

 

(f)                            subject to Sub-article 22.1.3, to a bank or other
financial institution or entity to the extent appropriate to a Party’s arranging
for funding or proposing to fund for its obligations under this Contract,
including any consultant retained by such bank, financing institution or entity;

 

66

--------------------------------------------------------------------------------


 

(g)                           to the extent such data and information must be
disclosed pursuant to any laws, rules, orders, decrees or requirements of any
government or stock exchange having jurisdiction over such Party or its
Affiliates;

 

(h)                           where any data or information which, through no
fault of a Party, becomes a part of the public domain;

 

(i)                            to the arbitrators, in accordance with
Article 41; or

 

(j)                            to the extent such data and information are
required to be furnished in connection with any unitization of all or part of
the Contract Area.

 

22.1.2                     Each Party shall take customary precautions to ensure
that such data and information on Petroleum Operations are kept confidential by
its respective employees, officers, directors, consultants, agents or other
parties to whom each Party is responsible.

 

22.1.3                     Prior to any disclosure not otherwise permitted in
this Article, the disclosing Party must obtain a written undertaking from the
recipient third party to keep the data and information strictly confidential
from other third parties, with exceptions similar to those set out in
Sub-article 22.1.1 and with the conditions that the data and information not to
use or disclose the data and information except for the express purpose for
which disclosure is to be made.

 

22.1.4                     Subject to Sub-article 22.1.6, the confidentiality
obligations of the Parties shall terminate:

 

(a)                           on the termination of this Contract

 

(b)                           as to data from areas relinquished, on the date of
such relinquishment: or

 

(c)                           as to data associated with portions of the
Contract Area retained beyond the termination of the Exploration Period, on the
termination date of this Contract; or

 

(d)                           as to data associated with areas not relinquished,
five (5) Years from the date of collection of such data or the termination of
the Exploration Period, whichever is soonest.

 

22.1.5                     Any Contractor Party ceasing to own a participating
interest in this Contract, during the term of this Contract, shall nonetheless
remain bound by the obligations of confidentiality set forth above and any
disputes shall be resolved in accordance with Article 41.

 

67

--------------------------------------------------------------------------------


 

22.1.6                     Notwithstanding the provisions of Sub-article 22.1.4
of this Contract, the confidentiality obligations of Contractor with respect to
geological, geophysical data and information acquired or obtained from and
related to Petroleum Operations shall remain in force and effect throughout the
life of the Contract and a period of ten (10) Calendar years thereafter.

 

22.2                        Disclosure in Annual Reports etc.

 

Notwithstanding any other provisions in this Article 22, each Contractor Party
may make disclosures in annual reports, all regulatory filings related to
corporate securities (including, but not limited to, annual and quarterly
reports) press releases, employee and stockholder newsletters, magazines and the
like, of summarizations of a general nature relating to Petroleum Operations,
which are customarily or routinely described or reported in such publications.

 

22.3                        Right to Use

 

22.3.1                     No Party shall make available to any third parties
any technology, including patent information or proprietary know-how, acquired
from any other Party without the written consent of such other Party.

 

22.3.2                     Subject to Sub-Article 22.1, any Party has the right
to freely use all geological, geophysical, reservoir, engineering, drilling
engineering, facilities engineering, and project data and information regarding
the Contract Area for other petroleum activities in and outside Suriname.

 

68

--------------------------------------------------------------------------------


 

ARTICLE 23       INSPECTIONS

 

23.1                        Inspections

 

Staatsolie shall, during business hours, and with reasonable notice to
Contractor, have the right of access, at Staatsolie’s sole risk, to all sites
and offices of Contractor in Suriname and the right to inspect all buildings,
facilities and installations used by Contractor and to inspect and audit the
books and accounts of Contractor relating to Petroleum Operations. In this
regard, Contractor shall provide facilities to a reasonable number of duly
authorized representatives of Staatsolie to perform their duties and obligations
in relation to this Contract. All costs for providing such facilities incurred
by Contractor during the Exploration Period and Development and Production
Period, shall be subject to Cost Recovery in accordance with Article 13.  All
representatives of Staatsolie shall abide by the posted or published safety
rules of Contractor during such inspections and audits. To the extent possible,
such inspections and audits shall take place at such times and in a manner as
not to unduly interfere with the normal operations of Contractor. The Parties
shall attempt to limit the inspections and audits provided for herein to a
reasonable number.

 

69

--------------------------------------------------------------------------------


 

ARTICLE24        SAFETY AND ENVIRONMENTAL PROTECTION

 

24.1                        General HSE requirements

 

24.1.1                     It shall be Contractor’s continuing responsibility to
ensure that personnel of Contractor and their Sub-contractors are fit for
employment.

 

24.1.2                     The Contractor is responsible for providing and
obtaining appropriate medical and emergency assistance and shall have a
sufficient number of certified first aiders on the worksite.

 

24.1.3                     All relevant Contractor’s personnel shall be trained
in survival and fire fighting in accordance with good oilfield practice.

 

24.1.4                     Contractor shall work together with Staatsolie in the
execution of a Staatsolie contingency plan should the need arise to put it into
effect

 

24.2                        Conduct of Operations

 

24.2.1                     Contractor shall conduct Petroleum Operations in an
expedient, diligent, safe and efficient manner in accordance good international
petroleum industry practice and standards adopted by the Surinamese authorities
currently International Finance Corporation’s Environmental, Health, and Safety
Guidelines for Offshore Oil and Gas Development and International Finance
Corporation’s Policy on Social & Environmental Sustainability and shall take all
reasonable actions in accordance with said standards to protect people,
environment and property.

 

24.2.2                     Contractor shall comply and be accountable for
Sub-Contractor compliance at all times with all Applicable Law requirements, as
well as any HSE standards and rules agreed between the Parties.

 

24.2.3                     Contractor shall keep Staatsolie and relevant
Government Authorities informed, without delay, of any circumstances which may
indicate a dangerous situation and execute the appropriate measures consistent
with safety rules and good international petroleum industry practices to correct
this situation.  Contractor shall keep Staatsolie informed, without delay, of
any serious bodily injury occurring with respect to or in the conduct of
Petroleum Operations.

 

24.2.4                     Contractor’s HSE standards will contain but not be
limited to:

 

a)             Environmental Baseline Studies

 

b)             Environmental Impact and Social Assessments

 

c)              Ongoing Environmental Monitoring

 

70

--------------------------------------------------------------------------------


 

d)             Environmental Management Plans

 

e)              Contingency Plans

 

24.2.5                     In the event of an emergency or major accident,
Staatsolie shall, at its sole discretion and at Contractor’s request, make
available to Contractor such equipment and personnel as it has reasonably
available to assist Contractor in any emergency situation. Contractor shall
reimburse Staatsolie all of its reasonable costs associated with such
assistance.

 

24.3                        Disposal of Waste and Completion of Wells

 

Contractor shall provide an effective and safe system for disposal of water,
waste oil and other waste, consistent with good international petroleum industry
practice and shall provide for the safe completion of all bore holes and wells
before they are abandoned in accordance with Article 29.

 

24.4                        Prevention of Damage to Environment and Health

 

Contractor shall, in carrying out its responsibilities under this Contract, use
all prudent efforts to:

 

24.4.1                     avoid any actions, which could endanger the health
and safety of persons;

 

24.4.2                     minimize Environmental Damage;

 

24.4.3                     control the flow and prevent the avoidable waste of
Crude Oil and Natural Gas discovered in or produced from the Contract Area;

 

24.4.4                     prevent damage to Crude Oil, Natural Gas and fresh
water bearing strata; and

 

24.4.5                     prevent the entrance of extraneous water through
boreholes and wells to Crude Oil, Natural Gas and fresh water-bearing strata,
except for the purpose of secondary recovery.

 

24.5                        Clean-up of Pollution

 

If in spite of Contractor’s prudent conduct of Petroleum Operations, damage to
environment or health occurs, Contractor shall promptly take all prudent
measures to control and clean up the pollution, or to remediate, to the extent
reasonably feasible, or to compensate and mitigate any material damage resulting
from such circumstances. The cost of such control, clean-up, remediation and/or
compensation and mitigation activities shall be borne by Contractor, and shall
be subject to Cost Recovery unless due to the Gross Negligence or Willful
Misconduct on part of Contractor or failure to adhere to the standards of
Sub-article 6.1.

 

71

--------------------------------------------------------------------------------


 

24.6                        Decommissioning and Abandonment

 

Contractor shall be liable and shall bear the cost and expenses for all claims,
damages or losses arising out of or related to Environmental Damages resulting
from suspended and abandoned wells and other facilities for a period of five
(5) Calendar Years following the relinquishment of a portion of the Contract
Area or the relinquishment of a Development and Production Area that includes
such wells or facilities unless Contractor can demonstrate that the pollution
and damages are caused by acts of nature or by actions or omissions of others.

 

24.7                        Clean-up by Staatsolie

 

If Contractor does not act promptly to control, clean up, remediate or
compensate and mitigate any Environmental Damage referenced in Sub-article 24.5,
Staatsolie may, after reasonable notice to Contractor take any actions and
execute any works necessary thereto.  All reasonable direct costs and expenses
incurred by Staatsolie, including all penalties and claims, shall be borne by
Contractor and shall be subject to Cost Recovery, unless due to Gross Negligence
or Willful Misconduct on the part of Contractor.

 

24.8                        Conditions Prior to Effective Date

 

Contractor shall not be responsible and shall bear no cost, expense or liability
for claims, damages or losses arising out of or related to any environmental
pollution and other damage to the environment, health and safety condition or
problems which it did not cause, including but not limited to those in existence
prior to the Effective Date of this Contract.

 

24.9                        Water Source Usage

 

Contractor shall have the right to use available water sources in the Contract
Area for Petroleum Operations, which usage shall not interfere with the rights
of other water users in the Contract Area, and provided that Contractor conducts
such Petroleum Operations consistent with the international petroleum industry
standards, norms and practices concerning water.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 25       INSURANCE, LIABILITIES AND INDEMNITIES

 

25.1                        Insurance

 

Contractor shall provide all insurance and cause its Sub-Contractors to provide
all insurance with respect to Petroleum Operations, of the types and for such
amounts customarily used in the international petroleum industry for similar
operations. Such insurance cover shall include but not be limited to:

 

25.1.1                     Loss or damage to all installations, equipment and
other assets for so long as they are used in the Petroleum Operations.

 

25.1.2                     Sudden and unintentional pollution caused in the
course of the Petroleum Operations for which Contractor would be liable;

 

25.1.3                     Property loss, damage or bodily injury suffered by
any employee or third party or death of any employee or third party in the
course of the Petroleum Operations, for which Contractor would be liable;

 

25.1.4                     If Contractor elects not to maintain, or cause its
Sub-Contractors not to maintain, insurance for any particular activity in
connection with the Petroleum Operations, then Contractor or the Sub-Contractor,
as applicable, shall be deemed to have elected to self-insure.

 

25.2                        Insurance Coverage

 

Contractor has the freedom to select its insurance provider. Contractor shall
submit for approval to the Operations Committee copies of certificates of
insurance confirming any insurance providing coverage with respect to Petroleum
Operations or procured pursuant to Sub-article 25.1, including but not limited
to the identity of the insurers, types and amounts of coverage limits. 
Contractor shall also provide to the Operations Committee information regarding
applicable deductibles, premiums paid and changes to coverage.

 

25.3                        Liability for Damages

 

25.3.1                     Where a Contractor consists of more than one
Contractor Party their liability shall be joint and several.

 

25.3.2                     Contractor is liable for any loss or damage resulting
from the Gross Negligence or Willful Misconduct of Contractor, of Contractor’s
Sub-Contractors or their employees, acting

 

73

--------------------------------------------------------------------------------


 

in the scope of their employment in the performance of Petroleum Operations, or
any other persons for whom Contractor is responsible with regard to Petroleum
Operations.

 

25.4                        Indemnity for Personnel

 

Notwithstanding the other provisions of this Contract:

 

25.4.1                     Contractor shall release, indemnify and hold
harmless: Staatsolie and its Affiliates and their respective consultants,
agents, employees and directors against all losses, damages, liabilities, costs
and expenses arising under any claim, demand, action or proceeding against
Staatsolie or its Affiliates or their respective consultants, agents, employees
or directors for the personal injury, industrial illness or death or the
loss/damage of personal property of any of Contractor’s employees or for the
loss or damage to any personal property of any of Contractor’s employees when
such loss, damage or liability arises out of or in connection with Contractor’s
performance or nonperformance of this Contract, regardless of the fault or
negligence, in whole or in part, of any legal entity, individual or party.

 

25.4.2                     Staatsolie shall release, indemnify and hold harmless
Contractor and its Affiliates and their respective consultants, agents,
employees and directors against all losses, damages, liabilities, costs and
expenses arising under any claim, demand, action or proceeding against
Contractor or its Affiliates or their respective consultants, agents, employees
or directors for the personal injury, industrial illness or death or the
loss/damage of personal property of any of Staatsolie’s employees or for the
loss or damage to any personal property of any of Staatsolie’s employees when
such loss, damage or liability arises out of or in connection with the
performance or nonperformance of this Contract, regardless of the fault or
negligence, in whole or in part, of any legal entity, individual or party.

 

25.5                        Indemnity during Petroleum Operations

 

Subject to and expressly limited by Sub-articles 25.3, 25.4 and 25.6, Contractor
shall release and indemnify Staatsolie and its Affiliates and their respective
consultants, agents, employees and directors from, and hold harmless Staatsolie
and its Affiliates against all losses, damages, liabilities, costs and expenses
arising under any claim, demand, action or proceeding instituted against
Staatsolie or its Affiliates or their respective consultants, agents, employees
or directors for any death, expense, injury, liability, loss or damage of any
kind incurred or sustained in connection with or arising out of the activities
of Contractor or its Sub-Contractors in respect of Petroleum Operations under
this Contract.

 

74

--------------------------------------------------------------------------------


 

25.6                        Indemnity for Surrendered Areas and Staatsolie
Operations

 

Staatsolie shall release and indemnify Contractor and its Affiliates and their
respective consultants, agents, employees and directors from, and hold harmless
Contractor and its Affiliates against all losses, damages, liabilities, costs
and expenses arising under any claim, demand, action or proceeding instituted
against Contractor or its Affiliates or their respective consultants, agents,
employees or directors arising out of or in any way connected with any injury,
death or damage of any kind sustained in connection with or arising from:

 

25.6.1                     any audit or inspection undertaken by Staatsolie; and

 

25.6.2                     activities related to any portion of the Contract
Area surrendered by Contractor and any use of any equipment or assets, and/or
the abandonment of any facilities for which Staatsolie has assumed control and
responsibility from Contractor pursuant to Articles 27 or 29 when such loss,
damage or liability has accrued after the date of such surrender and/or
Staatsolie’s assumption of the use of any such equipment or assets and
abandonment of any such facilities.

 

75

--------------------------------------------------------------------------------


 

ARTICLE 26       ACCOUNTING AND AUDITING

 

26.1                        Records at Local Office

 

Operator and/or Contractor shall maintain, at its Paramaribo office in Suriname,
complete books of accounts, original invoices, sales records and supporting
documents, tax returns and other financial documents in accordance with this
Contract.

 

26.2                        Accounting Standards

 

Accounts shall be kept in accordance with the requirements of the Accounting
Procedure and, where not covered by such requirements, in accordance with good
generally accepted international petroleum industry practice and Applicable Law.

 

26.3                        Annual Report and Audit

 

26.3.1                     Contractor shall prepare, for each Calendar Year,
financial statements including a balance sheet and profit and loss statement
reflecting its operations under the Contract. Accounting methods, rules and
practices applied for determining revenue and expense shall be consistent with
good generally accepted international petroleum industry practice and the Laws
of Suriname. Each financial statement shall be certified by an independent,
internationally recognized firm of chartered accountants acceptable to
Staatsolie, and shall be submitted, along with the auditors report, to
Staatsolie within ninety (90) Days after the end of the Calendar Year to which
it pertains.  Audits should be conducted in accordance with the general accepted
standards of the industry (Council of Petroleum Accountants Societies “COPAS”).

 

26.3.2                     It is expressly understood and agreed that the audits
described in Sub-article 26.3.1 shall have no effect on the process for approval
or disapproval of costs incurred by Contractor for Cost Recovery, such process
being provided for in Sub-Articles 26.5, 26.6 and 26.7 hereof.

 

26.4                        Currency of Accounts

 

The accounts and underlying documentation required by Sub-article 26.2 shall be
kept in the English language and in US Dollars, subject to Sub-Article 2.3.

 

26.5                        Approval of Cost and Revenue Statements

 

Contractor shall submit costs and revenue statements as required in the
Accounting Procedure. Staatsolie shall signify its approval or disapproval of
items regarding Cost

 

76

--------------------------------------------------------------------------------


 

Recovery and revenue contained in monthly and quarterly statements within thirty
(30) Days of receipt of such statements and necessary supporting documentation
requested by Staatsolie. If Staatsolie indicates its disapproval of any such
item, Parties shall meet within thirty (30) Days of Contractor’s receipt of
Staatsolie’s notice of disapproval to review the matter. Failure of Staatsolie
to disapprove of any item submitted for Cost Recovery within the allotted time
shall be deemed an approval subject to Sub-article 26.8, and its cost shall be
reimbursed to Contractor in accordance with Article 13.

 

26.6                        Substantiation Disapproval

 

Should Staatsolie disapprove any item(s) in cost and revenue statements
submitted by Contractor, it shall notify Contractor within the period allotted
for approval or disapproval in Sub-article 26.5, with supporting reason(s), such
as but not limited to:

 

(i)                            the costs and/or revenues recorded in the
statements are not correct; and/or

 

(ii)                           the costs of goods or services in the statements
are not in line with international market prices for goods and services of
similar quality supplied on similar terms prevailing at the time such goods or
services were supplied; and/or

 

(iii)                          the condition of the materials furnished by
Contractor does not tally with their prices; and/or

 

(iv)                          the costs incurred were not reasonably required
for Petroleum Operations.

 

Any disapproval by Staatsolie shall be itemised and shall not apply to an entire
cost statement, If Staatsolie and Contractor have not resolved the disputed
items within sixty (60) Days of Contractor’s receipt of Staatsolie’s
notification of disapproval, either Party may refer the matter to Dispute
Resolution pursuant to Article 41.

 

26.7                        Staatsolie’s Right to Audit for Cost Recovery

 

Staatsolie shall have the right to audit with sixty (60) Days advance notice to
Contractor, in order to approve or disapprove of costs incurred by Contractor
for Cost Recovery, (a “Staatsolie Audit”) the books and accounts of Contractor
relating to Petroleum Operations within two (2) years from receipt by Staatsolie
of cost recovery documentation.  In carrying out such audit, Staatsolie shall
not unreasonably interfere with the conduct of Petroleum Operations. Contractor
shall provide all necessary facilities for auditors appointed by Staatsolie,
including working space and access to all relevant personnel and information
requested by Staatsolie. The costs of any such audits commissioned by Staatsolie
shall be

 

77

--------------------------------------------------------------------------------


 

borne by Staatsolie. Such audits shall be undertaken by an independent,
internationally recognized auditing firm or Staatsolie, and copies of such audit
reports shall be provided to Contractor free of cost.  Subject to any
adjustments resulting from such audits, Contractor’s accounts and cost and
revenue statements shall be considered to be correct as of two (2) years from
the date of their submission including all documentation requested by Staatsolie
or after issuance of final Audit report.

 

26.8                        Adjustment as Result of Audit

 

All adjustments resulting from an audit will be recorded in the Petroleum
Expenditures Account as soon as possible after agreement is reached between
Contractor Parties and Staatsolie. Any unresolved dispute arising in connection
with an audit shall first be referred to the Operations Committee for
resolution. If agreement is not reached by the Operations Committee, the
item(s) in dispute shall be submitted to dispute resolution in accordance with
Article 41 of this Contract.

 

26.9                        Financial Year Period

 

The financial year is equal to the Calendar Year.

 

78

--------------------------------------------------------------------------------


 

ARTICLE 27       OWNERSHIP TO AND CONTROL OF GOODS AND EQUIPMENT

 

27.1                        Ownership of Petroleum, Assets and Information

 

Staatsolie shall be the owner of:

 

27.1.1                     Petroleum produced and recovered as a result of
Petroleum Operations, subject to Article 13 and Sub-article 20.1;

 

27.1.2                     all data; well logs, all maps, drill samples and
other geological and geophysical information obtained by Contractor as a result
of Petroleum Operations, and all geological, technical, financial, and economic
reports, studies and analyses prepared by or for Contractor relating to
Petroleum Operations; and

 

27.1.3                     all assets, other than those to which Sub-article
27.3 applies, which are purchased, installed, constructed and/or used by
Contractor in Petroleum Operations, provided that Staatsolie’s ownership of such
assets shall only become effective upon the earlier of full Cost Recovery of
such assets pursuant to Article 13 or the termination of this Contract.

 

27.2                        Use of Assets

 

Contractor shall have the free and exclusive use and control of the assets
referred to in Sub-article 27.1.3 for purposes of its operations under this
Contract, subject to the provisions in Sub Article 27.5.

 

27.3                        Rented or Leased Assets

 

Equipment or any other assets rented or leased by Contractor or owned or leased
by Sub-Contractors, in connection with Petroleum Operations shall not be deemed
to be owned by Staatsolie.

 

27.4                        Transfer of Ownership on Contract Termination

 

On termination of this Contract, Contractor shall (subject to and in accordance
with Article 29), leave all assets (such as wells, equipment, plants and
machinery purchased, installed or constructed), which are owned and used in
Petroleum Operations in good working order, except for wear and tear normal to
oil industry use for that type of equipment under the particular conditions in
which it was used. Contractor shall at no cost, transfer ownership, if
applicable, and control of such assets to Staatsolie.

 

79

--------------------------------------------------------------------------------


 

27.5                        Selling of Assets

 

Contractor shall have the right to sell or dispose of assets utilized in the
conduct of Petroleum Operations in the Contract Area. Contractor shall notify
Staatsolie three (3) Months prior to any disposals or sales.  Subject to the
Accounting Procedure, in all sales, Staatsolie will have first right of refusal,
which right must be exercised within thirty (30) Days of such notification. The
value of assets will be based on a Arm’s Lengths Transaction and be at least in
accordance with depreciation schedules agreed by the Parties. The proceeds of
such sales shall be distributed as follows:

 

27.5.1                     The costs of removing, reconditioning and selling the
equipment will be cost recoverable.

 

27.5.2                     The net proceeds of the sale shall be credited to the
Petroleum Expenditures Account, according to the accounting procedure.

 

80

--------------------------------------------------------------------------------


 

ARTICLE 28       USE OF LAND AND SEA BEDS

 

28.1                        Surface rental

 

Contractor is released, from payment to Staatsolie or any Government Authority
of any surface rentals or charges referenced in Article 63 of the Mining Decree.

 

28.2                        Land and Sea Beds

 

Within the limits of its authority, Staatsolie shall use its best lawful
endeavors to make available to Contractor the use of land and sea beds necessary
to carry out Petroleum Operations. Contractor shall pre-pay Staatsolie for any
expenditure payable by Staatsolie to third parties for the right to use such
land or seabed.

 

28.3                        Right to Construct Facilities

 

Contractor shall have the right to construct and the duty to maintain, above and
below any such lands and sea beds, the facilities necessary to carry out
Petroleum Operations, including but not restricted to, roads, pipelines,
production and treatment facilities, landing fields, bridges and
telecommunication facilities. Location of facilities constructed by Contractor
on such land shall be in accordance with Surinamese legislation regarding land
use.

 

28.4                        Use of excess capacity by other producers

 

28.4.1                     Where Staatsolie and Contractor agree that a mutual
economic benefit can be achieved by constructing and operating common
facilities, the Contractor shall use its utmost efforts to reach agreement with
other producers on the construction and operation of such common facilities.

 

28.4.2                     Where there exists excess capacity, third parties may
only use the facilities of the Contractor on payment of a reasonable
compensation, based on an arms length transaction, guaranteeing reasonable
return on investment to the Contractor and provided the use does not
unreasonably interfere with the Contractor’s Petroleum Operations.

 

28.4.3                     The laying of pipelines, cables and similar lines in
the Contract Area by other persons is allowed, but those lines and related work
shall not unreasonably interfere with the Petroleum Operations of Contractor.

 

81

--------------------------------------------------------------------------------


 

ARTICLE 29       ABANDONMENT

 

29.1                        Scope of Abandonment Obligation

 

Contractor shall, in accordance with the abandonment plan as referenced in
Sub-article 29.9, on termination of the Contract or relinquishment of part of
the Contract Area, except for those facilities and assets, which Staatsolie has
notified Contractor should not be removed pursuant to the provisions of this
Article 29:

 

29.1.1                     remove from the Contract Area or part of the Contract
Area or abandon in place, in accordance with good international petroleum
industry practice, all wells, facilities and assets used in the conduct of
Petroleum Operations, including, without limitation, pipelines, equipment,
production and treatment facilities, electrical facilities, landing fields, and
telecommunication facilities;

 

29.1.2                     perform all necessary Site Restoration and
remediation.

 

29.2                        Abandonment Fund

 

To finance the activities under Sub-article 29.1, Parties shall open an escrow
account (the “Abandonment Fund”), at a bank of good international repute to be
agreed between Staatsolie and Contractor.  The structure of the Abandonment Fund
and the terms for the administration of the Abandonment Fund shall be mutually
agreed between Staatsolie and Contractor. All funds allocated to the Abandonment
Fund shall be recoverable as Operating Expenditures.

 

29.3                        Contributions to Abandonment Fund

 

29.3.1                     The Parties shall exercise their good faith judgment
to set the amounts of contribution(s) for the Abandonment Fund so that it shall
be of sufficient size to cover the expenses to be incurred under Sub-article
29.1.

 

29.3.2                   Contractor shall commence making contributions to the
Abandonment Fund, based on the formula as established in Sub-article 29.4, from
the date of first Production, based on a contribution per Barrel produced and
the production level of each Calendar Year.

 

29.4                        Formula

 

On a Calendar Quarter basis, Contractor shall transfer funds to the Abandonment
Fund according to the following formula:

 

FTA = ECA x (CPP/PR) - AFB

 

where:

 

82

--------------------------------------------------------------------------------


 

FTA is the amount of funds to be transferred to the escrow account.

 

ECA is the total current estimated cost of abandonment operations to be revised
and adapted yearly and in accordance with the abandonment plan pursuant to
Sub-article 29.9, when available.

 

CPP is the cumulative production of Crude Oil from the beginning of the Calendar
Quarter in which the Abandonment Fund was opened.

 

PR is the Proven Reserves at the beginning of the Calendar Quarter in which the
Abandonment Fund was opened and adjusted according to material changes in these
reserves.

 

AFB the Abandonment Fund balance at the end of the previous Calendar Quarter.

 

29.5                        Abandonment Prior to Termination of Contract

 

If Contractor recommends abandonment of facilities, assets and wells prior to
the termination of this Contract, Staatsolie may elect to continue using such
facilities, assets and wells by giving Contractor notice of such decision within
four (4) Calendar Months of Staatsolie’s receipt of Contractor’s recommendation
to abandon. Upon such notification, Staatsolie shall be responsible for
abandoning such facilities, assets and wells and shall be entitled to such funds
in the Abandonment Fund accrued at the time of Staatsolie’s election necessary
to abandon such facilities, assets or wells, pursuant to Sub-article 29.10.

 

29.6                        Abandonment upon Termination of Contract

 

Concurrent with the notice of termination in accordance with Article 39 of this
Contract, Contractor shall notify Staatsolie of all facilities, assets and wells
used in Petroleum Operations that Contractor intends to abandon. Staatsolie may
elect to continue to use any such facilities, assets or wells by giving
Contractor notice of such election within ninety (90) Days of receipt of
Contractor’s notice.  Any facilities, assets or wells noted in Contractor’s
notice, which Staatsolie has not elected to continue to use, shall be abandoned
by Contractor pursuant to Sub-article 29.1 and Contractor shall use the
Abandonment Fund for such purpose pursuant to Sub-article 29.10. Staatsolie
shall be responsible for abandoning the remaining facilities, assets or wells
without further cost to Contractor and shall be entitled to the funds in the
Abandonment Fund equal to the estimated abandonment cost for such facilities
accrued at the time of termination of the contract.

 

83

--------------------------------------------------------------------------------


 

29.7                        Abandonment Operations

 

Any abandonment under Sub-article 29.1 shall be carried out in accordance with
good international petroleum industry practice and Applicable Law and shall be
subject to the provisions of Sub-article 44.6. If funds in the Abandonment Fund
are insufficient for activities under Sub-article 29.1, additional funds for
these abandonment activities shall be provided through Cost Oil or by
Contractor.

 

29.8                        Facilities, Assets and Wells that Staatsolie
Continues to Use

 

With respect to any facilities, assets or wells which Staatsolie elects to
continue to use pursuant to Sub-articles 29.5 and 29.6:

 

29.8.1                     Staatsolie shall conduct such continued use in
accordance with good international petroleum industry practice and in such a
manner that does not interfere with Contractor’s Petroleum Operations;

 

29.8.2                     Staatsolie will abandon such facilities, assets and
wells as and when Staatsolie decides and in such a manner that does not
interfere with Contractor’s Petroleum Operations;

 

29.8.3                     Contractor shall be released from all responsibility
and liability whatsoever pertaining to such facilities, assets and wells and
abandonment thereof; and

 

29.8.4                     Staatsolie shall indemnify Contractor from and
against any loss, damage and liability whatsoever, as well as any claim, action
or proceeding instituted against Contractor, or any Contractor Parties, by any
person or entity, arising from, or in any way connected with:

 

(a)                           the continued use of such facilities, assets and
wells and their ultimate abandonment; or

 

(b)                           any failure by Staatsolie to properly abandon or
use any such facilities, assets and wells.

 

29.9                        Abandonment Plan

 

No later than one (1) year prior to first production Contractor shall prepare
detailed abandonment plan for each Commercial Field, including the estimated
time of abandonment, and an estimate of the cost of abandonment for approval by
the Operations Committee.  Annually thereafter, Contractor shall examine the
estimated costs of abandonment operations and, if appropriate, revise the
estimate.

 

84

--------------------------------------------------------------------------------


 

29.10                      Disbursements from Abandonment Fund

 

Subject to Sub-article 29.11, the portion of the Abandonment Fund attributable
to the abandonment of a specific facility, asset or well or a part of a facility
shall be transferred:

 

a)                            to Contractor at the time Contractor commences
abandonment of such facility, asset or well; or

 

b)                            to Staatsolie at the moment of the transfer of
such facility, asset or well, if Staatsolie elects to continue to use the
facility, asset or well, as provided for in Sub-articles 29.5.1 and 29.6.  The
funds transferred to Staatsolie shall be placed in an escrow account and shall
only be used for abandonment.

 

29.11                      Excess Amounts in Abandonment Fund

 

If excess funds remain in the Abandonment Fund following completion of all
abandonment and such funds have not been subject to full Cost Recovery, such
excess funds shall be distributed to Contractor If excess funds remain in the
Abandonment Fund following completion of all abandonment and such funds have
been subject to full Cost Recovery, then such excess funds shall be transferred
to Staatsolie.

 

29.12                      No Taxes on Abandonment Fund

 

No Taxes, levies, duties or fees shall be imposed on the amounts paid into,
received or earned by or held in the Abandonment Fund.  Any excess amounts
distributed in accordance with Sub-article 29.11 will be included in Parties’
gross revenues.

 

85

--------------------------------------------------------------------------------


 

ARTICLE 30       IMMIGRATION AND EXPATRIATE EMPLOYEES

 

30.1                        Permits and Income Tax Liability for Expatriate
Employees

 

Staatsolie shall assist Contractor with all necessary permissions, permits,
approvals and licenses related to immigration of personnel for the purposes of
Petroleum Operations.  All Expatriate Employees shall be liable to pay Suriname
personal income tax pursuant to the Income Tax Act of 1922 (Government Bulletin
of 1921 no. 112, as last amended by State Decree of 1995 no. 52), provided such
Taxes are of a non-discriminatory nature; otherwise such taxes shall either not
be payable or, if payable, shall be reimbursed by Staatsolie.

 

30.2                        Employment of Expatriates

 

Subject to the requirements to hire Surinamese nationals, in accordance with
Article 31, Contractor and its Sub-Contractors may employ persons who are not
nationals of Suriname, to work in Petroleum Operations, for such periods as
Contractor and its Sub-Contractors shall determine.

 

30.3                        Immigration

 

Contractor and its Sub-Contractors shall comply with Applicable Law with respect
to the employment and the immigration of Expatriate Employees.

 

30.4                        Applicable Law and Respect of National Heritage and
Customs

 

Contractor and its Sub-Contractors are responsible for and shall ensure that
their Expatriate Employees comply with Applicable Law and respect the Suriname
national heritage and customs.

 

86

--------------------------------------------------------------------------------


 

ARTICLE 31       LOCAL CONTENT

 

31.1                        Preference for Materials Produced in Suriname

 

In the acquisition of plant, equipment, supplies and services for Petroleum
Operations, Contractor shall give preference for materials, services and
products produced in Suriname if these materials, services and products can be
supplied at prices, grades, qualities, delivery dates and other commercial terms
equivalent to or more favorable than those at which similar materials, services
and products can be supplied from elsewhere. A list of local purchases must be
submitted quarterly.

 

31.2                        Purchase of Materials and Services

 

All purchases shall be made in accordance with the relevant provisions of the
Accounting Procedures.

 

31.3 Personnel during Contract Period

 

31.3.1                     Where qualified Surinamese nationals are available
for employment in the conduct of Petroleum Operations, Contractor and its
Sub-contractors shall ensure that in the engagement of personnel it shall as far
as reasonably possible provide opportunities for the employment of such
personnel.  For this purpose, along with each Work Program & Budget, Contractor
and its Sub-Contractors shall submit to Staatsolie a report showing the number
of persons and the required professions and technical capabilities Contractor
contemplates hiring within the following Calendar Year.

 

31.3.2                     A list of the number of Contractor’s local hires and
associated titles must be submitted quarterly to Staatsolie.

 

31.3.3                     Contractor and its Sub-contractors may use
appropriate staff or consultants as required to timely fulfill its obligations
under this Contract and to ensure efficient operations.

 

31.4                        Contractor and each Sub-Contractor are hereby
authorized and shall be free, throughout the term of this Contract, to, in
accordance with this Article, select and determine the number of employees to be
hired by them in connection with the conduct of Petroleum Operations.

 

87

--------------------------------------------------------------------------------


 

ARTICLE 32       SOCIAL RESPONSIBILITY AND TRAINING

 

32.1                        Training Obligation and Corporate Social
Responsibility

 

32.1.1                     During each phase of the Exploration Period,
Contractor shall allocate one hundred thousand US Dollars (US$100,000) per
Calendar Year to train representatives of Staatsolie or to provide programs of
corporate social responsibility.  During each Calendar Year after the
Exploration Period, Contractor shall allocate four hundred thousand US Dollars
(US$400,000) of the Budget per Calendar Year to train representatives of
Staatsolie or to provide programs of corporate social responsibility.  The
training programs shall be in any of Staatsolie’s operations. The programs of
corporate social responsibility shall support community-based development in
areas like environment, health, education, culture and sports. Contractor’s
expenditures pursuant to this Sub-article 32.1.1 shall not be subject to Cost
Recovery. The Operations Committee shall determine the allocation of
Contractor’s expenditures pursuant to this Sub-article 32.1.1.

 

32.1.2                     Contractor shall, if so requested by Staatsolie,
provide opportunities for a mutually agreed number of personnel nominated by
Staatsolie to be seconded for on-the-job training or attachment in all phases of
its Petroleum Operations under a mutually agreed secondment contract.  Such
secondment contract shall include continuing education and short industry
courses mutually identified as beneficial to the secondee. Cost and other
expenses connected with such assignment of Staatsolie personnel shall be borne
by the Contractor and considered as Recoverable Costs.

 

32.2                        Contractor shall regularly provide to Staatsolie
non-confidential information and data relating to worldwide Petroleum science
and technology, Petroleum economics and engineering available to Contractor, and
as part of the obligations in 32.1.1, shall reasonably assist Staatsolie
personnel to acquire knowledge and skills in all aspects of the Petroleum
industry.

 

 

88

--------------------------------------------------------------------------------


 

ARTICLE 33       FORCE MAJEURE

 

33.1                        Excused Non-Performance

 

Failure of a Party to fulfill any of the terms and conditions of this Contract
shall not be considered as a default of this Contract if such inability arises
from Force Majeure, provided that such Party has taken appropriate precautions
and exercised due care, to carry out the terms and conditions of this Contract. 
If the Force Majeure restrains the performance of an obligation or the exercise
of a right under this Contract only temporarily, but for a period of at least
seven (7) Days, then the time given in this Contract for:

 

a)                            the performance of such obligation or the exercise
of such right and

 

b)                            the performance or exercise of any right or
obligation dependent thereon, shall be suspended until the restoration of the
status quo prior to the occurrence of the event(s) constituting Force Majeure,
provided that such event is relevant to the performance of such right or
obligation. Provided however, there shall be no seven (7) Days requirement, if
the Force Majeure event occurs during the last thirty (30) Days of any
Exploration Phase or Development and Production Period.

 

33.2                        Affected Party

 

A Party affected by Force Majeure shall take reasonable measures to remove such
Party’s inability to fulfill the terms and conditions of this Contract with a
minimum of delay.  The settlement of strikes or other labor stoppages shall be
entirely at the discretion of the affected Party and the above-mentioned
requirement that any Force Majeure shall be remedied with reasonable dispatch.

 

33.3                        Notice of Force Majeure

 

A Party affected by an event of Force Majeure shall notify the other Parties of
such event as soon as possible and shall similarly give notice of the
restoration of normal conditions or remedial situations as soon as possible.

 

33.4                        Measures to Minimize Consequences

 

33.4.1                     Parties shall take reasonable measures to minimize
the consequences of any event of Force Majeure.

 

89

--------------------------------------------------------------------------------


 

33.4.2                     When a Force Majeure situation lasts more than sixty
(60) Days, the Parties will meet to examine the situation and implication for
Petroleum Operations, in order to establish the course of action appropriate for
the fulfillment of the provisions of this Contract.

 

90

--------------------------------------------------------------------------------


 

ARTICLE 34       LOCAL OFFICE AND PRESENCE

 

34.1                        Local Office and Legal Representative

 

Pursuant to Article 19 of the Petroleum Law of 1990, Contractor and/or Operator
shall have a legal representative in Suriname and maintain an office in
Paramaribo for the purpose of carrying out Contractor’s responsibilities under
this Contract. Any such office and/or representative(s) shall be registered as
required by Applicable Law.

 

34.2                        Contractor’s Right to Establish Local Presence,
Conduct Petroleum Operations

 

Each Contractor Party, its Affiliates and Contractor’s Sub-Contractors shall
have the right throughout the term of this Contract to establish such branches
and permanent establishments, and to conduct any business in Suriname as may be
necessary to conduct or participate in Petroleum Operations, including the
purchase, lease or acquisition of any property required for Petroleum
Operations.

 

91

--------------------------------------------------------------------------------


 

ARTICLE 35       NOTICES

 

35.1                        Delivery of Notice

 

Any notice, application, request, agreement, approval, consent, instruction,
delegation or waiver required to be given hereunder shall be in writing, in
English, and delivered to the address set out below for each Party:

 

35.1.1                     in person to an authorized representative of the
Party to whom such notice is directed;

 

35.1.2                                     by registered mail;

 

35.1.3                                     by courier service;

 

35.1.4                                     by fax; or

 

35.1.5                                     by emailed PDF.

 

35.2                        Notice given under any provision of this Contract
shall be deemed delivered when received by the Party to whom such notice is
directed, and the time for such Party to respond to such notice shall run from
the date the notice is received.  Receipt by a Party of any notice shall be
confirmed in case of delivery under Sub-articles 35.1.1, 35.1.2 or 35.1.3, by a
delivery receipt from the receiving entity or person, or in the case of delivery
under Sub-article 35.1.4, a fax receipt which provides confirmation of complete
transmission or in the case of delivery under Sub-article 3.5.1.5, and when a
read-receipt has been received by the sender.  Each Party may change its address
at any time and/or designate that copies of all notices be directed to another
person at another address, with fourteen (14) Days prior notice to the other
Party. Oral communication does not constitute notice for purposes of this
Contract, and telephone numbers for the Parties are listed below as a matter of
convenience only.

 

For Staatsolie:

For Contractor:

 

 

Staatsolie Maatschappij Suriname N.V.

Kosmos Energy Suriname

Dr.Ir. H.S. Adhinstraat 21

c/o Wilmington Trust

Paramaribo, Suriname

4th Floor, Century Yard

Telephone

: 597-499649

Cricket Square, Hutchins Dr.

FAX

: 597-491105

Elgin Avenue, George Town

Attention

: Managing Director

Grand Cayman KY1-1209

 

92

--------------------------------------------------------------------------------


 

 

Cayman Islands

 

Telephone

: +1-345-814-6703

 

FAX

: +1-345-527-2105

 

Attention

: Andrew Johnson

 

Email:

 

surinamenotifications@kosmosenergy.com

 

 

 

With Copy to:

 

Kosmos Energy Suriname

 

c/o Kosmos Energy, Ltd.

 

Attention: General Counsel

 

8176 Park Lane, Suite 500

 

Dallas, TX 75231

 

Fax:

214-445-9705

 

Email:

 

KosmosGeneralCounsel@kosmosenergy.com

 

93

--------------------------------------------------------------------------------


 

ARTICLE 36       GOOD FAITH

 

The Parties shall act in good faith with respect to each other’s rights and
shall adopt all reasonable measures to ensure the realization of the objectives
of this Contract.

 

94

--------------------------------------------------------------------------------


 

ARTICLE 37       EFFECTIVE DATE

 

37.1                        Binding on Parties

 

This Contract shall be binding upon the Parties on and after the Effective Date.

 

37.2                        Conditions Precedent

 

The Effective Date shall be the date when all of the following conditions
precedent have been satisfied:

 

37.2.1                     unrestricted approval of this Contract by the
Minister of Natural Resources, (in accordance with Article 5 of the Petroleum
Law of 1990) and delivery by Staatsolie of such approval to Contractor;

 

37.2.2                     signing of this Contract by Staatsolie and Kosmos
Energy Suriname;

 

37.2.3                     receipt by Staatsolie of the Parent Company
Performance Guarantee for the fulfillment of the obligations of the Work Program
for phase 1 of the Exploration Period, in accordance with Sub-article 5.7.1.

 

37.3                        Pre-Effective Date Petroleum Operations

 

Notwithstanding the provision of Sub-article 37.2, Contractor may, with the
prior approval of Staatsolie, conduct Petroleum Operations between the signing
date of this Contract and the Effective Date and expenditures related to such
Petroleum Operations shall be cost recoverable.  Notwithstanding the provisions
of Sub-article 37.2, all Petroleum Operations undertaken by Contractor pursuant
to this Sub-article shall be governed by the terms and conditions of this
Contract.

 

95

--------------------------------------------------------------------------------


 

ARTICLE 38       REPRESENTATIONS, WARRANTIES, COVENANTS AND UNDERTAKINGS

 

38.1                        Contractor’s Representations and Warranties

 

Contractor hereby represents and warrants to Staatsolie:

 

38.1.1                     that it is a corporate body duly organized and
validly existing in accordance with the terms of its foundation documents and
has the corporate power and authority to own its property and conduct its
business as presently conducted;

 

38.1.2                     that it has the capacity to enter into and perform
this Contract and all transactions contemplated herein, and that all corporate
and other actions necessary to permit it to enter into and perform this Contract
have been properly and validly taken, and all necessary approvals for such
purposes have been obtained and remain in effect;

 

38.1.3                     that by entering into or performing its obligations
under this Contract, it shall breach neither any other contract or arrangement
nor any provisions of its foundation documents, by-laws or administrative
resolutions;

 

38.1.4                     that no “asserted claims”, rights or encumbrances of
any nature exist, which in any material way may affect Contractor’s ability to
perform Petroleum Operations and that to the best of its knowledge, no existing
unasserted or potential claims, rights or encumbrances of any nature exist
which, in any material way may affect the ability to perform Petroleum
Operations by Contractor.  For the purposes of this Article, “asserted claim”
means a claim contained in a notice and filed by appropriate procedures with a
competent judge or arbitration panel;

 

38.1.5                     that it is authorized, subject to governmental
authorizations, to establish and maintain the branches and representative
offices in the Republic of Suriname and elsewhere necessary to conduct Petroleum
Operations in accordance with the terms and conditions of this Contract;

 

38.1.6                     that this Contract has been duly signed and delivered
by it and is valid, binding and enforceable against it in accordance with its
terms; and

 

38.1.7                     that, to the best of its knowledge and belief, no
material fact or circumstance relevant to this Contract exists which has not
been previously disclosed to the Government or Staatsolie, as the case may be,
and which should have been disclosed to prevent materially misleading
representations from being made in this Contract.

 

96

--------------------------------------------------------------------------------


 

38.2                        Staatsolie’s Representations and Warranties

 

Staatsolie hereby represents and warrants to Contractor:

 

38.2.1                     that it is legally organized and exists in accordance
with the laws of the Republic of Suriname and in accordance with the terms of
its foundation documents;

 

38.2.2                     that it has the right, power and authority to enter
into and perform this Contract, to grant the rights and interests to Contractor
as provided under this Contract and to fulfill its obligations under this
Contract;

 

38.2.3                     that this Contract has been duly signed and delivered
by it and is valid, binding and enforceable against it in accordance with its
terms;

 

38.2.4                     that it shall not breach any other contract or
arrangement by entering into or performing under this Contract;

 

38.2.5                     that it has exclusively been granted all rights,
title and interest to explore, develop and produce Petroleum in and from the
Contract Area and that it owns all rights, title and interest in the Contract
Area with respect to conducting Petroleum Operations;

 

38.2.6                     that no asserted claims, rights or encumbrances of
any nature exist which in any material way may affect Contractor’s ability to
perform Petroleum Operations and that, to the best of its knowledge, no
unasserted or potential claims, rights or encumbrances of any nature exist which
in any material way may affect Petroleum Operations by Contractor; and

 

38.2.7                     that all corporate and other action necessary to
permit it to enter into and perform this Contract has been properly and validly
taken, and all necessary approvals for such purposes have been obtained and
remain in effect.

 

38.3                        General Obligations of Staatsolie

 

38.3.1                     In furtherance of Petroleum Operations and upon
Contractor’s timely request, Staatsolie shall, within the limits of its
authority, use its best lawful efforts to assist Contractor to obtain:

 

a)                            any necessary approvals from governmental
agencies;

 

b)                            customs clearances, the matters described in
Article 15, visas, work permits, residence permits, access to communication
facilities, licenses to enter land or water, licenses with respect to any and
all equipment and materials, the opening of bank accounts, the acquisition of
office space and employee accommodation, as may be necessary for efficient
implementation of Petroleum Operations; and

 

38.3.2                     Upon its timely request Staatsolie shall provide
Contractor with all non confidential geological, geophysical, geochemical and
technical data and information,

 

97

--------------------------------------------------------------------------------


 

including well data, in the possession or control of Staatsolie or its
Affiliates of relevance to the Contract Area.  Staatsolie does not warrant the
accuracy or completeness of such data or information.

 

38.3.3                     Staatsolie shall use all means at its disposal to
prevent activities performed by its sub-contractors within the Contract Area
which would unduly or unreasonably interfere with, hinder or delay the conduct
of Petroleum Operations.

 

38.3.4                     Staatsolie shall, within the limits of its authority,
use its best endeavors to assist Contractor to have access to pipeline and other
transportation, export and infrastructure facilities owned or controlled by any
Government Authority.

 

38.3.5                     Staatsolie shall, within the limits of its authority,
also use its best lawful efforts to assist Contractor in all other relevant
matters as may be necessary for the efficient implementation of Petroleum
Operations.

 

38.4                        Foreign Investment Incentives under Current Suriname
Law

 

Contractor, its Affiliates or its Sub-Contractors shall under no circumstances
be entitled to any investment incentives, tax holidays or accelerated
depreciation allowances available under Applicable Law, including but not
limited to the Investment Act (Official Gazette 2002 no. 42), or under any
amendments thereto as of the Effective Date, other than the provisions expressly
awarded in this Contract, except as provided in the tax rulings issued by the
Tax authorities.

 

38.5                        Cure of a Breach of Representation, Warranty,
Covenant or Undertakings

 

The representations, warranties, covenants and undertakings of the Parties set
forth in this article shall remain in effect throughout the duration of this
Contract and shall be in addition to, and not in substitution for, any other
representations, warranties, covenants and undertakings set forth in this
Contract.  Each Party shall immediately, upon receipt of notice from the other
Party undertake to cure a breach of any representation warranty, covenant or
undertaking, and shall indemnify and hold harmless the other Party, its
respective employees, agents, representatives, and shareholders, from and
against all suits for injury or claims for damages to persons or property
resulting from or arising out of such breach.

 

98

--------------------------------------------------------------------------------


 

ARTICLE 39       BREACH, TERMINATION, AND REMEDIES

 

39.1                        Default

 

Any Party may inform the other Party of a breach of this Contract and,
specifying the in notice nature of the breach, request the breaching Party to
take action to correct the breach.  If the action to correct the default is not
substantially completed within ninety (90) Days of such notice, unless a longer
period is reasonably necessary and the defaulting Party is diligently and
without delay pursuing such correction, the complaining Party may institute
proceedings.

 

39.2                        Termination Events

 

This Contract shall, subject to Sub-article 39.4, terminate:

 

39.2.1                     on relinquishment of the entire Contract Area;

 

39.2.2                     if Contractor does not submit a declaration of a
Commercial Field pursuant to Sub-article 9.3, at the end of the Exploration
Period, unless otherwise agreed to by Staatsolie;

 

39.2.3                     if, at the end of the Exploration Period, Contractor
does not submit a Development Plan pursuant to Sub-article 9.5 after the Date of
Declaration of the first Commercial Field, unless agreed to by Staatsolie;

 

39.2.4                     if, at the end of the Exploration Period, Contractor
does not commence Development Operations related to the first Commercial Field
within ninety (90) Days following the Date of Establishment of such first
Commercial Field, unless agreed to by Staatsolie;

 

39.2.5                     if, at the end of the Exploration Period,
construction and installation activities related to the first Development
Operations are suspended for a continuous period in excess of one hundred and
eighty (180) Days, except where such interruption is caused by Force Majeure or
agreed to by Staatsolie;

 

39.2.6                     sixty (60) Days from receipt by Staatsolie of a
notice from Contractor that it has elected to withdraw or from the date of
Contractor’s deemed withdrawal from this Contract during any phase of the
Exploration Period, and ninety (90) Days as to all other periods, or

 

39.2.7                     on expiration of the term of this Contract pursuant
to Article 3.

 

39.3                        Termination by Staatsolie

 

Staatsolie may, subject to Article 33 and Sub-articles 39.4, 39.5 and 39.6,
terminate this Contract:

 

99

--------------------------------------------------------------------------------


 

39.3.1                     immediately if Contractor becomes insolvent or
bankrupt or enters into any agreements or compositions with its creditors or
takes advantage of any law for the benefit of debtors or goes into liquidation
or receivership, whether compulsory or voluntary;

 

39.3.2                     upon intentional extraction by Contractor of any
minerals other than as authorized by this Contract, except for such extractions
as may be unavoidable as a result of Petroleum Operations conducted in
accordance with generally accepted international petroleum industry practice and
which are approved by Staatsolie as soon as possible;

 

39.3.3                     upon failure of Contractor to pay any undisputed sum
due to Staatsolie under this Contract within sixty (60) Days after receiving a
notice of arrears from Staatsolie;

 

39.3.4                     upon failure of Contractor to comply with any final
decisions from any arbitration proceeding conducted pursuant to Article 41; or

 

39.3.5                     immediately for intentionally incorrect, false or
misleading statements by Contractor of the expenditures subject to Cost Recovery
in the accounts maintained in accordance with Article 26.

 

39.4                        Right to Cure

 

In the event conditions as described in Sub-articles 39.2.2, 39.2.3, 39.2.4, or
39.3 exist, Staatsolie must, prior to termination of this Contract by Staatsolie
based upon such conditions, provide Contractor notice setting forth in detail
the existence of such conditions.  Upon the receipt of such notice, Contractor
shall have a period of sixty (60) Days, or such longer period as the Parties may
agree, to undertake action designed to cure such conditions.

 

39.5                        Failure to Cure

 

If Contractor fails to remedy an event specified in Sub-articles 39.2 or 39.3 as
described above within the period provided for in Sub-article 39.4 or within
such longer period, as Staatsolie may consider reasonable under the
circumstances, Staatsolie may terminate this Contract by notice to Contractor.

 

39.6                        Dispute

 

If Contractor disputes whether an event or condition as specified in
Sub-articles 39.2 or 39.3 has occurred or exists, or claims that an event or
condition has been remedied in accordance with Sub-article 39.4, Contractor may,
within thirty (30) Days following receipt of notice of termination from
Staatsolie, institute proceedings pursuant to Article 41, and Staatsolie shall
not terminate this Contract except in accordance with the terms of any
arbitration decision. 

 

100

--------------------------------------------------------------------------------


 

Petroleum Operations and the activities which are the subject of the arbitration
proceeding shall continue during such proceedings.

 

39.7                        Damages for Breach

 

39.7.1                     For the purposes of this Contract, a Party shall be
deemed to institute or to have instituted proceedings or contested proceedings
under this Sub-article 39.7, upon serving notice to the other Party under the
provisions of Article 41, and by continuing to avail itself to such provisions.

 

39.7.2                     A Party hereto shall be entitled to damages if the
other Party is found to be in breach of this Contract under the procedures of
the provisions of Article 41.

 

39.8                        Staatsolie’s Right to Terminate

 

Staatsolie may terminate this Contract only under the circumstances and in the
manner described in this Article.

 

39.9                        Contractor’s Termination

 

Contractor may terminate this Contract only as provided in Sub-articles 39.2.1
or 39.2.6. Upon termination of this Contract under any circumstance or in any
manner described in this Article, Contractor shall:

 

39.9.1                     pay any fees due hereunder up to the time the
termination becomes effective; and

 

39.9.2                     submit all reports and evaluations, maps, assays,
samples, drilling, well tests and other files in accordance with Article 21.

 

39.10                      Rights and Obligations of the Parties on Termination

 

All rights and obligations of Parties shall, subject to Sub-article 44.6, cease
upon termination of this Contract, except for any obligation or liability
imposed or incurred under this Contract prior to the date of termination.

 

39.11                      Other Remedies

 

If either Contractor or Staatsolie terminates this Contract pursuant to this
Article, the rights of Parties to pursue damages or other actions one against
the other shall, in addition to other limitations which may be contained here,
be limited to the dispute resolution provisions of Article 41.

 

101

--------------------------------------------------------------------------------


 

ARTICLE 40       APPLICABLE LAW AND OFFICIAL LANGUAGE

 

40.1                        Applicable Law

 

This Contract shall be governed by and construed in accordance with the laws of
the Republic of Suriname and where the laws of the Republic of Suriname are
silent or no principles of law exist in relation to any matter, in accordance
with Dutch law (without regard to conflict of laws provisions) or as otherwise
agreed by the Parties.  This Contract shall be subject to the international
legal principle of pacta sunt servanda (agreements must be observed).

 

40.2                        Official Language

 

This Contract will be executed in the English and Dutch languages, and both will
have equal force and effect.  In case of a dispute and arbitration between the
Parties, except for a manifest error or misprint, the Dutch version shall
prevail.

 

102

--------------------------------------------------------------------------------


 

ARTICLE 41       DISPUTE RESOLUTION

 

41.1                        Consultation

 

41.1.1                     Agreement to Consult

 

Parties shall use their best efforts to amicably resolve any Dispute by
consultation in accordance with this Article.

 

41.1.2                     Notice of Consultation

 

To initiate consultation, a Party shall deliver to the other Party a notice
(“notice of consultation”) which:

 

(a)                           describes the Dispute; and

 

(b)                           designates a person with authority to represent
such Party in negotiations relating to the Dispute.

 

41.1.3                     Within fifteen ( 15) Days of receipt of the notice of
consultation, the other Party shall give notice to the sender of the notice of
consultation informing who will represent such other Party in these
negotiations.

 

41.1.4                     Consultation Process

 

The designated representatives shall immediately attempt to resolve the Dispute
by consultation. During thirty ( 30) Days after receipt of the notice referenced
in Sub-article 41.1.2, Parties may not resort to any other means of dispute
resolution.

 

41.2                        Arbitration

 

41.2.1                     Agreement to Arbitrate

 

Any Dispute which cannot be resolved by mediation under Sub-article 20.6 or
consultation pursuant to Sub-article 41.1 shall be resolved fully and finally
and exclusively by arbitration.  Arbitration conducted pursuant to this
Sub-article 41.2 may not be consolidated with any other arbitration proceeding
involving any third party.

 

41.2.2                     Taking the Initiative to Arbitrate

 

A Party seeking arbitration shall deliver to the other Party a notice of its
arbitral claim (“Arbitration Notice”).

 

41.2.3                     Place of Arbitration

 

The venue of any arbitration under this Contract shall be The Hague, the
Netherlands.

 

103

--------------------------------------------------------------------------------


 

41.2.4                     Applicable Rules

 

41.2.4.1                 The Parties consent to submit any Dispute to the
Permanent Court of Arbitration in The Hague, Netherlands for arbitration
conducted pursuant to the Rules of Arbitration of the United Nations Commission
on International Trade Law (the “UNCITRAL Rules”) in effect on the date of the
Arbitration Notice; provided that, if the UNCITRAL Rules conflict with the
provisions of this Contract, this Contract shall govern.

 

41.2.4.2                 Alternative Arbitration Rules Only in the event that
(i) Suriname is not on the list of parties to the United Nations Convention on
the Recognition and Enforcement of Foreign Arbitral Awards of 1958 as published
by the United Nations at the time a Party delivers an Arbitration Notice and
(ii) the Republic of Suriname and the state of which Contractor is a national
are Contracting Parties to the Convention at the time when any proceeding
hereunder is instituted, the following shall apply to any Dispute:

 

The Parties consent to submit any Dispute to the International Centre for
Settlement of Investment Disputes (ICSID) for arbitration conducted pursuant to
the Arbitration Rules of the Convention of the Settlement of Investment Disputes
between States and Nationals of Other States (the “Convention”).  The Parties
agree that, for purposes of ICSID arbitration, all activities contemplated by
this Contract will constitute an investment, any Dispute among the Parties will
be considered a legal dispute arising directly out of an investment, and Kosmos
is nation of another Contracting State.

 

41.2.4.3                 In the event neither Sub-Article 41.2.4.1 or 41.2.4.2
apply, the Parties consent to submit any Dispute to the International Centre for
Settlement of Investment Disputes (ICSID) for arbitration conducted pursuant to
its Arbitration (Additional Facility) Rules.

 

41.2.4.4                 The arbitrators shall apply the IBA Rules on the Taking
of Evidence in International Commercial Arbitration (1999) together with the
applicable arbitration rules.  Where there is inconsistence, the IBA Rules shall
prevail.

 

41.2.5                     Appointment of Arbitrators

 

41.2.5.1                 The number of arbitrators shall be three (3). All
arbitrators shall be impartial and have at least then (10) years of experience
in international oil and gas transactions of similar nature to this Contract. 
Within thirty (30) Days of delivery of the Arbitration Notice,

 

104

--------------------------------------------------------------------------------


 

each Party shall appoint one (1) arbitrator and shall notify each other of such
appointment.  If a Party does not appoint its arbitrator within this period, the
appointing Party must request the appointment of such arbitrator by the
Secretary General of the Permanent Court of Arbitration in The Hague for an
arbitration under Sub-Article 41.2.4.1, or the Chairman of the Administrative
Council for an arbitration under Sub-Article 41.2.4.2 or Sub-Article 41.2.4.3.

 

41.2.5.2.                Within thirty (30) Days of the appointment of the two
(2) arbitrators pursuant to Sub-Article 41.2.5.1, such arbitrators shall appoint
the third arbitrator, who shall be the presiding arbitrator of the panel. If the
arbitrators do not appoint the third arbitrator within this period of time, then
either arbitrator or either Party to the Dispute may request the appointment of
such arbitrator by the Secretary General of the Permanent Court of Arbitration
in The Hague for an arbitration under Sub-Article 41.2.4.1, or the Chairman of
the Administrative Council for an arbitration under Sub-Article 41.2.4.2 or
Sub-Article 41.2.4.3.  Such appointing authority shall use its best efforts to
appoint the presiding arbitrator within thirty (30) Days of a request for such
appointment.

 

41.2.5.3.                If an arbitrator is unable to perform his duties due to
death, resignation, refusal or unavailability, the vacancy shall be filled by
the procedure as described in Sub-Article 41.2.5.

 

41.2.6                     Language of Arbitration

 

The language used in the arbitration, including the proceedings and the award,
shall be English.  Supporting documents must be transmitted and/or submitted to
the arbitration panel in English.

 

41.2.7                     Award Final

 

The award of the panel:

 

(a)                           shall be final and binding upon the Parties;

 

(b)                           may be entered and enforced by any court of
competent jurisdiction

 

(c)                           shall be the sole and exclusive remedy between the
Parties to the Dispute regarding any and all claims or counterclaims; and

 

(d)                           shall be rendered within the time period mutually
agreed between the Parties.

 

41.2.8                     Scope of Award

 

Any monies awarded shall be stated and paid in US Dollars, without any tax or
other deductions being withheld from the award. The award may include money
damages, interest thereon (compounded quarterly from the date of the breach for
which such damages were awarded).  All costs and expenses of the arbitrators and
the arbitral institution shall be borne

 

105

--------------------------------------------------------------------------------


 

by the parties equally, each party shall bear the costs and expenses, including
attorneys’ fees, of its own counsel, experts, witnesses for the preparation and
presentation of its case.  The panel shall set the rate of interest to be the
maximum rate permitted by Applicable Law. Parties hereby waive any damages in
excess of compensatory damages, including punitive, exemplary or consequential
damages.

 

41.3                        Obligation to Perform

 

Unless the Contract expires or is terminated, each Party shall continue to
perform its obligations under this Contract pending final resolution of any
Dispute.

 

41.4                        Survival

 

The Parties’ obligation to resolve Disputes under this Article 41 shall survive
the expiration or termination of this Contract.

 

41.5                        Expert Determination

 

41.5.1 For a Dispute on any decision referred to an expert the Parties hereby
agree that such decision shall be conducted expeditiously by an expert selected
unanimously by the Parties to the Dispute.  The expert is not an arbitrator and
shall not be deemed to be acting in an arbitral capacity.  The independent
expert shall have an established reputation in the international petroleum
industry as an expert on the matter in dispute and shall not at the time of the
Dispute be engaged by any Party for work other than as the expert.  The Party
desiring an expert determination shall give the other Party written notice of
the request for such determination.  If the Parties to the Dispute are unable to
agree upon an expert within twenty (20) Days after receipt of the notice of
request for an expert determination, then, upon the request of any of the
parties to the Dispute, the International Centre for Expertise of the
International Chamber of Commerce (ICC) shall appoint such expert and shall
administer such expert determination through the ICC’s Rules for Expertise.  The
expert, once appointed, shall have no ex parte communications with any of the
parties to the Dispute concerning the expert determination or the underlying
Dispute.  Any hearing with an expert determination shall take place in The
Hague, the Netherlands, unless the parties agree otherwise.  All Parties agree
to cooperate fully in the expeditious conduct of such expert determination and
to provide the expert with access to all facilities, books, records, documents,
information and personnel necessary to make a fully informed decision in an
expeditious manner. Each Party shall prepare and exchange a written position
paper setting

 

106

--------------------------------------------------------------------------------


 

out its positions with respect to the Dispute. Each Party shall also prepare and
exchange a written response to the other Party’s position paper.  The position
papers and responses may be accompanied by data and information in the
submitting Party’s discretion.  Before issuing his final decision, the expert
shall issue a draft report and allow the Parties to the Dispute ten (10) Days to
comment on it.  The expert shall endeavor to resolve the Dispute within sixty
(60) Days (but no later than ninety (90) Days) after receipt of each Party’s
written response to the other Parties’ position paper taking into account the
circumstances requiring an expeditious resolution of the matter in dispute.  The
expert’s decision shall be final and binding on the Parties to the Dispute
unless challenged in an arbitration pursuant to Sub-Article 41.2 within sixty
(60) Days of the date the expert’s final decision is received by the Parties to
the Dispute and until replaced by such subsequent arbitral award.  In such
arbitration (i) the expert determination on the specific matter shall be
entitled to a rebuttable presumption of correctness; and (ii) the expert shall
not (without the written consent of the parties to the Dispute) be appointed to
act as an arbitrator or as adviser to the Parties to the Dispute.

 

107

--------------------------------------------------------------------------------


 

ARTICLE 42       WAIVER OF IMMUNITY

 

42.1                        Waiver of Immunity

 

The Parties agree that the activities contemplated in this Contract are
commercial in nature. Each Party irrevocably waives to the fullest extent
permitted by the laws of any applicable jurisdiction any right of immunity as to
it or its property in respect of the enforcement and execution of any
arbitration award rendered under this Contract and expressly consents to any
legal action or proceeding (including pre-judgment attachment) in relation to
the enforcement and execution of such arbitration award.

 

108

--------------------------------------------------------------------------------


 

ARTICLE 43       ASSIGNMENT

 

43.1                        Assignment of Participating Interest

 

43.1.1                     Contractor shall not directly or indirectly sell,
assign, transfer, convey or otherwise dispose of its rights or interests related
to this Contract to third parties prior to the Effective Date.

 

43.1.2                                                              A Contractor
Party shall not sell, assign, transfer, convey or otherwise dispose of its
rights or interests or obligations under this Contract to any third party,
directly or indirectly, without the prior written consent of Staatsolie, which
consent shall not be unreasonably withheld.

 

43.1.3                                                             
Notwithstanding the foregoing, a Contractor Party may assign all or a portion of
its rights under this Contract to an Affiliate or to another Contractor Party
without the prior consent of Staatsolie. The Contractor Party shall promptly
notify Staatsolie of any assignment to an Affiliate or another Contractor Party.

 

43.1.4                                                              When
assigning to any third party, such third party shall:

 

(a)                           be financially and technically competent; and

 

(b)                           have adequate expertise and experience, or access
to same, in petroleum operations similar to the Petroleum Operations.

 

43.1.5                                                              Sub-articles
43.1.1 and 43.1.2 shall not apply in the event of any direct or indirect change
in control of a Party (whether through merger, sale of shares or other equity
interests, or otherwise) through a single transaction or series of related
transactions, from one or more transferors to one or more transferees.

 

43.1.6                                                             
Notwithstanding the foregoing, no Contractor Party shall make an assignment
which creates a Participating Interest which is less than 10%, whether such
interest is in the assignee or in the assignor.  This limitation does not apply
to transfers to Staatsolie pursuant to its right of participation under
Article 11.1.

 

43.2                        Binding Effect

 

Any assignment of this Contract shall bind the assignee to all the terms and
conditions hereof.  Such requirement shall be included in any contract of
assignment.

 

43.3                        Legal Successor to Staatsolie

 

If Staatsolie Maatschappij Suriname N.V., as the Government’s representative, is
replaced in the future by another entity with respect to this Contract and such
entity is granted by the

 

109

--------------------------------------------------------------------------------


 

Government the exclusive rights currently held by Staatsolie to Explore for,
Develop and Produce Petroleum in Block, any and all references to “Staatsolie”
in this Contract shall refer to such legal successor.

 

110

--------------------------------------------------------------------------------


 

ARTICLE 44       MISCELLANEOUS

 

44.1                        Headings and Language

 

Headings in this Contract are for convenience of reading only and shall not
affect the construction or interpretation of this Contract.

 

44.2                        Entire Contract

 

This Contract constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all previous contracts and
understandings, oral or written, relating thereto.

 

44.3                        Severability

 

If any part of this Contract is held to be invalid, the remainder of this
Contract shall remain in effect and the Parties agree that the part so held to
be invalid shall be deemed to have been stricken here from and the remainder
shall have the same force and effect as if such part had never been included
herein.

 

44.4                        Amendment

 

This Contract may not be altered, amended, or modified except by a written
instrument signed by the duly authorized representatives of each of the Parties.

 

44.5                        Waiver

 

A Party shall not be deemed to have waived any provision hereof unless, and then
only to the extent that, such waiver is in writing.  A Party’s waiver of any
breach of any provision of this Contract shall not be construed as a waiver of
any subsequent breach, nor will a Party’s delay or non-success to exercise any
right such Party has hereunder operate as a waiver of such right.

 

44.6                        Survival

 

All rights and obligations hereunder that expressly or by their nature extend
beyond the term of this Contract shall survive and continue to bind the Parties,
their legal representatives, legal successors and legal assigns after any
termination or expiration of this Contract until such rights and obligations are
satisfied in full or expire.

 

111

--------------------------------------------------------------------------------


 

44.7                        Remedies Cumulative

 

The rights and remedies of Parties to this Contract are limited and exclusive to
the rights granted herein. In the event of a Dispute between Parties, its
resolution shall be limited to the provision of the dispute resolution
provisions of Article 41.

 

44.8                        Conflict of Interest

 

44.8.1                     Each Party agrees that no director, employee or agent
of such Party shall give or receive any commission, fee, rebate, gift or
entertainment of significant cost or value in connection with this Contract or
enter into any business arrangement with any director, employee or agent of
either of the Parties or any Affiliate.

 

44.8.2                     Neither Party nor their employees, agents or
subcontractors shall make any payment or give anything of significant value to
an official of any government (including any officer or employee of any
government department, agency or instrumentality or the employee, officer,
director or agent of a government owned entity) to influence his, her or its
decision, or to gain any other advantage for the Parties in connection with the
performance of this Contract, which would be in violation of the Foreign Corrupt
Practices Act of the United States of America or the OECD Anti-Bribery
Convention of 1997, or the substance thereof, or any similar applicable Suriname
anti-corruption statute or regulation.

 

IN WITNESS WHEREOF, the Parties have signed this Contract on the day and year
written above by their duly authorized representatives.

 

 

For and on behalf of:

 

For and on behalf of:

 

 

 

Staatsolie Maatschappij Suriname N.V.

 

Kosmos Energy Suriname

 

 

 

By:

/s/ M.C.H. Waaldijk

 

By:

/s/ Brian F. Maxted

 

 

 

Name: M.C.H. Waaldijk

 

Name: Brian F. Maxted

Title: Managing Director

 

Title: President

 

112

--------------------------------------------------------------------------------


 

ANNEX 1             MAP OFFSHORE BLOCK 42

 

[g197201ms23i001.jpg]

 

113

--------------------------------------------------------------------------------


 

ANNEX 2             COORDINATES OFFSHORE BLOCK 42

 

The boundary of Block 42 offshore Suriname is defined by the following
geographical co-ordinates in terms of the WGS 84 geodetic datum, WGS 84
spheroid.

 

The boundary follows lines of equal latitude or longitude.

 

The Contract Area, to an accuracy of 1km², is 6176 km² calculated on the WGS 84
spheroid.

 

 

Block 42

 

 

 

 

 

A

7°55’00’’N

56°12'00'' W

 

 

 

 

 

B

8°30’00’’N

56°0.5.05'00'' W

 

 

 

 

 

C

8°30’00’’N

55°20'00'' W

 

 

 

 

 

D

8°20’00’’N

55°20'00'' W

 

 

 

 

 

E

8°20’00’’N

55°15'00'' W

 

 

 

 

 

F

8°00’00’’N

55°15'00'' W

 

 

 

 

 

G

8°00’00’’N

55°14'35'' W

 

 

 

 

 

H

7°55’00’’N

55°14'35'' W

 

 

 

 

 

Datum WGS -84

 

 

 

 

 

 

114

--------------------------------------------------------------------------------


 

ANNEX 3             ACCOUNTING PROCEDURE

 

1.                                             Definitions

 

The terms defined in this Accounting Procedure may be used both in singular and
plural, according to the context, applying in all cases the definitions
established herein. Words and phrases used in this Annex but not defined below
shall have the same meaning in this Annex as is given to them in the Contract. 
The following terms shall have the following meanings:

 

i.                              “Accounting Procedure” means the accounting
principles, practices and procedures set forth in this Annex.

 

ii.                             “Accrual Basis” means the basis of accounting,
under which costs and benefits are regarded as applicable to the period in which
the liability for the cost is incurred, or the right to benefits arises
regardless of when invoiced, paid or received.

 

iii.                            “Controllable Material” means Material and
Equipment which Contractor subjects to record control and inventory as so
classified in the material classification manual as most recently recommended by
the Council of Petroleum Accountants Societies (COPAS).

 

iv.                            “Material and Equipment” means goods, including,
without limitation, all Exploration, Appraisal, Development and Production
facilities together with supplies and equipment, acquired and held for use in
Petroleum Operations.

 

v.                             “Petroleum Expenditures Account” shall mean the
account showing the charges and credits accrued as Petroleum Expenditures.

 

vi.                            “Joint Property, Material and Equipment” means
all tangible assets that are acquired and held by the group of Contractor
Parties for use in Petroleum Operations.

 

2. General Provisions

 

The purpose of this Accounting Procedure is to establish a fair and equitable
method for determining charges and credits with respect to the Petroleum
Operations under the Contract and to provide a method for controlling
expenditure within the budgets approved by the Operations Committee. The Parties
shall, in good faith, endeavor to agree on such changes as are necessary to
correct any unfairness or inequity if such method proves to be unfair or
inequitable to any of the Parties.  In the event of any inconsistency or
conflict between the provisions of this Accounting Procedure and the provisions
of the Contract, then the provisions of the Contract shall prevail.

 

115

--------------------------------------------------------------------------------


 

Where the term Contractor is used in this Accounting Procedure, if there is more
than one Contractor Party, then the term shall, where appropriate to the
context, mean the Operator who will be acting on behalf of the Contractor
Parties.

 

3                              Accounting Manual, Procedures and Reports

 

Contractor shall, within one hundred and twenty (120) Days after the Effective
Date of this Contract, present to Staatsolie a chart of accounts, procedures,
and outline of reports. Staatsolie will have the opportunity to give a
documented reaction within ninety (90) Days after receipt of these documents.
The Parties must agree on mutually acceptable documents within one hundred and
fifty (150) Days after receipt of the documentation by Staatsolie. The
documentation, including reports, may be revised by mutual agreement of the
Parties.

 

4.                             Petroleum Expenditures per Commercial Field

 

If there is more than one Commercial Field, Contractor shall separately identify
and charge Petroleum Expenditures to the specific Commercial Field. Contractor
shall specify the method of allocation of shared Petroleum Expenditures in
accordance with the Contract.

 

4.1                          Petroleum Expenditures Account and Currency
Exchange

 

Operator shall provide the Parties with the accounting data and information
necessary for such Party to fulfill any statutory obligation in regard to
Petroleum Operations, to which it may be subjected, to the extent that such data
and information could reasonably be expected to be available from the accounting
records maintained by the Operator. The cost thereof shall be for the Petroleum
Expenditures Account.

 

4.2                          Operator shall at all times maintain and keep true
and correct records of the production and disposition of Petroleum, and all
revenues, costs and expenditures under the Contract, as well as other data
necessary or proper of the settlement of accounts between the Parties hereto in
connection with their rights and obligations under the Contract and to enable
Parties to comply with their respective income tax and other laws.

 

4.3                          Operator shall open and maintain separately
identifiable accounting records to record all expenditures incurred and all
receipts obtained by the Operator in connection with the Petroleum Operations.

 

4.4                          Operator shall maintain accounting records on an
Accrual Basis in accordance with the accounting requirements of the Contract and
any applicable statutory obligation of the Government, and in accordance with
generally accepted accounting practices used in the

 

116

--------------------------------------------------------------------------------


 

United States, provided however that Petroleum Expenditures due for Cost
Recovery will be based on invoices paid.

 

The Petroleum Expenditures Account records shall be maintained in US Dollars. 
Costs incurred in currencies other than US Dollars shall be converted into US
Dollars in accordance with the applicable buying rates of the prior business day
published by the Central Bank of Suriname.

 

5                              Audit

 

5.1                          A Contractor Party or Staatsolie, with at least
sixty (60) Days advance notice to Operator and all other Contractor Parties,
shall have the right at its sole cost to audit the Petroleum Expenditures
Account and records of Operator relating to any Calendar Year within a
twenty-four (24) month period from the date of the submission of such Petroleum
Expenditures Account.

 

5.2                          The right of audit includes the right of access,
during normal business hours at Operator’s Paramaribo office in Suriname, to all
accounts and records pertaining to the Petroleum Expenditures and revenues
Account maintained by the Operator.

 

5.3                          Operator shall produce information from
Contractor’s Affiliates reasonably necessary to support charges from those
Affiliates to the Petroleum Expenditures Account.

 

5.4                          If an Affiliate considers such information
confidential or proprietary or if such Affiliate will not allow the Contractor
Party to audit its accounts, the auditor prescribed by the statutes of the
Affiliate shall be used to confirm the details and facts as required, provided
such auditor prescribed by the statutes is an internationally recognized firm of
public accountants. Should the auditor prescribed by the statutes of the
Affiliate decline to act in such capacity, or not be an internationally
recognized independent firm of public accountants, the auditing Party shall
select an internationally recognized independent firm of public accountants to
carry out such confirmation. The cost of such audit by the register auditor or
the independent firm of public accountants, as the case may be, shall be borne
by the Party who requested such audit; and

 

5.5                          At the conclusion of each audit, the Parties shall
endeavor to settle all outstanding matters.  If Staatsolie or the Contractor
Party conducting said audit, as applicable, desires to object to any of the
Petroleum Expenditures Accounts or any other files audited, it shall submit,
within ninety (90) Days following the completion of the audit, a written report
to the Operator that identifies all objections arising from such audit.  If
Operator has not received an audit report within said period, it will be deemed
that the auditing Party(ies) have not identified any items to which to make
objection.

 

117

--------------------------------------------------------------------------------


 

5.6                          The Operator shall reply in writing to the report
as soon as possible and not later than ninety (90) Days following the receipt of
the report.  Thereafter, subsequent communications between the Parties shall be
on a thirty (30) days from receipt basis.  However, any Party involved in the
Audit, may at any time refer any remaining unresolved dispute arising in
connection with an audit to the Operations Committee for resolution. If a Party
does not refer an unresolved item to the Operations Committee within sixty (60)
days after receiving the most recent communication on the unresolved item from
the other Party, then the item shall be deemed to have been accepted by said
Party in accord with such last or most recent communication.  If unanimous
agreement is not reached at the Operations Committee within thirty (30) Days of
the receipt of such matter by the chairman of that committee, the item or items
in dispute shall be submitted to arbitration in accordance with Article 41 of
the Contract.

 

5.7                          All adjustments resulting from an audit will be
recorded in the Petroleum Expenditures Account as soon as possible after
agreement is reached between Operator and Parties, the matter is decided by the
Operations Committee or the dispute is resolved by arbitration, as applicable.

 

5.8                          All accounting records, tax returns, books and
accounts relating to Petroleum Operations shall be maintained by Contractor for
a minimum of ten (10) years following the end of the Calendar Year to which they
relate.

 

5.9                          Without limiting any other obligations of
confidentiality arising under the Contract, any information obtained by a
Contractor Party under the provisions of this Section 5 which does not relate
directly to the Petroleum Operations shall be kept confidential and shall not be
disclosed to any third party other than as permitted by Article 22.

 

5.10                        In the event that the Operator is required by law or
by the provisions of the Contract to employ a public accounting firm to audit
the Petroleum Expenditures Account and records of the Operator relating to the
accounting hereunder, the cost thereof shall be charged against the Petroleum
Expenditures Account, and a copy of the audit report shall be furnished to each
Party.

 

6                              Allocations

 

If it becomes necessary to allocate any costs or expenditures to or between
Petroleum Operations and any other operations, such allocation shall be made on
an equitable basis. Operator shall furnish to the other Contractor Parties
hereto a description of the allocation procedures and allocation methods
pertaining to these costs and expenditures.

 

118

--------------------------------------------------------------------------------


 

7.                             Charges and Expenditures

 

Contractor shall charge the Petroleum Expenditures Account for all costs
incurred after the Effective Date in compliance with the terms of this Contract
and expenses accrued between the Signing Date and the Effective Date in
accordance with Sub-article 37.3 of this Contract. Petroleum Expenditures
eligible for cost recovery are limited to the following:

 

7.1                          Labor and Related Costs

 

(a)                           Gross salaries and wages, including amounts
imposed by engaged government, in respect of all employees of Contractor who are
directly engaged in the conduct of Petroleum Operations, whether temporarily or
permanently assigned within Suriname or located in Contractor’s offices
elsewhere; as well as personal expenses incurred in connection therewith. For
Contractor’s personnel located outside of Suriname, time sheets which record the
man-hours dedicated to the Petroleum Operations and the a detailed, auditable,
internal rate assigned to each of such personnel according to its category shall
be used.

 

(b)                           Costs of all holiday, vacation, sickness,
disability, disability benefits, living and housing allowances, travel time,
bonuses,  dependent schooling, language courses, company cars, hardship
allowances and other customary allowances applicable to the salaries and wages
chargeable hereunder, as well as the costs to Operator for employee benefits,
including but not limited to employee group life insurance, group medical
insurance, hospitalization, retirement, and severance payments required by the
laws or regulations of Suriname in accordance with Contractor’s usual practice.

 

(c)                           Reasonable expenses (including related travel
costs) of those employees whose salaries and wages are chargeable under
7.1(a) and for which expenses the employees are reimbursed under the usual
practice of Operator.

 

(d)                           Expenses or contributions imposed under Applicable
Laws to Contractor’s cost of salaries and wages chargeable under
Section 7.1(a) or other costs chargeable under this Section 7.1.

 

(e)                           Costs incurred by Operator for training which are
of direct benefit to the Petroleum Operations pursuant to its training policy or
as required by Suriname regulations for employees permanently assigned to
Petroleum Operations.

 

(f)                            If employees are engaged in other activities in
addition to the Petroleum Operations, the cost of such employees shall be
allocated on an equitable basis.

 

119

--------------------------------------------------------------------------------


 

7.2                          Material and Equipment

 

Material and Equipment purchased or furnished by Contractor, Operator or
Sub-Contractor for use in Petroleum Operations as provided under Section 10 of
this Accounting Procedure. To the extent reasonable, practical and consistent
with efficient economical operation, only such Material and Equipment shall be
purchased or transferred for use in Petroleum Operations as may be required for
immediate use or prudent contingent stock.  The accumulation of surplus stocks
shall be avoided.

 

7.3                          Transportation and Employee Relocation Costs

 

(a)                           Costs for transportation of Material and Equipment
and other related costs such as expediting, crating, dock charges, air and ocean
freight.

 

(b)                           Costs incurred for transportation of personnel as
required in the conduct of Petroleum Operations.

 

(c)                           Costs for relocation of employees permanently or
temporarily assigned to Petroleum Operations at the beginning of their
assignment to Petroleum Operations in accordance with Contractor’s usual
practice.

 

7.4                          Services

 

(a)                           The actual price paid for contract services,
professional consultants and other services procured from outside sources other
than services covered by Section 7.13.

 

(b)                           Costs for use of equipment and facilities
furnished by Contractor, Operator, or Sub-Contractors at rates commensurate with
the cost of ownership and operation if such use is economically justifiable.
Rates shall include costs of maintenance, repairs, other operating expenses,
insurance and taxes.  Such costs shall be computed in line with Contractor’s
usual accounting policy such that no gain or loss accrues to Contractor, and
provided that such costs are competitive with comparable third party services.

 

(c)                           The cost of services provided or performed by the
technical and professional staff of the Contractor, Contractor’s Affiliates,
Operator and/or Operator’s Affiliates, Examples of such services include, but
are not limited to the following:

 

Geological Studies and Interpretation;

 

Seismic Data Processing;

 

Well Log Analysis, Correlation and Interpretation;

 

Well Site Geology;

 

120

--------------------------------------------------------------------------------


 

Laboratory Services;

 

Ecological and Environmental Engineering;

 

Abandonment Studies;

 

Project Engineering;

 

Source Rock Analysis;

 

Petrophysical Analysis;

 

Geochemical Analysis;

 

Drilling Supervision;

 

Development Evaluation;

 

and, if provided in-country in Suriname:

 

Executive and Administrative

 

Communications and Data Processing;

 

Human Resources

 

Professional Services, including accounting and legal services; and

 

Safety and Security.

 

Such services pursuant to Section 7.4 (a), (b) and (c), shall be charged at cost
plus any income or withholding tax, excluding profit, provided that these
services result in accurate and complete reports, presented to Parties and
supported by time records and any other relevant information. The records
thereof shall be made available for audit by the Parties in accordance with
Section 5.

 

7.5                          Damages and Losses to Property

 

(a)                           All costs or expenses necessary for repair or
replacement of property resulting from damages or losses incurred by fire,
flood, storm, theft, accident, or any other cause, provided that these expenses
are not due to Gross Negligence or Willful Misconduct on the part of Contractor
or recoverable from insurance.

 

(b)                           Contractor shall furnish Staatsolie with written
notice of such damages or losses in excess of two hundred thousand US Dollars
($200,000) per incident as soon as reasonably practicable.

 

7.6                          Insurance

 

(a)                           All premiums paid for insurance carried for the
Petroleum Operations.

 

121

--------------------------------------------------------------------------------


 

(b)                           All expenditures incurred and paid in the
settlement of any and all losses, claims, damages, judgments and any other
expenses, not recovered from insurance, provided that these expenses are within
the provisions of Article 25 of the Contract and not due to Gross Negligence or
Willful Misconduct on the part of Contractor.

 

7.7                          Legal Expenses

 

Costs necessary for handling, investigating and settling litigation or claims
arising from Petroleum Operations or necessary to protect or recover property,
including, but not limited to, lawyers’ fees, court costs, cost of investigation
or procuring evidence and amounts paid in settlement or satisfaction of any such
litigation or claims, except if such legal expenses are due to Gross Negligence
or Willful Misconduct on the part of Contractor.

 

7.8                          Duties and Taxes

 

Taxes, except for income taxes as described in Sub-article 18.2 of the Contract,
charges, levies, duties, fines, payments and penalties imposed by the Government
or any other governmental entity against Contractor in connection with Petroleum
Operations, except if the imposition of such tax, levy, duty, fine, payment or
penalty is due to Gross Negligence or Willful Misconduct on the part of
Contractor.

 

7.9                          Offices, Camps, and Miscellaneous Facilities

 

The cost of maintaining and operating any offices, sub-offices, camps,
warehouses, housing and other facilities directly serving the Petroleum
Operations.

 

7.10                        Energy Expenses and water

 

Costs of fuel, electricity or other energy and water used for the Petroleum
Operations.

 

7.11                        Communication Charges

 

Costs of acquiring, leasing, installing, using, repairing and maintaining
communication systems, used for the Petroleum Operations

 

7.12                        Environmental Charges

 

Costs of environmental programs undertaken with respect to Petroleum Operations,
including, but not limited to Environmental and Social Impact Assessment
Environmental

 

122

--------------------------------------------------------------------------------


 

Impact Assessments, Environmental Baseline Study, Environmental Management Plan,
ongoing monitoring programs, remediation, and mitigating activities.

 

7.13                        Administrative Overhead Costs

 

7.13.1                     Contractor’s administrative overhead outside Suriname
applicable to Petroleum Operations under the Contract prior to the Date of the
Declaration of Commercial Field in the Contract Area shall be charged in
accordance with the following rates with respect to all expenditures allowable
for Cost Recovery other than administrative overhead, Royalties and other taxes
imposed by the government:

 

i)                              Three percent (3%) of the first five million
(5,000,000) US Dollars of such expenditures paid during the Calendar Year; and

 

ii)                             Two percent (2%) of the next three million
(3,000,000) US Dollars of such expenditures paid during the Calendar Year; and

 

iii)                            One percent (1%) of the amounts exceeding eight
million (8,000,000) US Dollars of such expenditures paid during the Calendar
Year.

 

7.13.2                     Contractor’s administrative overhead outside Suriname
applicable to Petroleum Operations under the Contract after the Date of the
Declaration of Commercial Field in the Contract Area shall be charged in
accordance with the following rates with respect to all expenditures allowable
for Cost Recovery other than administrative overhead:

 

i)                              Five-tenths of one percent (0.5%) of the first
twenty million (20,000,000) US Dollars of such expenditures paid during the
Calendar Year; and

 

ii)                             Four-tenths of one percent (0.4%) of amounts of
the next thirty million (30,000,000) US Dollars of such expenditures paid during
the Calendar Year; and

 

iii)                            One-tenths of one percent (0.1%) of the amounts
exceeding fifty million (50,000,000) US Dollars of such expenditures paid during
the Calendar Year.

 

7.13.3                     Contractor shall make provisional quarterly charges
to the accounts based on the above rates.

 

7.13.4                     Such overhead charges shall be considered full
compensation to Contractor for work carried out by Contractor and Affiliates
wherever located for the following types of assistance provided:

 

(A)                          Executive - Time of executive officers from the
rank of regional exploration manager upward.

 

123

--------------------------------------------------------------------------------


 

(B)                          Exploration, Production and Engineering -
Direction, Managing, advising and controlling the entire project.

 

(C)                          Services - provided by other departments such as
legal, employee relations, personnel recruiting, purchasing and procuring
administrative, accounting and audit, treasury, financial and exchange advice
and payment of invoices, which contribute time, knowledge and experience to the
operation.

 

7.14                        Abandonment Fund

 

All contributions made by Contractor to the Abandonment Fund.

 

7.15                        Licenses, Permits, etc.

 

All costs attributable to the acquisition, maintenance, renewal or
relinquishment of licenses and permits acquired for Petroleum Operations and
bonuses paid in accordance with the Contract when paid by Contractor in
accordance with the provisions of the Contract.

 

7.16                        Other Expenditures

 

Any other expenditures not covered or dealt with in the foregoing provisions
which are incurred by Contractor for the necessary and proper conduct of the
Petroleum Operations.

 

8.                             Cost and expenses not qualifying for Cost
Recovery

 

The following costs and expenses do not qualify for Cost Recovery:

 

(a)                           any payments made to Staatsolie for failure to
fulfill the Minimum Work Obligations in accordance with Sub-article 5.8.1 of the
Contract;

 

(b)                           costs incurred before the Signing Date;

 

(c)                           costs of marketing or transportation of Crude Oil
beyond the Delivery Point;

 

(d)                          attorney’s fees and other costs of proceedings in
connection with dispute resolution under Article 41 of the Contract or expert
determination as provided in the Contract or this Accounting Procedure;

 

(e)                           fines and penalties imposed under Applicable Law
of Suriname or under this Contract to the extent that the imposition of such
fines or penalty is due to Gross Negligence or Willful Misconduct on the part of
Contractor; and

 

expenditures made in accordance with Sub-article 32.1.1 of the Contract
concerning training to Staatsolie personnel and financing of community based
programs.

 

124

--------------------------------------------------------------------------------


 

Any costs and expenses attributable to the financing of Petroleum Expenditures
incurred under the Contract

 

(h)                           any other expenditures not covered or dealt with
in the foregoing provisions which are incurred by Contractor, which are not
necessary for the proper conduct of the Petroleum Operations.

 

9.                             Credits

 

Credits in favor of the Contractor as a result of the Petroleum Operations shall
be credited to the respective accounts and be included in the statement of
expenditures.  Such credits shall include, but not be limited to, the following
transactions:

 

(a)                           The net proceeds of any successful damage claim
and any type of discount with an insurance in connection with Petroleum
Operations for claims with respect to operations or assets that were insured and
where the insurance premium with respect thereto has been charged to the
Petroleum Expenditures Account.

 

(b)                           Any adjustments received by Contractor from
suppliers/manufacturers, or their agents, in connection with defective Material
and Equipment, or services deemed unsatisfactory, the cost of which was
previously charged by Contractor to the Petroleum Expenditures Account.

 

(c)                           The net proceeds of sale for disposal of assets
used in or acquired for the Petroleum Operations.

 

The net proceeds received from third parties and/or Staatsolie in relation to
the use of Contractor’s facilities.

 

Net proceeds arising from the sale of (part of) the participating interest under
this Contract.

 

10.                          Material and Equipment

 

10.1                        Acquisitions

 

Materials purchased for the Joint Account shall be charged at net cost paid by
the Operator.  The price of Materials purchased shall include, but shall not be
limited to export broker’s fees, portion of storage fees directly related to the
Joint Operations, all taxes, insurance, transportation charges, loading and
unloading fees, import duties, license fees and demurrage (retention charges)
associated with the procurement of Materials and applicable taxes, less all
discounts taken. Operator shall make its best endeavors to timely dispose of
idle and/or surplus Joint Property, Material and Equipment, such disposal being
made through sale to a third party or by transfer from Petroleum Operations
pursuant to section 10.5 below.

 

125

--------------------------------------------------------------------------------


 

10.2                        Pricing of acquired Material and Equipment

 

Pricing of acquired Material and Equipment shall be as follows:

 

(a)                           Material and Equipment which is purchased from a
third party shall be charged at the net cost incurred by Contractor. Cost shall
include, but shall not be limited to, such items as procurement cost,
transportation, duties, license fees and applicable taxes.

 

(b)                           New, unused, Material and Equipment which is owned
by Contractor and transferred to Petroleum Operations under this Contract, shall
be classified as Condition “A” and priced at an invoice price determined in
accordance with (a) above.

 

(c)                           Material and Equipment which is owned by
Contractor and transferred to Petroleum Operation under this Contract and is in
sound and useful condition and suitable for re-use without reconditioning, shall
be classified as Condition “B” and priced at a fair market price not exceeding
seventy-five percent (75%) of that of new Material and Equipment as specified in
(b).

 

(d)                           Material and Equipment which is owned by
Contractor and transferred to Petroleum Operation under this Contract and is not
in sound and useful condition but which is suitable for re-use after
reconditioning, shall be classified as Condition “C” and priced at a fair market
price with a maximum of fifty percent (50%) of new Material and Equipment as
specified in (b).

 

(e)                           The cost of reconditioning shall also be charged
to the Petroleum Expenditures Account provided that the Condition C price, plus
the cost of reconditioning, does not exceed the Condition B price and provided
that Material and Equipment as classified meets the requirements for Condition B
Material and Equipment upon being repaired and reconditioned.

 

(f)                            Material and Equipment which is owned by
Contractor and transferred to Petroleum Operation under this Contract and is no
longer suitable for its original use, excluding junk, but usable for some other
purpose which cannot be classified as Condition “B” or Condition “C” shall be
priced at a fair value commensurate with its use.

 

(g)                           Material and Equipment which is owned by
Contractor and transferred to Petroleum Operation under this Contract and is
junk shall be priced at prevailing prices.

 

10.3                        Premium Prices

 

Whenever Material is not readily obtainable at published or listed prices
because of national emergencies, strikes or other unusual causes over which the
Contractor and/or Operator has

 

126

--------------------------------------------------------------------------------


 

no control, the Contractor may charge the Petroleum Expenditures for the
required Material and Equipment at the Contractor’s actual cost incurred in
providing such Material and Equipment, in making it suitable for use, and in
moving it to the Joint Property; provided notice in writing is furnished to
Contractor Parties of the proposed charge prior to billing Contractor Parties
for such Material and Equipment. Provided however, that if the premium exceeds
200.000 (two hundred thousand) US$ Dollar or 20 % of the cost under normal
circumstances, Operations Committee approval is required for such acquisition.

 

10.4                        Warranty of Material and Equipment furnished by
Operator

 

The Operator does not give a warranty for the Material and Equipment charged to
the Petroleum Expenditures Account beyond the manufacturer’s or supplier’s
guarantee, express or implied.  In case such Material and Equipment is
defective, a credit shall not pass to the Petroleum Expenditures Account before
an adjustment has been received by the Operator from the manufacturer or
supplier.

 

10.5                        Disposal of Material and Equipment

 

10.5.1                     To the extent permitted under the terms of the
Contract, the Operator shall have the right to dispose of surplus Material and
Equipment but shall advise and secure prior approval of the Operations Committee
of all proposed dispositions and method of disposal of surplus Material and
Equipment having an original unit cost to the Petroleum Expenditures Account
either individually or in the aggregate of more than two hundred thousand US
Dollars (US$200,000) (“Major Surplus Items”).

 

10.5.2                     Each Party shall have fifteen (15) Days from receipt
of the notice to notify, in writing, to the Operator whether it wishes to
acquire any of the Major Surplus Items under the terms and conditions proposed.
Failure by any Party to respond within the fifteen (15) Day notice period shall
be deemed a notification of no interest.

 

10.5.3                     If more than one Party has indicated its wish to
acquire some Major Surplus Item, subject to Sub-Article 27.5, the Operator shall
promptly, in respect of each item, notify each such Party in writing of the name
of the other Party who wishes to acquire that item. Such Parties shall be
allowed fourteen (14) Days from the date of such notification to agree upon a
division or allocation of each such item

 

10.5.4                     If the Parties concerned are unable to agree upon a
split or allocation of any Major Surplus Item, the Operator shall request a
competitive bid from the Parties concerned

 

127

--------------------------------------------------------------------------------


 

in respect of that item and shall accept the highest bid. Where the Operator
bids in competition with other Parties it shall arrange the bidding procedure so
that it gains no advantage from acting as the Operator.

 

10.5.5                     If no Party has indicated within said period of
fifteen (15) Days its intention to purchase any or all Major Surplus Items, the
Operator shall, unless the nature or value of an item makes tendering
impracticable or uneconomic, prepare a list of the items for sale and bids shall
be requested from the Parties and from third parties. The Operator will
ordinarily accept the highest bid but shall reserve the right to accept or
refuse any offer. All documentation concerned with such bids and all subsequent
sales shall be retained as part of the records available for audit.

 

10.5.6                     Credits for Material and Equipment sold by Operator
shall be made to the Petroleum Expenditures Account in the month in which the
sale of Material and Equipment is settled or formalized. Any Material and
Equipment sold or disposed of under this Section shall be without guarantees or
warranties of any kind or nature. Costs and expenditures incurred by Operator in
the disposition of Material and Equipment shall be charged to the Petroleum
Expenditures Account.

 

10.6                        Inventories

 

The Operator shall maintain detailed records of Controllable Material, subject
to the following:

 

(a)                           Periodic inventories shall be taken by Contractor
of all Controllable Material: annually with respect to moveable assets and once
every three years for immovable assets Contractor shall give thirty (30) Days
written notice of intention to Staatsolie and any other Contractor Party prior
to taking such inventories to allow them to be represented.  If any such party
does not succeed in being represented shall bind it to accept the inventory
taken by Contractor.

 

(b)                           Reconciliation of inventory with the Petroleum
Expenditures Account shall be made by Contractor based on the inventory report
as required by the Parties.

 

(c)                           Adjustments to the Petroleum Expenditures Account
resulting from the reconciliation of a physical inventory shall be made within
six (6) months following the taking of the inventory. Inventory adjustments
shall be made by Operator to the Petroleum Expenditures Account for overages and
shortages.

 

128

--------------------------------------------------------------------------------


 

10.7                        Special Inventories

 

Special inventories may be taken whenever there is any sale, change of interest,
or change of Operator in the Joint Property. It shall be the duty of the Party
selling to notify all other Parties as quickly as possible after the sale of
interest takes place. In such cases, both the seller and the purchaser shall be
governed by such inventory. In cases involving a change of Operator, all Parties
shall be governed by such inventory.

 

10.8                        Expense of Conducting Inventories

 

The expense of conducting special inventories shall be charged to the Parties
requesting such inventories, except inventories required due to change of
Operator in which cases shall be charged to the Petroleum Expenditures Account.

 

11.                          Statements to be provided by Operator

 

11.1                        Monthly Statements

 

Within fifteen (15) days from the end of the relevant Calendar Month Contractor
shall supply Staatsolie with the following informative statements:

 

(a)                           an expenditure statement in accordance with
Sections 2, 8 and 10 of this Annex;

 

(b)                           a Joint Venture expenditure statement in
accordance with Sections 2, 8 and 10 of this Annex;

 

(c)                           a statement of receipts in accordance with
Section 9 and 10 of this Annex;

 

(d)                           a production statement in accordance with
Article 14 ;

 

(e)                           a statement of Local Content in accordance with
Article 31 and 32

 

11.2                        Quarterly Statements

 

Within thirty (30) days from the end of the relevant Calendar Quarter,
Contractor shall supply Staatsolie with the following settlement statements:

 

a)                            a cost recovery statement in accordance with
Article 13 and 26.

 

b)                            a production statement in accordance with
Article 14 ;

 

c)                             a statement of receipts in accordance with
Article 26.4

 

d)                            a Profit Oil and control statement

 

e)                             an inventory statement

 

f)                             details of all equipment disposed and sold

 

129

--------------------------------------------------------------------------------


 

Consolidated annual summaries of each of these statements shall also be provided
to Staatsolie within ninety (90) days after the end of the relevant Calendar
Year.

 

11.3                        Statement of expenditures

 

The statement of expenditures shall include the following:

 

(a)                           the expenditure (less credits) accrued during the
period in question;

 

(b)                           the cumulative expenditure (less credits) to date
for the relevant budget year;

 

(c)                           modifications to the budget;

 

(d)                           the expenditure contemplated for the budget year

 

(e)                           the latest forecast of cumulative expenditure for
year end; and

 

(f)                            variations between budget (as amended by
sub-paragraph (c) hereof, where applicable) and latest forecast and reasonable
explanations thereof.

 

11.4                        Statement of receipts

 

The statement of receipts shall include the following:

 

(a)                           The estimated value and volume of Cost Oil lifted
by Parties for the period in question.

 

(b)                           The volume and value of Petroleum produced, used
in Petroleum Operations, available for lifting and actually lifted by the
Parties, as at the end of the preceding period in question;

 

11.5                        Production statement

 

Contractor’s Production Statement shall contain the following information and
shall be prepared in accordance with the following principles:

 

(a)                           The production sharing shall be determined on the
basis of all Petroleum produced and saved from the Commercial Field and measured
at the Delivery Point or Points during the respective Month in accordance with
Article 14 and Annex 4 of the Contract.

 

(b)                           The volumes of grades of Crude Oil and Natural Gas
produced and sold will be determined separately at the Delivery Point.

 

(c)                           The volumes of Crude Oil shall be corrected for
water and sediments, and shall be determined on the basis of standard
temperatures and pressures (sixty (60) degrees Fahrenheit and 14.7 p.s.i.a.).
The gravity, sulphur content, and other quality indicators of the Crude Oil
shall be determined and registered regularly.

 

130

--------------------------------------------------------------------------------


 

(d)                           The volumes of Natural Gas produced and sold shall
be determined on the basis of standard temperatures and pressures (sixty (60)
degrees Fahrenheit and 14.7 p.s.i.a.).  The energy content, sulphur content and
other quality indicators of the Natural Gas shall be determined and registered
regularly.

 

11.6                        Quarterly cost recovery statement

 

The Cost Recovery report shall consist of:

 

(a)                           Petroleum Expenditures, based on paid invoices,
for the Quarter in question;

 

(b)                           Recoverable Petroleum Expenditures up to the end
of the preceding Calendar Quarter.

 

(c)                           quantity and value of Crude Oil and/or Natural Gas
available for cost recovery during the Calendar Quarter.

 

(d)                           amount of costs recovered from the Crude Oil
and/or Natural Gas available for cost recovery for the Calendar Quarter.

 

(e)                           amount of recoverable costs carried into
succeeding Calendar Quarter, if any; and

 

(g)                           quantities of Crude Oil allocated to Contractor
and Staatsolie, respectively, during the Calendar Quarter as cost recovery Crude
Oil and Profit Oil.

 

These expenditures included in such Cost recovery statement will be cost
recoverable after approval by Staatsolie in accordance with Article 26.

 

11.7.                       Quarterly Profit oil and Control statement

 

Contractor shall provide each Calendar Quarter a Profit Oil and control
statement showing the accumulated accounts of costs and revenues verified by
Staatsolie. The statement shall include information in respect of the following:

 

(a)                           The cumulative amount of recoverable costs and
Petroleum Expenditures

 

(b)                           The cumulative amount of cost recovered and yet to
be recovered

 

(c)                           The cumulative amount Royalties paid

 

(d)                           The cumulative quantity and value of Crude Oil
allocated to the Contractor for cost recovery; and

 

(e)                           The cumulative quantity and value of Profit Oil
and/or Natural Gas allocated to Staatsolie and Contractor, respectively, under
this contract.

 

(f)                                                           The cumulative
amount of income tax

 

131

--------------------------------------------------------------------------------


 

(g)                                                          The cumulative
gross revenues

 

11.8                                                                       
Quarterly Inventory statement

 

11.8.1 Inventory Statement

 

Contractor shall maintain detailed records of property acquired for Petroleum
Operations.

 

On a Quarterly basis, Contractor shall provide Staatsolie with an Inventory
Statement containing:

 

(a)                                                                                
description and codes of all assets and Controllable Materials;

 

(b)                                                                                
amounts charged to the accounts for each asset;

 

(c)                                                                                 
date on which each asset was charged to the account; and

 

(d)                                                                                
whether the costs of such asset has been recovered pursuant to Article 13 of the
Contract.

 

(d)                                                                                
The book value of all assets, in accordance with Sub-Article 26.2

 

11.8.2 Identification

 

To the extent practicable, all assets shall be identified for easy inspection
with the respective codes specified in manuals.

 

132

--------------------------------------------------------------------------------


 

ANNEX 4     CRUDE OIL AND NATURAL GAS MEASUREMENT PROCEDURE

 

1                                                                                        
Crude Oil Measurement

 

(a)                                                                                
Calibrated Title Transfer Meters.

 

Operator shall have (a) calibrated title transfer meter(s) permanently installed
at the Delivery Point(s). The custody transfer meter(s) shall be capable of
accurately measuring the quantity of Crude Oil at the Delivery Point(s). The
title transfer meter(s) shall be comprised of all necessary meters, meter
testing devices, instruments and other associated equipment necessary to
measure, evaluate and record the quantity of the Crude Oil at the Delivery
Point(s).

 

(b)                                                                                
Crude Oil Quality Measurement.

 

Operator shall also provide the necessary equipment, tools and instruments to
measure base sediment and water (“BS&W”), American Petroleum Institute (“API”)
gravity and any other characteristics the Parties mutually deem appropriate in
accordance with industry practices for crude oils similar to the Crude Oil and
shall store such tools and instruments in an appropriate laboratory.  Equipment
provided by Operator shall include, but not be limited to, an automatic sampler
to collect representative samples of each cargo loaded at the Delivery
Point(s).  Operator shall test and calibrate (for accuracy) the equipment being
used in accordance with generally accepted international petroleum industry
practice whenever necessary and in any event at least once per month. Both
Staatsolie and each Contractor Party shall have the right to witness all testing
and calibration of the meters and shall receive detailed reports thereof.

 

2                                                                                        
Frequency of Crude Oil Measurement

 

For accounting purposes, official meter readings shall be read by Operator not
less than weekly for purposes of providing production and shipment data of Crude
Oil.  Information obtained from these readings shall be reported, promptly, to
Staatsolie and each Contractor Party.  The actual times of such meter readings
shall be determined by Operator with timely notification to Staatsolie and if,
applicable, any other Contractor Party.  Staatsolie and each Contractor Party
shall have the right, but not the obligation, to have two representatives
present to witness meter readings and sign meter results.

 

133

--------------------------------------------------------------------------------


 

3                                                                                        
Natural Gas Measurement

 

In the event of the Development of Natural Gas reserves in the Contract Area,
the quantity and quality of Natural Gas delivered under the Contract shall
determined from data obtained from orifice or ultrasonic meter runs using API
standards and procedures.  The type of Natural Gas metering equipment to be
installed shall be determined by Operator.  The Natural Gas measurement and
evaluation system shall be consistent with international petroleum industry
practice. The Natural Gas meter shall be calibrated at least once every Calendar
Year, witnessed by representatives of both Staatsolie and Operator, with the
calibration records signed by such representatives.

 

4                                                                                        
Petroleum Measurement Procedures

 

Unless Operator and Staatsolie agree otherwise, API standards and procedures
shall be used to measure and evaluate Petroleum flowing through the equipment.
The API standards and procedures shall be taken from or provided by the API’s
standard Method of Sampling and Manual of Petroleum Measurement Standards.  A
copy of these standards and procedures (and updates and reviews thereof) shall
be provided by Operator and shall be available both to Staatsolie and to
Operator at all times.

 

134

--------------------------------------------------------------------------------


 

ANNEX 5      ENVIRONMENTAL STANDARDS AND PRACTICES

 

Conduct of Petroleum Operations

 

Contractor shall conduct the Petroleum Operations in a careful, expedient, safe
and efficient manner in accordance with Sub-Article 24.1 of the Contract.

 

Environmental Baseline Study

 

1.                                                                                     
General. Contractor shall, in order to determine the state of the environment in
the Contract Area at the Effective Date, cause an environmental baseline study
to be carried out by an internationally recognized environmental consulting firm
selected by Contractor and acceptable to Staatsolie (the “Environmental Baseline
Study”).

 

2.                                                                                     
Start of Environmental Baseline Study. Contractor shall begin preparation of an
Environmental Baseline Study for the Contract Area as soon as practicable after
the Effective Date of the Contract. The Operations Committee, taking into
consideration the Development Plan, shall agree on the final submission date of
the Environmental Baseline Study, which date shall be no later than two
(2) Calendar Years after the Date of Establishment of a Commercial Field.

 

3.                                                                                     
Outline of Environmental Baseline Study. Contractor shall carry out the
Environmental Baseline Study in accordance with the form of outline attached in
Annex 5A of the Contract.

 

4.                                                                                     
Submission. The Environmental Baseline Study shall be submitted to the relevant
Government Authorities, with a copy to Staatsolie.

 

Environmental and Social Impact Assessments

 

1.                                                                                     
General. Contractor shall prepare an Environmental and Social Impact Assessment
for any Environmental Impact Activity that is reasonably anticipated to occur in
the Contract Area during the Petroleum Operations.

 

2.                                                                                     
Environmental Impact Activity. An “Environmental Impact Activity” means an
activity undertaken by Contractor in connection with Petroleum Operations in the
Contract Area which will, or is reasonably foreseeable to, have a significant
negative effect on the environment.

 

3.                                                                                     
Timing. Contractor shall prepare and submit an Environmental and Social Impact
Assessment to the relevant Government Authorities, with a copy to Staatsolie,
for any phase of a Work Program before undertaking, directly or indirectly -
through a Sub-Contractor, any phase of a Work Program that will include an
Environmental Impact

 

135

--------------------------------------------------------------------------------


 

Activity. An Environmental and Social Impact Assessment may be written in such
manner to incorporate multiple Environmental Impact Activities that result from
that phase of a Work Program.

 

4.                                                                                     
Classification of Environmental and Social Impact Assessment. Contractor shall
make each Environmental and Social Impact Assessment in accordance with the form
of outline attached hereto as Annex 5B.  Each Environmental and Social Impact
Assessment shall include an Environmental Impact Assessment. An “Environmental
Impact Assessment” means the assessment of the effects of the relevant
Environmental Impact Activity on the environment.

 

5.                                                                                     
Environmental Management Plan. Contractor shall, as part of an Environmental and
Social Impact Assessment, prepare an environmental management plan based on the
results of the Environmental Impact Assessment (“Environmental Management
Plan”). The Environmental Management Plan shall provide detailed information
about Petroleum Operations that will be utilized to minimize environmental
impacts.  An Environmental Management Plan shall include, but not be limited to,
a detailed description of atmospheric emission, waste management systems, and
oil spill and fire prevention and response.

 

Contingency Plans

 

1.                                                                                     
Objective. The objective of the Contingency Plan is:

 

(i)                                                                                    
to ensure the safety of personnel and the public; and

 

(ii)                                                                                 
to protect both the environment and Contractor’s investment.

 

2.                                                                                     
Development of Contingency Plan.  The Contingency Plan will be developed as a
logical extension of any relevant present plans used by Contractor in other
offshore projects.  The process for developing the Contingency Plan will
include:

 

(a)                                                                                
risk analysis;

 

(b)                                                                                
hazard identification and assessment;

 

(c)                                                                                 
environmental sensitivities;

 

(d)                                                                                
consultation with Government Authorities;

 

(e)                                                                                 
incorporation of petroleum industry codes of practice;

 

(f)                                                                                  
consultation with local and other emergency resources; and

 

(g)                                                                                 
emergency response plans.

 

136

--------------------------------------------------------------------------------


 

3.                                                                                     
Coordination. Contractor’s Contingency Plan will incorporate the appropriate
government agencies and other organizations in planning and coordinating
exercises and drills (exercises).

 

4.                                                                                     
Types of Emergency Response Plans.  Contractor shall develop emergency response
plans (“ERPs”) for:

 

(i)                                                                                    
oil spill;

 

(ii)                                                                                 
incidents such as fire, well management, natural disasters; and

 

(iii)                                                                              
medical emergency.

 

Existing ERPs will be reviewed and updated on an “as needed” basis.

 

5.                                                                                     
Structure of ERP.  Each ERP will provide information on:

 

(a)                                                                                
levels of alert;

 

(b)                                                                                
notification structure;

 

(c)                                                                                 
key duties of the response team;

 

(d)                                                                                
emergency support teams;

 

(e)                                                                                 
emergency telephone lists;

 

(f)                                                                                  
various forms and checklists; and

 

(g)                                                                                 
procedures and accountabilities to update these lists.

 

137

--------------------------------------------------------------------------------


 

ANNEX 5A                               OUTLINE OF ENVIRONMENTAL BASELINE STUDY

 

Reference Data

 

1.                                                                                     
Description of the Study Area

 

2.                                                                                     
Objectives of the Study

 

3.                                                                                     
Literature review

 

4.                                                                                     
Identification of relevant regulatory approvals and permits

 

5.                                                                                     
International standards overview

 

6.                                                                                     
Audit of existing operations and practices

 

7.                                                                                     
Environmental data collection

 

·  Atmospheric

 

·  Water Quality

 

·  Flora and Fauna

 

·  Benthic

 

·  Meteorological and Oceanographic

 

·  Sediment

 

·  Background Radiation

 

Contents of Environmental Baseline Study

 

1.                                                                                     
Methodology

 

2.                                                                                     
Sampling and Analysis Frequency Discussion, provided that it is deemed necessary
to conduct environmental monitoring

 

3.                                                                                     
Finding

 

4.                                                                                     
Program Modifications, provided that it is deemed necessary to conduct
environmental monitoring

 

5.                                                                                     
Identification of Environmental Impact Activities

 

138

--------------------------------------------------------------------------------


 

ANNEX 5B    FORM OF ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

 

1.                                                                                     
The Project

 

1.1                                                                              
Project overview

 

1.2                                                                              
Project activities

 

1.3                                                                              
Emissions of facilities and waste removal

 

1.4                                                                              
Accidental spills

 

1.5                                                                              
Accidental loss experiences

 

2.                                                                                     
Approach and Methodology

 

2.1                                                                              
Approach

 

2.2                                                                              
Methodologies

 

2.3                                                                              
Identification of relevant regulatory approvals and permits

 

3.                                                                                     
Environmental Setting and Data Collection

 

3.1                                                                              
Marine physical environment

 

3.2                                                                              
Marine biological environment

 

3.3                                                                              
Protected areas and special places

 

3.4                                                                              
Fisheries and aquaculture

 

3.5                                                                              
Atmospheric Environment

 

4.                                                                                     
Environmental and Social Impact Assessment

 

4.1                                                                              
Introduction

 

4.2                                                                              
Approach

 

4.3                                                                              
Offshore facilities

 

4.4                                                                              
Underwater pipeline

 

4.5                                                                              
Cumulative effects

 

4.6                                                                              
Environmental evaluation and monitoring plan

 

5.                                                                                     
Mitigation Measures and Residual Impacts

 

5.1                                                                              
Introduction

 

5.2                                                                              
Offshore facilities

 

5.3                                                                              
Underwater pipelines

 

5.4                                                                              
Cumulative effects

 

5.5                                                                              
Environmental Management Plan

 

139

--------------------------------------------------------------------------------


 

ANNEX 5C. OUTLINE OF HEALTH AND SAFETY PLAN

 

At least but not limited to

 

1.                                                                                     
Hazard register

 

2.                                                                                     
Evaluation and risk assessment of activities

 

3.                                                                                     
Hazard management including a description of the means of control of identified
hazards

 

4.                                                                                     
Emergency response plan, including medical evacuation arrangements

 

140

--------------------------------------------------------------------------------


 

ANNEX 5D. OUTLINE OF CONTRACTOR HSE MANUAL

 

At least but not limited to

 

a. HSE Policy

 

b. HSE System and organization

 

c. Applicable standards and procedures

 

d. Employee HSE training

 

e. HSE communication

 

f. HSE inspection

 

g. HSE auditing

 

h. Reporting of incidents and investigation

 

i. Waste management

 

j. Personal hygiene and sanitation

 

141

--------------------------------------------------------------------------------


 

ANNEX 6. DUTIABLE ITEMS

 

The following items shall not be subject to the exemption described in
Article 17 of the Contract:

 

(a)                                                                                
Foodstuffs and alcoholic and non-alcoholic beverages intended for human
consumption.

 

(b)                                                                                
Fuels and lubricants.

 

(c)                                                                                 
Timber and wood products.

 

(d)                                                                                
Textiles, textile goods, clothing, shoes, with the exception of those which are
used /commonly used during the Petroleum Operations.

 

(e)                                                                                 
Firearms and ammunition therefore.

 

(f)                                                                                  
Office furniture.

 

(g)                                                                                 
Unused air conditioners, other than for use in Contractor’s offices.

 

(h)                                                                                
Gunpowder and explosives, with the exception of those which are used to
be/commonly used during Petroleum Operations.

 

(i)                                                                                    
Sports and pleasure boats and engines for these.

 

(j)                                                                                   
Unused furniture and other mechanical or non-mechanical appliances and
equipment.

 

142

--------------------------------------------------------------------------------


 

ANNEX 7. FORM OF CONTRACTOR PARENT COMPANY PERFORMANCE GUARANTEE

 

To:      Staatsolie Maatschappij Suriname N.V.

 

P.O. Box 4069

 

Half Flora

 

Paramaribo, Suriname

 

PERFORMANCE GUARANTEE

 

We the undersigned company,                                 (the “Parent”), a
legal entity organised and existing under the laws
of                                          , being the direct or indirect owner
of  (the “Subsidiary”) which on                              has entered into a
Production Sharing Contract for the Petroleum Exploration, Development and
Production of Offshore Suriname, Block           (the “Contract”), with
Staatsolie Maatschappij Suriname N.V. (“Staatsolie”) hereby, as primary obligor,
unconditionally and irrevocably guarantees to Staatsolie the due and timely
performance by the Subsidiary of its obligations under the Contract.

 

The Parent further guarantees that the Parent will provide the Subsidiary with
all technical support and specialist personnel necessary for the Subsidiary to
fulfill its Obligations under the Contract.

 

This Guarantee is a continuing Guarantee for the applicable phase of the
Exploration Period and shall enter into force on the Effective Date of the
Contract and shall remain in force until the Minimum Work Obligation of the
Subsidiary under the Contract have been discharged in full or the obligations of
the Subsidiary have been terminated.

 

This Guarantee shall be governed by the same law as provided under the
Applicable Law provision in Article 40 of the Contract. Any dispute under this
Guarantee shall be resolved by dispute resolution Article 41 of the Contract.

 

Dated the            day of                           , 2011, at
                                                  .

 

By:

 

143

--------------------------------------------------------------------------------


 

ANNEX 8 EXAMPLE OF R-FACTOR CALCULATION

 

 

Annex 8, Example of the Calculation of the R-factor ( block 42)

 

 

 

 

 

TOTAL

2021

2022

2023

2024

2025

2026

2027

2028

2029

2030

2031

2032

2033

2034

2035

Realized Price

 

 

 

95

95

95

95

95

95

95

95

95

95

95

95

95

95

95.00

Production

MMBBL

 

 

10

29

58

96

135

173

207

233

253

268

279

288

295

300

300.0

Revenue Stream

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Revenue

$MM

 

28,498

912

1,829

2,743

3,658

3,658

3,658

3,208

2,453

1,876

1,435

1,097

839

642

491

0.0

- Royalty

$MM

6.25%

1,781

57

114

171

229

229

229

201

153

117

90

69

52

40

31

0.0

- Cost Oil

$MM

 

7,699

684

1,372

2,057

951

529

256

257

217

430

170

156

159

328

132

0.0

Profit Oil

$MM

 

19,018

171

343

514

2,478

2,900

3,173

2,750

2,083

1,329

1,175

873

628

274

328

0.0

Profit Oil Income Tax

$MM

36.0%

6,846

62

123

185

892

1,044

1,142

990

750

478

423

314

226

98

118

0.0

Cumulative Gross Revenue

$MM

 

 

912

2,741

5,484

9,141

12,799

16,456

19,664

22,118

23,994

25,429

26,526

27,365

28,007

28,498

28,498

Cumulative Royalty

$MM

 

 

57

171

343

571

800

1,029

1,229

1,382

1,500

1,589

1,658

1,710

1,750

1,781

1,781

Cumulative Tax

$MM

 

 

57

171

343

571

800

1,029

1,229

1,382

1,500

1,589

1,658

1,710

1,750

1,781

1,781

R-Factor Numerator

$MM

 

 

793

2,384

4,771

7,308

9,693

11,980

13,997

15,547

16,828

17,750

18,464

19,025

19,528

19,870

19,870

Cumulative CapEx + OpEx

$MM

 

 

2,790

3,514

4,278

5,064

5,594

5,849

6,106

6,323

6,754

6,924

7,080

7,239

7,567

7,699

7,817

Cumulative Tax

$MM

 

 

62

185

370

1,262

2,306

3,448

4,438

5,188

5,667

6,090

6,404

6,630

6,728

6,846

6,846

R-Factor Denominator

$MM

 

 

2,790

3,514

4,278

5,064

5,594

5,849

6,106

6,323

6,754

6,924

7,080

7,239

7,567

7,699

7,817

R-Factor

 

 

 

0

0.68

1.12

1.44

1.73

2.05

2.29

2.46

2.49

2.56

2.61

2.63

2.58

2.58

2.54

Contractor POS*

%

 

 

85%

85%

80%

75%

70%

40%

40%

40%

40%

40%

40%

40%

40%

40%

40%

Contractor POS*

$MM

51%

9,781

145

291

411

1,858

2,030

1,269

1,100

833

531

470

349

251

109

131

0.0

Government POS*

$MM

49%

9,237

26

51

103

619

870

1,904

1,650

1,250

797

705

524

377

164

197

0.0

IOC  part of Contractor POS*

$MM

90%

8,803

131

262

370

1,672

1,827

1,142

990

750

478

423

314

226

98

118

0.0

NOC part of Contractor POS*

$MM

10%

978

15

29

41

186

203

127

110

83

53

47

35

25

11

13

0.0

 

--------------------------------------------------------------------------------

  *POS = Profit Oil Share

 

--------------------------------------------------------------------------------


 

ANNEX 9 TAX RULINGS

 

Form of Ruling 1

 

To:.

 

Paramaribo,

 

Re: Ruling on Turnover Tax

 

Dear         ,

 

On                                                    ., a corporation organized
and acting under the laws of the Netherlands (hereinafter: “the contractor”),
entered into a “Production Sharing Contract” (hereinafter: “the contract”) with
Staatsolie Maatschappij Suriname N.V. for the exploration and exploitation of
petroleum reserves in Block 42, as described in Annex 1 and Annex 2 of the
contract.

 

For the implementation of the contract it is important, in advance, to be
certain with regard to the interpretation of a number of provisions of the
Turnover Tax Act 1997, as lastly amended in Official Gazette 2002 no 86.  In
this regard, we communicate to you the following.

 

Pursuant to Article 18 of the Turnover Tax Act 1997 the Turnover Tax is zero
percent (0%) in case of export of Crude Oil;

 

Article 12 of the Turnover Tax Act 1997 is applicable, if the contractor, with
regard to its Petroleum activities in Suriname, produces taxable goods according
to this act;

 

Article 16 of the Turnover Tax Act 1997 is also applicable to the contractor, if
it meets the conditions as set forth therein.

 

I trust to have provided you with sufficient information.

 

Sincerely,

 

The Inspector of Turnover Tax,

 

145

--------------------------------------------------------------------------------


 

Form of Ruling 2

 

 

To:.

 

Paramaribo,

 

Re: Ruling on Income Tax

 

On                           a corporation organized and acting under the laws
of the                      (hereinafter: “the contractor”), entered into a
“Production Sharing Contract” (hereinafter: “the contract”) with Staatsolie
Maatschappij Suriname N.V. for the exploration and exploitation of petroleum
reserves in Block 42, as described in Annex 1 and Annex 2 of the contract.  For
the implementation of the contract it is important to establish certain matters
as regards the interpretation and application of some provisions of the 1922
Income Tax Act, as lastly amended by Bulletin of Acts and Decrees 2003, no. 3
and in conjunction with the 1990 Petroleum Law, as amended by Bulletin of Acts
and Decrees 2001, no. 58.  Within this framework I herewith inform you as
follows:

 

The annual assessable profit of the contractor is computed in pursuance of the
attached model;

 

By virtue of article 29 of the contract, in pursuance of the attached model,
allocation to the Abandonment Fund is deductible upon computing the assessable
profit;

 

Conformable to the distribution of the attached model, contractor’s share of
surplus in the Abandonment Fund is designated as profit in the year in which the
fund is terminated;

 

The other revenues of the contractor connected with the contractor’s business
operations in Suriname are determined pursuant to the provisions laid down in
the 1922 Income Tax Act;

 

Other revenues are meant to refer to the revenues of the contractor connected
with the contractor’s business operations in Suriname that are taxable in
Suriname in pursuance of the 1922 Income Tax Act and do not occur upon
implementing the contract;

 

All other costs that are considered non-offsettable, including but not limited
to the costs as indicated in paragraph  8 of the Accounting Procedure of the
contract, shall be deductible in pursuance of the 1922 Income Tax Act;

 

Contractor is allowed to do its accounting in American currency, more in
particular US Dollars;

 

146

--------------------------------------------------------------------------------


 

Contractor is obligated to draw up its annual income tax return in US Dollars
and to pay the tax due in US Dollars;

 

Contractor is obligated with the income tax returns to add a detailed statement
to show how its assessable profit has been composed and this in such manner that
it is sufficiently clear which revenues ensue from the implementation of the
contract and other revenues;

 

By virtue of Article 9, subsection 8 of the 1990 Petroleum Law, the income tax
rate for the revenues obtained from the contract amounts to 36%. In the event
the tax rate is amended, such amendment shall not apply to the contractor and it
shall not  affect its tax liability in pursuance of the 1922 Income Tax Act;

 

No withholding tax shall be levied on profit distributions by the permanent
establishment in Suriname of contractor to a parent company or main office
domiciled abroad;

 

The rights of contractor under the contract belong to the company capital of the
company actually domiciled in Suriname or to the assets of the permanent
establishment in Suriname. Upon selling the rights under the contract, the gains
shall be taxed as capital gain in connection with the sale of such asset by
virtue of the 1922 Income Tax Act;

 

Chapter XIV A, inspection of books and records, of the 1922 Income Tax Act,
shall apply unimpaired to contractor;

 

Article 18 of the contract shall constitute part of this ruling.

 

I trust to have provided you with sufficient information.

 

Sincerely,

 

The Inspector of Direct Taxes

 

147

--------------------------------------------------------------------------------


 

Note R = Row number as indicated in the first column

 

R

Description

2017

2018

2019

2020

2021

 

GROSS INCOME

 

 

 

 

 

1

Contractor profit oil (100% working interest example)

$126,991

$105,499

$89,031

$75,196

$62,971

2

Contractor cost recoverable expenses received (100% working interest example)

$37,324

$33,323

$29,909

$27,041

$24,507

3

Contractor share of surplus in Abandonment Fund (at end of Contract)

0

0

0

0

0

4

All other income of Contractor properly included in gross income under Suriname
law (if any, different from R1, R2 or R3)

0

0

0

0

0

5

Contractor gross income (R1+R2+R3+R4)

$164,315

$138,822

$118,940

$102,237

$87,478

 

DEDUCTIONS

 

 

 

 

 

6

Contractor cost recoverable expenses received (100% working interest example)

$37,324

$33,323

$29,909

$27,041

$24,507

7

Available for deduction of non cost recoverable expenses (R5-R6)

$126,991

$105,499

$89,031

$75,196

$62,971

 

NON COST RECOVERABLE EXPENSES

 

 

 

 

 

8

Contractor non-cost recoverable exploration opex/capex (OCX)

0

0

0

0

0

9

All other Contractor non-cost recoverable expenses (e.g., finance charges not
included in cost oil) (OCR)

$100

$100

$100

$100

$100

10

Carry forward for OCX and OCR (previous year R13)

0

0

0

0

0

11

Total (R8 + R9 + R10)

$100

$100

$100

$100

$100

12

Deduction in this year for OCX and OCR (if R7=0, then 0; if R11>R7, then R7;
otherwise R11)

$100

$100

$100

$100

$100

13

Carry forward for OCX and OCR (R11 – R12)

0

0

0

0

0

 

TAXABLE INCOME & TAX

 

 

 

 

 

14

Contractor taxable income (R7-R12)

$126,891

$105,399

$88,931

$75,096

$62,871

15

Income tax rate 36%

36%

36%

36%

36%

36%

16

Income tax @ 36%

$45,681

$37,944

$32,015

$27,035

$22,634

17

Contractor net income after tax (R14-R16-R13)

$81,210

$67,455

$56,916

$48,061

$40,237

 

148

--------------------------------------------------------------------------------


 

Form of Ruling 3

 

 

To:

 

Paramaribo,

 

Re:                                                                            
Ruling on the implementation of the

                                                                                               
provisions of the Petroleum Act 1990

 

On                       ,                  ., a corporation organized and
acting under the laws of the Netherlands (hereinafter “the contractor”), entered
into a “Production Sharing Contract” (hereinafter: “the contract”) with
Staatsolie Maatschappij Suriname N.V. (“Staatsolie”) for the exploration and
exploitation of petroleum reserves in the Block 42, as described in Annex 1 and
Annex 2 of the contract. For the implementation of the contract it is important,
in advance, to be certain with regard to the interpretation of a number of
provisions of the Petroleum Act 1990, as lastly amended by Official Gazette 2001
no 58. In this regard, we communicate to you the following.

 

The contractor will be exempt from import and export duties on imported and
exported industrial means, materials, goods or equipment of whatever nature,
which are used for petroleum activities. If these goods are imported by
contractor, the exemption shall only be applicable if goods that are not the
property of Staatsolie, either become the property of Staatsolie or are exported
from Suriname, after termination of the petroleum activities.

 

The household goods belonging to the personnel of a contractor shall be exempt
from import duties on their import into Suriname, provided that these articles
have been used previously to their import and have been imported within six
months after arrival of the person concerned.  Items imported under this
paragraph 2 and exempt from import duties may be exported without the payment of
export duties.

 

Without prejudice to paragraphs 1 and 2 of this ruling, the contractor shall be
bound by the provisions of the Appendix to the State Resolution of 4 August
1993.

 

The contractor shall be subject to the legal regulations concerning the
statistics and consent duties for the import and export of goods on the proviso
that the statistics and consent duties due in any calendar year shall not exceed
an amount referenced in Article 4 of the State Resolution of 4 May 2005 (SB
2005, No. 52).

 

149

--------------------------------------------------------------------------------


 

With the exception of statistics and consent duties, no further export duties,
stamp duty or other provision, fee or tax will be levied or due in relation to
the export of petroleum.

 

Sincerely,

 

The Director of Taxes,

 

--------------------------------------------------------------------------------